Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 24 TO TRANSFER AND ADMINISTRATION AGREEMENT

 

AMENDMENT NO. 24 TO TRANSFER AND ADMINISTRATION AGREEMENT, dated as of March 24,
2014 (this “Amendment”), to that certain Transfer and Administration Agreement
dated as of March 21, 2001, as amended by Amendment No. 1 to Transfer and
Administration Agreement dated as of November 30, 2001, Amendment No. 2 to
Transfer and Administration Agreement dated as of December 14, 2001, Amendment
No. 3 to Transfer and Administration Agreement dated as of March 20, 2002,
Amendment No. 4 to Transfer and Administration Agreement dated as of March 29,
2002, Amendment No. 5 to Transfer and Administration Agreement dated as of
May 22, 2002, Amendment No. 6 and Limited Waiver to Transfer and Administration
Agreement dated as of September 27, 2002, Amendment No. 7 to Transfer and
Administration Agreement dated as of February 19, 2003, Amendment No. 8 to
Transfer and Administration Agreement dated as of April 14, 2003, Amendment
No. 9 to Transfer and Administration Agreement dated as of August 13, 2003, 
Amendment No. 10 to Transfer and Administration Agreement dated as of
February 18, 2004, Amendment No. 11 to Transfer and Administration Agreement
dated as of August 13, 2004, Amendment No. 12 to Transfer and Administration
Agreement dated as of February 14, 2005, Amendment No. 13 to Transfer and
Administration Agreement dated as of February 13, 2006, Amendment No. 14 to
Transfer and Administration Agreement dated as of October 31, 2006, Amendment
No. 15 to Transfer and Administration Agreement dated as of February 12, 2007,
Amendment No. 16 to Transfer and Administration Agreement dated as of March 27,
2007, Amendment No. 17 to Transfer and Administration Agreement dated as of
March 26, 2010, Amendment No. 18 to Transfer and Administration Agreement dated
as of December 15, 2010, Amendment No. 19 to Transfer and Administration
Agreement dated as of February 14, 2011, Amendment No. 20 to Transfer and
Administration Agreement dated as of December 7, 2011, Amendment No. 21 to
Transfer and Administration Agreement dated as of March 30, 2012, Amendment
No. 22 to Transfer and Administration Agreement dated as of August 29, 2012 and
Amendment No. 23 to Transfer and Administration Agreement dated as of July 29,
2013  (as so amended and in effect, the “TAA”), by and among Arrow Electronics
Funding Corporation, a Delaware corporation (the “SPV”), Arrow
Electronics, Inc., a New York corporation, individually (“Arrow”) and as the
initial Master Servicer, the several commercial paper conduits identified on
Schedule A to the TAA and their respective permitted successors and assigns (the
“Conduit Investors”; each individually, a “Conduit Investor”), the agent bank
set forth opposite the name of each Conduit Investor on such Schedule A and its
permitted successors and assigns (each a “Funding Agent”) with respect to such
Conduit Investor, Bank of America, National Association, a national banking
association, as the administrative agent for the Investors (the “Administrative
Agent”), and the financial institutions from time to time parties thereto as
Alternate Investors.  Capitalized terms used and not otherwise defined herein
have the meanings assigned to such terms in the TAA.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the SPV, Arrow, the Conduit Investors, the Funding Agents, the
Alternate Investors and the Administrative Agent have entered into the TAA;

 

--------------------------------------------------------------------------------


 

WHEREAS, the SPV and Arrow have requested that the Conduit Investors, the
Funding Agents, the Alternate Investors and the Administrative Agent agree to
make certain changes and amendments to the TAA;

 

WHEREAS, subject to the terms and conditions set forth herein, the Conduit
Investors, the Alternate Investors, the Funding Agents and the Administrative
Agent are willing to make such changes and amendments to the TAA;

 

WHEREAS, Manhattan Asset Funding Company, LLC and Starbird Funding Corporation
desire to become Conduit Investors under the TAA, Sumitomo Mitsui Banking
Corporation and BNP Paribas, acting through it New York branch, desire to become
Alternate Investors under the TAA and SMBC Nikko Securities America, Inc. and
BNP Paribas, acting through it New York branch, desire to become Funding Agents
under the TAA;

 

WHEREAS, Arrow wishes to add A.E. PETSCHE COMPANY, INC. (“Petsche”) as an
Originator under the TAA;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

SECTION 1.                            Amendments to the TAA.  On and as of the
Effective Date (as defined below), the TAA is hereby amended to incorporate the
changes reflected on Exhibit A hereto.

 

SECTION 2.                            Representations and Warranties of the SPV
and Arrow.  To induce the Conduit Investors, Alternate Investors, the Funding
Agents and the Administrative Agent to enter into this Amendment, the SPV and
Arrow each makes the following representations and warranties (which
representations and warranties shall survive the execution and delivery of this
Amendment) as of the date hereof and, after giving effect to the amendments set
forth herein as of the Effective Date:

 

Section 2.1.                                 Authority.  The SPV and Arrow each
has the requisite corporate power, authority and legal right to execute and
deliver this Amendment and to perform its obligations hereunder and under the
Transaction Documents, including the TAA (as modified hereby).  The execution,
delivery and performance by the SPV and Arrow of this Amendment and their
performance of the Transaction Documents, including the TAA (as modified
hereby), have been duly approved by all necessary corporate action and no other
corporate proceedings are necessary to consummate such transactions.

 

Section 2.2.                                 Enforceability.  This Amendment has
been duly executed and delivered by the SPV and Arrow.  This Amendment is the
legal, valid and binding obligation of the SPV and Arrow, enforceable against
the SPV and Arrow in accordance with its terms, subject to applicable
bankruptcy, insolvency, moratorium or other similar laws affecting the rights of
creditors generally and the application of general principles of equity
(regardless of whether considered in a proceeding at law or in equity).  The
making and delivery of this Amendment and the performance of the TAA, as amended
by this Amendment, do not violate any provision of law or any regulation (except
to the extent that the violation thereof could not,

 

2

--------------------------------------------------------------------------------


 

in the aggregate, be expected to have a Material Adverse Effect or a material
adverse effect on the condition (financial or otherwise), business or properties
of Arrow and the other Originators, taken as a whole), or its charter or
by-laws, or result in the breach of or constitute a default under or require any
consent under any indenture or other agreement or instrument to which it is a
party or by which it or any of its properties may be bound or affected.

 

Section 2.3.                                 Representations and Warranties. 
The representations and warranties contained in the Transaction Documents are
true and correct on and as of the date hereof and the Effective Date, as
applicable, as though made on and as of such date after giving effect to this
Amendment, except for representations and warranties made by the SPV or Arrow
expressly stated to relate to an earlier date, in which case such
representations and warranties are true and correct as of such earlier date.

 

Section 2.4.                                 No Termination Event.  After giving
effect to this Amendment, no event has occurred and is continuing that
constitutes a Termination Event or a Potential Termination Event.

 

SECTION 3.                            Conditions Precedent. This Amendment shall
become effective on and as of the date (the “Effective Date”) identified as such
by the Administrative Agent in a written notice to each of the parties hereto
following the determination by the Administrative Agent that each of the
conditions set forth below has been satisfied or waived:

 

Section 3.1.                                 Closing Documents.  The
Administrative Agent shall have received each of the instruments, documents,
agreements, certificates and opinions identified as “Part I. Amendment No. 24
Documents” under the List of Closing documents attached hereto as Exhibit B, in
each case in form and substance satisfactory to the Administrative Agent and, as
applicable, duly executed, signed or certified by the Persons party thereto or
issuing the same.

 

Section 3.2.                                 Additional Documents.  The
Administrative Agent shall have received all additional approvals, certificates,
documents, instruments, agreements and items of information as the
Administrative Agent may reasonably request and all of the foregoing shall be in
form and substance reasonably satisfactory to the Administrative Agent and each
Funding Agent.

 

Section 3.3.                                 Fees and Expenses. Each Funding
Agent shall have received for the benefit of itself and its Investors payment in
full of such fees and reimbursement of such expenses as may be due and payable
by the SPV to such Funding Agent and Investor in connection with this Amendment,
including the Participation Fee set forth in Schedule IV to the TAA.

 

SECTION 4.                            Conditions Precedent to the Addition of
A.E. Petsche as Originator.  The addition of Petsche as an Originator under the
TAA shall become effective on and as of the date identified as such by the
Administrative Agent in a written notice to each of the parties hereto following
the determination by the Administrative Agent that each of the conditions set
forth below has been satisfied or waived:

 

Section 4.1.                                 Closing Documents.  The
Administrative Agent shall have received each of the instruments, documents,
agreements, certificates and opinions identified as

 

3

--------------------------------------------------------------------------------


 

“Part II. A.E. Petsche Closing Documents” under the List of Closing documents
attached hereto as Exhibit B, in each case in form and substance satisfactory to
the Administrative Agent and, as applicable, duly executed, signed or certified
by the Persons party thereto or issuing the same.

 

Section 4.2.                                 Additional Documents.  The
Administrative Agent shall have received all additional approvals, certificates,
documents, instruments, agreements and items of information as the
Administrative Agent may reasonably request and all of the foregoing shall be in
form and substance reasonably satisfactory to the Administrative Agent and each
Funding Agent.

 

SECTION 5.                            Payment of Fees and Expenses.  The SPV
agrees to pay all fees and expenses (including attorney’s fees and expenses of
Sidley Austin LLP, counsel to the Administrative Agent) as may be due and
payable by the SPV to the Administrative Agent pursuant to Section 9.4 of the
TAA in connection with this Amendment and the transactions contemplated hereby.

 

SECTION 6.                            References to and Effect on the
Transaction Documents.

 

Section 6.1.                                 Except as specifically amended and
modified hereby, each Transaction Document is and shall continue to be in full
force and effect and is hereby in all respects ratified and confirmed.

 

Section 6.2.                                 The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Investor, Funding Agent or the Administrative Agent under
any Transaction Document, nor constitute a waiver, amendment or modification of
any provision of any Transaction Document, except as expressly provided in
Section 1 hereof.

 

Section 6.3.                                 This Amendment contains the final
and complete integration of all prior expressions by the parties hereto with
respect to the subject matter hereof and shall constitute the entire agreement
among the parties hereto with respect to the subject matter hereof superseding
all prior oral or written understandings.

 

Section 6.4.                                 Each reference in the TAA to “this
Agreement”, “hereunder”, “hereof” or words of like import, and each reference in
any other Transaction Document to “the Transfer and Administration Agreement”,
“thereunder”, “thereof” or words of like import, referring to the Agreement,
shall mean and be a reference to the Agreement as amended hereby.

 

SECTION 7.                            Reallocation.                        The
parties hereto agree that upon the Effective Date, the Net Investment shall be
reallocated among the Purchaser Groups such that after giving effect to such
reallocation, the portion of the Net Investment funded by each Purchaser Group
as a percentage of the total Net Investment shall equal such Purchaser Group’s
Pro Rata Share.  Each applicable Investor shall make the payments specified in
the flow of funds prepared by the Administrative Agent.

 

SECTION 8.                            Execution in Counterparts.  This Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of

 

4

--------------------------------------------------------------------------------


 

which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Amendment by
telefacsimile, electronic mail, portable document format (PDF) or similar means
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

SECTION 9.                            GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

SECTION 10.                     WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG ANY OF THEM
ARISING OUT OF, CONNECTED WITH, RELATING TO OR INCIDENTAL TO THE RELATIONSHIP
BETWEEN THEM IN CONNECTION WITH THIS AMENDMENT OR ANY OTHER TRANSACTION
DOCUMENT.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

ARROW ELECTRONICS FUNDING CORPORATION,

 

as SPV

 

 

 

 

 

By:

/s/ Paul J. Reilly

 

 

Name: Paul Reilly

 

 

Title: President & Chief Financial Officer

 

 

 

ARROW ELECTRONICS, INC.,

 

individually and as Master Servicer

 

 

 

 

 

By:

/s/ Peter S. Brown

 

 

Name: Peter S. Brown

 

 

Title: Senior Vice President, General Counsel & Secretary

 

 

Signature Page to Amendment No. 24 to

Transfer and Administration Agreement

(Arrow Electronics)

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, NATIONAL ASSOCIATION,

 

as a Funding Agent, as Administrative Agent, and as an

 

Alternate Investor

 

 

 

 

 

By:

/s/ Brendan Feeney

 

 

Name: Brendan Feeney

 

 

Title: Vice President

 

 

Signature Page to Amendment No. 24 to

Transfer and Administration Agreement

(Arrow Electronics)

 

--------------------------------------------------------------------------------


 

 

LIBERTY STREET FUNDING LLC,

 

as a Conduit Investor

 

 

 

 

 

By:

/s/ Jill A. Russo

 

 

Name: Jill A. Russo

 

 

Title: Vice President

 

 

 

THE BANK OF NOVA SCOTIA,

 

as a Funding Agent and as an Alternate Investor

 

 

 

 

 

By:

/s/ Diane Emanuel

 

 

Name: Diane Emanuel

 

 

Title: Managing Director

 

 

Signature Page to Amendment No. 24 to

Transfer and Administration Agreement

(Arrow Electronics)

 

--------------------------------------------------------------------------------


 

 

GOTHAM FUNDING CORPORATION,

 

as a Conduit Investor

 

 

 

 

 

By:

/s/ David V. DeAngelis

 

 

Name: David V. DeAngelis

 

 

Title: Vice President

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

NEW YORK BRANCH,

 

as a Funding Agent

 

 

 

 

 

By:

/s/ Richard Gregory Hurst

 

 

Name: Richard Gregory Hurst

 

 

Title: Managing Director

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

NEW YORK BRANCH,

 

as an Alternate Investor

 

 

 

 

 

 

 

By:

/s/ G. Lillian Kim

 

 

Name: Lillian Kim

 

 

Title: Director

 

 

Signature Page to Amendment No. 24 to

Transfer and Administration Agreement

(Arrow Electronics)

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as a Funding Agent and as an Alternate Investor

 

 

 

 

 

By:

/s/ William P. Rutkowski

 

 

Name: William P. Rutkowski

 

 

Title: Vice President

 

 

Signature Page to Amendment No. 24 to

Transfer and Administration Agreement

(Arrow Electronics)

 

--------------------------------------------------------------------------------


 

 

REGENCY ASSETS LIMITED,

 

 

 

 

 

as Conduit Investor

 

 

 

 

 

By:

/s/ Michael Whelan

 

 

Name: Michael Whelan

 

 

Title: Director

 

 

 

HSBC SECURITIES (USA), INC.,

 

as Funding Agent

 

 

 

 

 

By:

/s/ Thomas Carroll

 

 

Name: Thomas Carroll

 

 

Title: Director

 

 

 

HSBC BANK USA N.A.,

 

as Alternate Investor

 

 

 

 

 

By:

/s/ Thomas T. Rogers

 

 

Name: Thomas T. Rogers

 

 

Title: MD

 

 

Signature Page to Amendment No. 24 to

Transfer and Administration Agreement

(Arrow Electronics)

 

--------------------------------------------------------------------------------


 

 

WORKING CAPITAL MANAGEMENT CO., L.P.,

 

as Conduit Investor

 

 

 

 

 

By:

/s/ Shinichi Nochiide

 

 

Name: Shinichi Nochiide

 

 

Title: Attorney-In-Fact

 

 

 

MIZUHO BANK, LTD.,

 

as Funding Agent and Alternate Investor

 

 

 

 

 

By:

/s/ Betram H. Tang

 

 

Name: Betram Tang

 

 

Title: Authorized Signatory

 

 

Signature Page to Amendment No. 24 to

Transfer and Administration Agreement

(Arrow Electronics)

 

--------------------------------------------------------------------------------


 

 

MANHATTAN ASSET FUNDING COMPANY, LLC,

 

as Conduit Investor

 

 

 

By:

MAF Receivables Corp.,

 

 

Its Member

 

 

 

 

 

By:

/s/ Michael R. Newell

 

 

Name: Michael R. Newell

 

 

Title: Vice President

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as Alternate Investor

 

 

 

 

 

By:

/s/ David W. Kee

 

 

Name: David W. Kee

 

 

Title: Managing Director

 

 

 

 

 

SMBC NIKKO SECURITIES AMERICA, INC.,

 

as Funding Agent

 

 

 

 

 

By:

/s/ Makoto Tagaya

 

 

Name: Makoto Tagaya

 

 

Title: President

 

 

Signature Page to Amendment No. 24 to

Transfer and Administration Agreement

(Arrow Electronics)

 

--------------------------------------------------------------------------------


 

 

STARBIRD FUNDING CORPORATION,

 

as Conduit Investor

 

 

 

 

 

By:

/s/ David V. DeAngelis

 

 

Name: David V. DeAngelis

 

 

Title: Vice President

 

 

 

BNP PARIBAS, acting through its New York branch,

 

as Funding Agent and Alternate Investor

 

 

 

 

 

By:

/s/ Mary D. Dierdorff

 

 

Name: Mary Dierdorff

 

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Matthew Salvner

 

 

Name: Matthew Salvner

 

 

Title:Managing Director

 

 

Signature Page to Amendment No. 24 to

Transfer and Administration Agreement

(Arrow Electronics)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDED AND RESTATED TRANSFER AND ADMINISTRATION AGREEMENT

 

Attached.

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Conformed Copy: Incorporating Amendments 1-24

 

The TAA formerly provided that a Conduit Investor had the option of being either
a Match Funding Conduit Investor or a Pooled Funding Conduit Investor.  On
March 27, 2007, (i) such option terminated, (ii) each Conduit Investor was
thereupon and at all times thereafter deemed to be a Pooled Funding Conduit
Investor and (iii) each term or provision of the TAA, including, without
limitation, Section 2.4(b), relating to a Conduit Investor as a Match Funding
Conduit Investor ceased to be operative or available.

 

--------------------------------------------------------------------------------

 

TRANSFER AND ADMINISTRATION AGREEMENT

 

by and among

 

ARROW ELECTRONICS FUNDING CORPORATION,

 

ARROW ELECTRONICS, INC.,

 

Individually and as Master Servicer

 

The Persons Parties hereto as Conduit Investors,
Alternate Investors and Funding Agents

 

BANK OF AMERICA,

NATIONAL ASSOCIATION,

as Administrative Agent

 

[g88761ke07i001.jpg]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

PAGE

 

 

ARTICLE I DEFINITIONS

1

 

 

SECTION 1.1 . Certain Defined Terms

1

SECTION 1.2 . Other Terms

23

SECTION 1.3 . Computation of Time Periods

24

 

 

ARTICLE II PURCHASES AND SETTLEMENTS

24

 

 

SECTION 2.1 . Transfer of Affected Assets; Intended Characterization

24

SECTION 2.2 . Purchase Price

25

SECTION 2.3 . Investment Procedures

27

SECTION 2.4 . [IS RESERVED AND IS SPECIFIED IN SCHEDULE I.]

29

SECTION 2.5 . Yield, Fees and Other Costs and Expenses

29

SECTION 2.6 . Deemed Collections

29

SECTION 2.7 . Payments and Computations, Etc.

30

SECTION 2.8 . Reports

30

SECTION 2.9 . Collection Account

31

SECTION 2.10 . Sharing of Payments, Etc.

31

SECTION 2.11 . Right of Setoff

32

SECTION 2.12 . [RESERVED]

32

SECTION 2.13 . [RESERVED]

32

SECTION 2.14 . [RESERVED]

32

SECTION 2.15 . [RESERVED]

32

SECTION 2.16 . Special Termination Date with Respect to a Particular Conduit
Investor

32

 

 

ARTICLE III ADDITIONAL ALTERNATE INVESTOR PROVISIONS

33

 

 

SECTION 3.1 . Assignment to Alternate Investors

33

SECTION 3.2 . [RESERVED.]

33

SECTION 3.3 . Extension of Commitment Termination Date

33

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

34

 

 

SECTION 4.1 . Representations and Warranties of the SPV and the Master Servicer

34

SECTION 4.2 . Additional Representations and Warranties of the Master Servicer

41

 

 

ARTICLE V CONDITIONS PRECEDENT

42

 

ii

--------------------------------------------------------------------------------


 

SECTION 5.1 . Conditions Precedent to Closing

42

SECTION 5.2 . Conditions Precedent to All Investments and Reinvestments

45

SECTION 5.3 . Master Servicer Report

44

 

 

ARTICLE VI COVENANTS

46

 

 

SECTION 6.1 . Affirmative Covenants of the SPV and Master Servicer

46

SECTION 6.2 . Negative Covenants of the SPV and Master Servicer

53

 

 

ARTICLE VII ADMINISTRATION AND COLLECTIONS

55

 

 

SECTION 7.1 . Appointment of Master Servicer

55

SECTION 7.2 . Duties of Master Servicer

56

SECTION 7.3 . Blocked Account Arrangements

57

SECTION 7.4 . Enforcement Rights After Designation of New Master Servicer

58

SECTION 7.5 . Master Servicer Default

59

SECTION 7.6 . Servicing Fee

60

SECTION 7.7 . Protection of Ownership Interest of the Investors

60

 

 

ARTICLE VIII TERMINATION EVENTS

61

 

 

SECTION 8.1 . Termination Events

61

SECTION 8.2 . Termination

64

 

 

ARTICLE IX INDEMNIFICATION; EXPENSES; RELATED MATTERS

64

 

 

SECTION 9.1 . Indemnities by the SPV

64

SECTION 9.2 . Indemnity for Taxes, Reserves and Expenses

67

SECTION 9.3 . Taxes

69

SECTION 9.4 . Other Costs and Expenses; Breakage Costs

70

SECTION 9.5 . Reconveyance Under Certain Circumstances

71

SECTION 9.6 . Indemnities by the Master Servicer

71

 

 

ARTICLE X THE ADMINISTRATIVE AGENT

72

 

 

SECTION 10.1 . Appointment and Authorization of Administrative Agent

72

SECTION 10.2 . Delegation of Duties

72

SECTION 10.3 . Liability of Administrative Agent

73

SECTION 10.4 . Reliance by Administrative Agent

73

SECTION 10.5 . Notice of Termination Event, Potential Termination Event or
Master Servicer Default

74

SECTION 10.6 . Credit Decision; Disclosure of Information by the Administrative
Agent

74

SECTION 10.7 . Indemnification of the Administrative Agent

75

SECTION 10.8 . Administrative Agent in Individual Capacity

75

SECTION 10.9 . Resignation of Administrative Agent

75

SECTION 10.10 . Payments by the Administrative Agent

76

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XI MISCELLANEOUS

76

 

 

SECTION 11.1 . Term of Agreement

76

SECTION 11.2 . Waivers; Amendments

76

SECTION 11.3 . Notices; Payment Information

77

SECTION 11.4 . Governing Law; Submission to Jurisdiction; Appointment of Service
Administrative Agent

78

SECTION 11.5 . Integration

79

SECTION 11.6 . Severability of Provisions

79

SECTION 11.7 . Counterparts; Facsimile Delivery

79

SECTION 11.8 . Successors and Assigns; Binding Effect

79

SECTION 11.9 . Waiver of Confidentiality

82

SECTION 11.10 . Confidentiality Agreement

82

SECTION 11.11 . No Bankruptcy Petition Against the Conduit Investors

83

SECTION 11.12 . No Recourse Against Conduit Investors, Stockholders, Officers or
Directors

83

 

Schedules

 

Schedule A

 

Investors

Schedule B

 

Match Funding Conduit Investors

Schedule C

 

[Excluded Receivables]

Schedule I

 

Yield and Rate Periods

Schedule II

 

Calculation of Required Reserves

Schedule III

 

Settlement Procedures

Schedule IV

 

Calculation of Fees

Schedule V

 

Agreed Upon Procedures

Schedule 4.1(g)

 

List of Actions and Suits

Schedule 4.1(i)

 

Location of Certain Offices and Records

Schedule 4.1(j)

 

List of Subsidiaries, Divisions and Tradenames; FEIN

Schedule 4.1(s)

 

List of Blocked Account Banks and Blocked Accounts

Schedule 11.3

 

Address and Payment Information

 

EXHIBITS

 

Exhibit A

 

Form of Assignment and Assumption Agreement

Exhibit B

 

Form of Contract

Exhibit C

 

Credit and Collection Policies and Practices

Exhibit D

 

Form of Investment Request

Exhibit F

 

Form of Servicer Report

Exhibit G

 

Form of SPV Secretary’s Certificate

Exhibit H

 

Forms of [Originator/Master Servicer] Secretary’s Certificate

Exhibit I-1

 

Form of Opinion of Robert E. Klatell, Counsel to the SPV, Originators and Master
Servicer

 

iv

--------------------------------------------------------------------------------


 

Exhibit I-2

 

Form of Opinion of Milbank, Tweed, Hadley & McCloy LLP, Counsel to the SPV,
Originators and Master Servicer

Exhibit I-3

 

Form of Opinion of Davies, Ward, Phillips & Vineberg LLP, Canadian Counsel to
Arrow Electronics Canada Ltd.

Exhibit J

 

Form of Extension Request

 

v

--------------------------------------------------------------------------------


 

TRANSFER AND ADMINISTRATION AGREEMENT

 

This TRANSFER AND ADMINISTRATION AGREEMENT (this “Agreement”), dated as of
March 21, 2001, by and among Arrow Electronics Funding Corporation, a Delaware
corporation (the “SPV”), Arrow Electronics, Inc., a New York corporation,
individually (“Arrow”) and as initial Master Servicer, the several commercial
paper conduits identified on Schedule A and their respective permitted
successors and assigns (the “Conduit Investors”; each individually, a “Conduit
Investor”), the financial institutions from time to time parties hereto as
Alternate Investors, the agent bank set forth opposite the name of each Conduit
Investor on Schedule A and its permitted successors and assigns (each a “Funding
Agent”) with respect to such Conduit Investor and Alternate Investor and Bank of
America, National Association, a national banking association (“Bank of
America”), as the Administrative Agent for the Conduit Investors and the
Alternate Investors.  Each Conduit Investor, its related Alternate Investor and
its related Funding Agent shall comprise a purchaser group (each, a “Purchaser
Group”); provided, however, that no Purchaser Group is required to include a
Conduit Investor.

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1 .  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings:

 

“Additional Commitment Amendment” means an amendment to this Agreement pursuant
to the provisions hereof, among the SPV, Arrow, the Administrative Agent and a
commercial paper conduit and the alternate investors related thereto providing
for such commercial paper conduit and alternate investors to become a party to
this Agreement with a corresponding increase in the Facility Limit hereunder.

 

“Additional Costs” is defined in Section 9.2(d).

 

“Adjusted Consolidated EBITDA” means for any fiscal period, without duplication
(a) the Consolidated Net Income of Arrow and its CA Subsidiaries for such
period, plus (b) to the extent deducted from earnings in determining
Consolidated Net Income for such period, the sum, in each case for such period,
of income taxes, interest expense, depreciation expense amortization expense,
including amortization of any goodwill or other intangibles, minus (c) to the
extent included in determining Consolidated Net Income for such period,
non-cash  equity earnings of unconsolidated CA Affiliates, plus (d) to the
extent excluded in determining Consolidated Net Income for such period, cash
distributions received by Arrow from unconsolidated CA Affiliates, plus (e) to
the extent deducted from earnings in determining Consolidated Net Income for
such period, non-cash charges due to impairments recorded in such period in
accordance with the Financial Accounting Standards Board’s Statement of
Financial Accounting Standards No. 142, all as determined on a consolidated
basis in accordance with GAAP plus (f) gains or losses related to the early

 

1

--------------------------------------------------------------------------------


 

extinguishment of notes, bonds or other fixed income investments plus (g) gains
or losses due to integration or restructuring charges to the extent disclosed in
public filings; provided that in determining Adjusted Consolidated EBITDA for
any period of four consecutive fiscal quarters during which any business is
acquired by Arrow, such Adjusted Consolidated EBITDA shall be measured on a pro
forma basis to include the consolidated EBITDA of the acquired business
(determined for such business in the manner Adjusted Consolidated EBITDA is
determined for Arrow, as described above in this definition), plus identifiable,
board-approved and publicly announced acquisition-related synergies which are
expected to be realized over a twelve-month period following such acquisition.

 

“Administrative Agent” means Bank of America or an Affiliate thereof, as
Administrative Agent for the Conduit Investors, the Funding Agents and the
Alternate Investors.

 

“Administrative Agent-Related Persons” means the Administrative Agent, together
with its Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and their respective Affiliates.

 

“Administrative Fee” means the fee payable to the Administrative Agent as set
forth in the Fee Letter.

 

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties (including any UCC
financing statement or any similar instrument filed against such Person’s assets
or properties, and excluding any lien, security interest, charge or encumbrance
relating solely to Receivables with Allied Signal, Inc. as the Obligor, at any
time when such Receivables are not treated as “Eligible Receivables” hereunder)
in favor of any other Person (including any bankruptcy trustee with respect to
any Originator or the SPV).

 

“Affected Assets” means, collectively, (a) the Receivables, (b) the Related
Security, (c) all rights and remedies of the SPV under the First Tier Agreement,
together with all financing statements filed by the SPV against Arrow in
connection therewith, (d) all Blocked Accounts and all funds and investments
therein and all Blocked Account Agreements, and (e) all proceeds of the
foregoing.

 

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, owns, is in control of, is controlled by, or is under common control
with, such Person, in each case whether beneficially, or as a trustee, guardian
or other fiduciary. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the other Person, whether
through the ownership of voting securities or membership interests, by contract,
or otherwise.

 

“Aggregate Commitment” means, at any time, the sum of the Commitments then in
effect.

 

“Aggregate Unpaids” means, at any time, an amount equal to the sum of (a) the
aggregate unpaid Yield accrued and to accrue to maturity with respect to all
Rate Periods at such time, (b) the

 

2

--------------------------------------------------------------------------------


 

Net Investment at such time and (c) all other amounts owed (whether or not then
due and payable) hereunder and under the other Transaction Documents by the SPV
or Arrow to the Administrative Agent, the Funding Agents, the Investors or the
Indemnified Parties at such time, including all Fees, expenses, breakage costs
and indemnities or any amounts payable to a successor administrative agent
pursuant to Section 10.9.

 

“Agreement” is defined in the preamble.

 

“Allocable Portion of Maximum Net Investment” means, with respect to each
Alternate Investor, the dollar amount set forth opposite such Alternate
Investor’s name on Schedule A hereto under the heading “Allocable Portion of
Maximum Net Investment”.

 

“Alternate Investor Percentage” means, at any time, a fraction, expressed as a
percentage, the numerator of which is the portion of the Net Investment funded
by the Alternate Investor(s) related to a particular Conduit Investor and the
denominator of which is the Net Investment funded through the Related Funding
Agent at such time.

 

“Alternate Investors” means each financial institution identified as such on
Schedule A and any other financial institution that shall become a party to this
Agreement pursuant to Section 11.8.

 

“Alternate Rate” is defined in Section 2.4.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Arrow, any Person that is an Affiliate of the
Arrow under clause (ii) of the definition of Affiliate, or its Subsidiaries from
time to time concerning or relating to bribery or corruption.

 

“Arrow” means Arrow Electronics, Inc., a New York corporation.

 

“Arrow Asia” means Arrow Asia Distribution Limited, a company incorporated in
Hong Kong and having its registered office at 20th Floor, Ever Gain Plaza, Tower
2, 88 Container Port Road, Kwai Chung, New Territories, Hong Kong.

 

“Arrow Asia Receivable” means a Receivable originated by Arrow Asia.

 

“Arrow ECS” means Arrow Enterprise Computing Solutions, Inc., a Delaware
corporation.

 

“Arrow Rating Event” means the withdrawal or downgrade of the long-term senior
unsecured debt rating of Arrow below either BBB- or Baa3 by S&P and Moody’s,
respectively.

 

“Asset Interest” is defined in Section 2.1(b).

 

“Assignment Amount” means, with respect to an Alternate Investor at the time of
any assignment pursuant to this Agreement, an amount equal to the least of
(a) such Alternate Investor’s Special Pro Rata Share of the applicable Net
Investment requested by the related Conduit Investor to be assigned at such
time; and (b) such Alternate Investor’s unused Commitment (minus the

 

3

--------------------------------------------------------------------------------


 

unrecovered principal amount of such Alternate Investor’s investments in the
Asset Interest pursuant to the Program Support Agreement to which it is a
party).

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in any of the forms set forth in Exhibit A.

 

“Bank of America” is defined in the preamble.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et
seq.

 

“Base Rate” is defined in Section 2.4.

 

“Billing Date” means the 5th day of each calendar month or if such day is not a
Business Day, the next succeeding Business Day.

 

“Billing Statement” means a statement prepared by each Funding Agent with
respect to the prior calendar month, setting forth the Aggregate Unpaids due and
owing to each related Investor (other than with respect to Yield),  and
specifying the nature of such Aggregate Unpaids, including without limitation,
any Fees due and owing to such Investor and any breakage costs incurred by any
such Investor.

 

“Blocked Account” means an account maintained by the SPV or an Originator as
Master Servicer or Sub-Servicer, as applicable, at a Blocked Account Bank for
the purpose of receiving Collections, set forth in Schedule 4.1(s) or any
account added as a Blocked Account pursuant to and in accordance with
Section 4.1(s) and which, if not maintained at and in the name of the
Administrative Agent, is subject to a Blocked Account Agreement.

 

“Blocked Account Agreement” means an agreement among the SPV or an Originator,
the Administrative Agent and a Blocked Account Bank in substantially the form of
Exhibit E, or as otherwise may be acceptable to the Administrative Agent in its
sole discretion.

 

“Blocked Account Bank” means each of the banks set forth in Schedule 4.1(s), as
such Schedule 4.1(s) may be modified pursuant to Section 4.1(s).

 

“Business Day” means any day excluding Saturday, Sunday and any day on which
banks in New York, New York, Charlotte, North Carolina, Chicago, Illinois,
Toronto, Ontario, Boston, Massachusetts or San Francisco, California are
authorized or required by law to close, and, when used with respect to the
determination of any Offshore Rate or any notice with respect thereto, any such
day which is also a day for trading by and between banks in United States dollar
deposits in the London interbank market.

 

“CA Affiliate” means, as to any Person, (a) any other Person (other than a CA
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person or (b) any Person who is a director
or officer of Arrow or any of its CA Subsidiaries.  For

 

4

--------------------------------------------------------------------------------


 

purposes of this definition, “control” of a Person means the power, directly or
indirectly, either to (i) vote 10% or more of the securities having ordinary
voting power for the election of directors of such Person or (ii) direct or
cause the direction of the management and policies of such Person, whether by
contract or otherwise.

 

“CA Permitted Receivables Securitization” means any transaction involving one or
more sales, contributions or other conveyances by Arrow or any CA Subsidiary of
any CA Receivables to a special purpose entity (which may be a CA Subsidiary or
CA Affiliate of Arrow), which special purpose entity finances such sales,
contributions or other conveyances by in turn conveying an interest in such CA
Receivables to one or more CA Receivable Financiers, provided that such
transaction shall not involve any recourse to Arrow or any CA Subsidiary (other
than such special purpose entity) for any reason other than (i) repurchases of
non-eligible CA Receivables, (ii) indemnification for losses (including any
adjustments for dilutions), other than credit losses related to the CA
Receivables conveyed in such transaction and (iii) payment of costs, fees,
expenses and indemnities relating to such transaction.

 

“CA Receivable Financier” means any Person (other than a CA Subsidiary or CA
Affiliate of Arrow) that finances the acquisition by a special purpose entity of
CA Receivables from Arrow or any CA Subsidiary.

 

“CA Receivables” means all accounts receivable of Arrow or any of its CA
Subsidiaries, and all proceeds thereof and rights (contractual and other) and
collateral related thereto.

 

“CA Subsidiary” means, as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise qualified, all references to a “CA Subsidiary”
or to “CA Subsidiaries” in this Agreement shall refer to a CA Subsidiary or CA
Subsidiaries of Arrow.

 

“Calculation Period” is defined on Schedule II.

 

“Closing Date” means March 22, 2001.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collection Account” is defined in Section 2.9.

 

“Collections” means, with respect to Receivables, all cash collections and other
cash proceeds of Receivables, including all finance charges, if any, and cash
proceeds of Related Security and all Deemed Collections.

 

5

--------------------------------------------------------------------------------


 

“Commercial Paper” means the promissory notes issued or to be issued by the
Conduit Investors in the commercial paper market.

 

“Commitment” means, with respect to each Alternate Investor, as the context
requires, (a) the commitment of such Alternate Investor to make Investments and
to pay Assignment Amounts in accordance herewith in an amount not to exceed the
amount described in the following clause (b), and (b) the dollar amount set
forth opposite such Alternate Investor’s name on Schedule A hereto under the
heading “Alternate Investor(s) Commitment” (or (i) in the case of an Alternate
Investor which becomes a party hereto pursuant to an Assignment and Assumption
Agreement, as set forth in such Assignment and Assumption Agreement and (ii) in
the case of an Alternate Investor which becomes a party hereto pursuant to an
Additional Commitment Amendment, as specified in such Additional Commitment
Amendment), minus the dollar amount of any Commitment or portion thereof
assigned by such Alternate Investor pursuant to an Assignment and Assumption
Agreement, plus the dollar amount of any increase to such Alternate Investor’s
Commitment consented to by such Alternate Investor prior to the time of
determination; provided, however, that in the event that the Facility Limit is
reduced, the aggregate of the Commitments of all the Alternate Investors shall
be reduced in a like amount and the Commitment of each Alternate Investor shall
be reduced in proportion to such reduction.

 

“Commitment Termination Date” means the earlier to occur of (a) March 24, 2017
(or such later date to which the Commitment Termination Date shall have been
extended in accordance with Section 3.3) and (b) the date upon which the
Termination Date is declared or automatically occurs pursuant to Section 8.2.

 

“Conduit Assignee” means, with respect to any Conduit Investor, any commercial
paper conduit that issues commercial paper rated at least A-1 by S&P and P1 by
Moody’s and sponsored or administered by the Funding Agent with respect to such
Conduit Investor and designated by such Funding Agent to accept an assignment
from such Conduit Investor of all or a portion of such Conduit Investor’s rights
and obligations pursuant to Section 11.8(d)

 

“Conduit Funding Limit” means, with respect to any Conduit Investor, the amount
set forth opposite such Conduit Investor’s name on Schedule A, as the same may
be reduced from time to time pursuant to the terms hereof.

 

“Conduit Investor” is defined in the preamble.

 

“Conduit Investor Percentage” means at any time with respect to any Conduit
Investor, 100%, less the related Alternate Investor Percentage at such time.

 

“Consolidated Cash Interest Expense” means for any period, (a) the amount which
would, in conformity with GAAP, be set forth opposite the caption “interest
expense” or any like caption on a consolidated income statement of Arrow and its
CA Subsidiaries minus (b) the amount of non-cash interest (including interest
paid by the issuance of additional securities) included in such amount; provided
that in the event of the consummation of any CA Permitted Receivables
Securitization

 

6

--------------------------------------------------------------------------------


 

(including the transactions contemplated hereunder), “Consolidated Cash Interest
Expense” shall be adjusted to include (without duplication) an amount equal to
the interest (or other fees in the nature of interest or discount) accrued and
paid or payable in cash for such period by the special purpose entity to the CA
Receivable Financiers under such CA Permitted Receivables Securitization;
provided further that, in computing “Consolidated Cash Interest Expense” for the
periods ending September 30, 2003 and December 31, 2003 such computation shall
exclude Arrow’s net interest expense related to the 6.875% Senior Notes due 2013
issued by Arrow pursuant to the Indenture dated January 15, 1997 between Arrow
and The Bank of New York in an amount not to exceed (i) in the case of the
period of four fiscal quarters ending September 30, 2003, $5,000,000 and (ii) in
the case of the period of four fiscal quarters ending December 31, 2003,
$10,000,000.

 

“Consolidated Interest Coverage Ratio” means for any period, the ratio of
(a) Adjusted Consolidated EBITDA to (b) Consolidated Cash Interest Expense for
such period.

 

“Consolidated Leverage Ratio” means on any date, the ratio of (a) Consolidated
Total Debt on such date to (b) Adjusted Consolidated EBITDA for the period of
four consecutive fiscal quarters most recently ended on or prior to such date.

 

“Consolidated Net Income” means for any fiscal period, the consolidated net
income (or loss) of Arrow and its CA Subsidiaries after excluding all unusual,
extraordinary and non-recurring gains and after adding all unusual,
extraordinary and non-recurring losses, in all cases of Arrow and its CA
Subsidiaries determined on a consolidated basis during the relevant period in
accordance with GAAP.

 

“Consolidated Net Worth” means at a particular date, all amounts which would be
included under shareholders’ equity on a consolidated balance sheet of Arrow and
its CA Subsidiaries determined on a consolidated basis in accordance with GAAP,
adjusted to exclude non-cash charges due to impairments recorded in accordance
with the Financial Accounting Standards Board’s Statement of Financial
Accounting Standards No. 142.

 

“Consolidated Total Capitalization” means at a particular date, the sum of
(a) Consolidated Net Worth plus (b) Consolidated Total Debt as at such date.

 

“Consolidated Total Debt” means at the date of determination thereof, (i) all
Indebtedness of Arrow and its CA Subsidiaries (excluding Indebtedness of Arrow
owing to any of its CA Subsidiaries or Indebtedness of any CA Subsidiary owing
to Arrow or any other CA Subsidiary of Arrow), as determined on a consolidated
basis in accordance with GAAP plus (ii) without duplication of amounts included
in clause (i) above, an amount equal to the aggregate unpaid amount of cash
proceeds advanced by the CA Receivables Financiers to the special purpose entity
under any CA Permitted Receivables Securitization at the date of determination.

 

“Contract” means, in relation to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes, or other writings pursuant to
which such Receivable arises or

 

7

--------------------------------------------------------------------------------


 

which evidence such Receivable or under which an Obligor becomes or is obligated
to make payment in respect of such Receivable.

 

“CP Rate” is defined in Section 2.4.

 

“Credit and Collection Policy” means, collectively, the Originators’ credit and
collection policies and practices, relating to Contracts and Receivables as set
forth in Exhibit C, as modified, from time to time, in compliance with Sections
6.1(a)(vii) and 6.2(c).

 

“Credit Memo” means a credit to the account of an Obligor.

 

“Deemed Collections” means any Collections on any Receivable deemed to have been
received pursuant to Section 2.6.

 

“Default Ratio” is defined in Schedule II.

 

“Defaulted Receivable” means as of any date of determination, a Receivable
(a) as to which any payment, or part thereof, remains unpaid for 91 days or more
from the original invoice date for such Receivable; (b) as to which an Event of
Bankruptcy has occurred and is continuing with respect to the Obligor thereof;
(c) which has been identified by the SPV, the related Originator or the Master
Servicer as uncollectible; or (d) which, consistent with the Credit and
Collection Policy, would be written off as uncollectible.

 

“Defaulting Alternate Investor” is defined in Section 2.3(f).

 

“Delinquency Ratio” is defined in Schedule II.

 

“Dilution” has the meaning ascribed to such term in Schedule II.

 

“Dilution Ratio” is defined in Schedule II.

 

“Dollar” or “$” means the lawful currency of the United States.

 

“Eligible Investments” means highly rated short-term debt or the other highly
rated liquid investments in which each Conduit Investor is permitted to invest
cash pursuant to its commercial paper program documents.

 

“Eligible Receivable” means, at any time, any Receivable:

 

(a)                                 which was originated or acquired (through an
acquisition of all or substantially all of the target company’s assets), by an
Originator in the ordinary course of its business (for the avoidance of doubt
any Receivable originated by (i) Nu Horizons Electronics Corp. prior to July 1,
2013 and acquired directly or indirectly by Arrow on July 1, 2013 or
(ii) Computerlinks North America, Inc. prior to February 23, 2014 and acquired

 

8

--------------------------------------------------------------------------------


 

directly or indirectly by Arrow ECS on February 23, 2014, in each case shall be
deemed to satisfy this clause (a));

 

(b)                                 (i)                                    
which, arises pursuant to a Contract with respect to which each of the related
Originator and the SPV has performed all obligations (if any) required to be
performed by it thereunder, including shipment of the merchandise and/or the
performance of the services purchased thereunder; (ii) which has been billed to
the relevant Obligor; and (iii) which according to the Contract related thereto,
is required to be paid in full within no more than 90 days of the original
billing date therefor;

 

(c)                                  which satisfies all applicable requirements
of the Credit and Collection Policy;

 

(d)                                 which has been sold or contributed to the
SPV pursuant to (and in accordance with) the First Tier Agreement, which does
not arise from the sale of any inventory subject to any Adverse Claim and to
which the SPV has good and marketable title, free and clear of all Adverse
Claims (other than any Adverse Claim arising hereunder);

 

(e)                                  as to which at the time of the purchase by
the Administrative Agent or in the case of clause (II) below, ten (10) Business
Days prior to such purchase by the Administrative Agent, on behalf of the
Funding Agents for the benefit of the Investors thereof hereunder the
Administrative Agent has not notified the SPV that either such Receivable or any
class of Receivables of which such Receivable is a part is not acceptable for
purchase hereunder, as determined by the Funding Agents in their reasonable
discretion, (I)(A) because of the nature of the business of the Obligor or
(B) because of a potential conflict of interest between the interests of the SPV
or the Originator, on the one hand, and any Investor, any Funding Agent, Conduit
Investor, any Program Support Provider, any Alternate Investor or any of their
Affiliates, on the other hand or (II) because the jurisdiction of the related
Obligor of a Receivable or class of Receivables is, in the sole discretion of
the Administrative Agent, no longer approved as a “Permitted Foreign
Jurisdiction”; provided, that the removal of such jurisdiction from the
definition of “Permitted Foreign Jurisdictions” shall not become effective for
purposes of this Agreement (including Sections 4.1(l), 4.1(m), 8.1(g) and
9.1(j)) until delivery of the next Master Servicer Report by the Master Servicer
to the Administrative Agent pursuant to Section 2.8;

 

(f)                                   the Obligor of which is a U.S. Obligor or
a Permitted Foreign Obligor, is not an Affiliate or employee of any Originator,
and is not an Official Body;

 

(g)                                  the Obligor of which has been directed to
make all payments to a Blocked Account;

 

(h)                                 the Obligor of which at the time of creation
of an interest therein hereunder, is not the Obligor of Extended Defaulted
Receivables for which the Unpaid Balances of all

 

9

--------------------------------------------------------------------------------


 

such Extended Defaulted Receivables exceeds 33% of the Unpaid Balances of all
Receivables for which it is the Obligor;

 

(i)                                     which under the related Contract and
applicable Law is assignable without the consent of, or notice to, the Obligor
thereunder unless such consent has been obtained and is in effect or such notice
has been given;

 

(j)                                    which, together with the related
Contract, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms and is not subject to any litigation, material
dispute, legal right of offset, counterclaim or other defense;

 

(k)                                 which is invoiced, denominated and payable
only in Dollars in the United States;

 

(l)                                     [RESERVED];

 

(m)                             which is not a Defaulted Receivable at the time
of the purchase thereof by the Administrative Agent, on behalf of the Funding
Agents for the Investors, hereunder;

 

(n)                                 [RESERVED];

 

(o)                                 which has not been compromised, adjusted or
modified (including by the extension of time for payment or the granting of any
discounts, allowances or credits); provided, however, that, in the event such
Receivable is so comprised, adjusted or modified, and to the extent
quantifiable, only the dollar amount of such portion of such Receivable that is
the subject of such comprise, adjustment or modification shall be deemed to be
ineligible pursuant to the terms of this clause (o);

 

(p)                                 which is an “account” or “general
intangible” and is not evidenced by an “instrument” or “chattel paper” within
the meaning of Article 9 of the UCC of all applicable jurisdictions or §1[1] of
the PPSA;

 

(q)                                 which is an “eligible asset” as defined in
Rule 3a-7 under the Investment Company Act of 1940;

 

(r)                                    which, together with the Contract related
thereto, does not contravene in any material respect any Laws applicable thereto
(including Laws relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which no part of the Contract related thereto is in
violation of any such Law in any material respect;

 

(s)                                   the assignment of which under the First
Tier Agreement by Arrow to the SPV and hereunder by the SPV to the
Administrative Agent for the benefit of the Funding Agents

 

10

--------------------------------------------------------------------------------


 

on behalf of the Investors does not violate, conflict or contravene any
applicable Law or any contractual or other restriction, limitation or
encumbrance;

 

(t)                                    which (together with the Related Security
related thereto) has been the subject of either a valid transfer and assignment
from, or the grant of a first priority perfected security interest therein by,
the SPV to the Administrative Agent, on behalf of the Funding Agents for the
benefit of the Investors, of all of the SPV’s right, title and interest therein;

 

(u)                                 as to which no Tax is applicable, solely as
a result of withholding by the Obligor thereof or any assessment on the SPV or
any Investor;

 

(v)                                 [RESERVED];

 

(w)                               which, in respect of an Arrow Asia Receivable,
has been originated by Arrow Asia, and when added to the aggregate Unpaid
Balance of all other Arrow Asia Receivables, does not exceed an amount equal to
10% of the aggregate Unpaid Balance of all Eligible Receivables; and

 

(x)                                 which, in the case of any Receivable
originated by Arrow ECS, was originated after December 15, 2010.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974 and any
regulations promulgated and rulings issued thereunder.

 

“ERISA Affiliate” means, with respect to any Person, any corporation,
partnership, trust, sole proprietorship or trade or business which, together
with such Person, is treated as a single employer under Section 414(b) or (c) of
the Code or, with respect to any liability for contributions under
Section 302(c) of ERISA, Section 414(m) or Section 414(o) of the Code.

 

“Event of Bankruptcy” means, with respect to any Person, (a) that such Person or
any Significant Subsidiary of such Person (i) shall generally not pay its debts
as such debts become due, (ii) shall admit in writing its inability, or shall be
deemed under any applicable Law to be unable, to pay its debts generally or
(iii) shall enter into an arrangement or compromise with creditors or
shareholders (solely in the case of Arrow Asia) or shall make a general
assignment for the benefit of creditors or, solely in the case of Arrow Asia,
shareholders; (b) any proceeding shall be instituted by or against such Person
or any Significant Subsidiary of such Person seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, receiver and manager, trustee, provisional liquidator, liquidator,
provisional supervisor or other similar official for it or any substantial part
of its property or assets; or (c) such Person or any Significant Subsidiary of
such Person shall take any corporate, partnership or other similar appropriate
action to authorize any of the actions set forth in the preceding clauses (a) or
(b).

 

11

--------------------------------------------------------------------------------


 

“Excluded Taxes” means, with respect to any particular Indemnified Party, Taxes
that are (1) both (A) imposed (i) by the jurisdiction in which such Indemnified
Party is organized, a taxing authority thereof or therein or (ii) by any other
taxing authority of a United States jurisdiction as a result of such Indemnified
Party doing business or maintaining an office in such jurisdiction (other than
any such Taxes imposed solely by reason of (x) having entered into, executed,
delivered, performed, not performed or enforced or failed to enforce the
Agreement or any documents relating thereto or (y) any of the transactions
contemplated therein) and also (B) imposed on, based on or measured by the net
income or gross receipts of such Indemnified Party or (2) in the case of any
Indemnified Party that is not a United States Person within the meaning of
Section 7701(a)(30), Taxes imposed under FATCA .

 

“Extended Defaulted Receivable” mean any Receivable for which any payments, or
part thereof, remains unpaid for 121 days or more from the invoice date for such
Receivables.

 

“Facility Limit” means the sum of each of the Allocable Portion of Maximum Net
Investment set forth opposite each Alternate Investor’s name on Schedule A
attached hereto; provided that such amount may not at any time exceed the
aggregate Commitments then in effect.

 

“Federal Funds Rate” is defined in Section 2.4.

 

“Fee Letter” means the confidential letter agreement dated March 21, 2001 among
the SPV, Arrow, and the Administrative Agent with respect to certain fees to be
paid by the SPV and Arrow to Bank of America, National Association and Bank of
America Securities LLC.

 

“Fees” means any of the fees payable pursuant to the Fee Letter or as set forth
on Schedule IV hereto.

 

“Final Payout Date” means the earliest date, after the Termination Date, on
which the Net Investment has been reduced to zero, all accrued Servicing Fees
have been paid in full and all other Aggregate Unpaids have been paid in full in
cash.

 

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

 

“First Tier Agreement” means the Sale Agreement dated as of March 21, 2001
between Arrow and the SPV.

 

“Fitch” means Fitch, Inc., or any successor that is a nationally recognized
statistical rating organization.

 

“Fluctuation Factor” is defined in Section 2.4.

 

“Funding Account” is defined in Section 2.9(b).

 

12

--------------------------------------------------------------------------------


 

“Funding Agent” as defined in the preamble.

 

“GAAP” means generally accepted accounting principles in the United States, in
effect from time to time.

 

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by Arrow in good faith.

 

“Hedging Agreements” means, (a) Interest Rate Agreements and (b) any swap,
futures, forward or option agreements or other agreements or arrangements
designed to limit or eliminate the risk and/or exposure of a Person to
fluctuations in currency exchange rates.

 

“Indebtedness” means, of any Person at any date, without duplication, (a) the
principal amount of all indebtedness of such Person for borrowed money or for
the deferred purchase price of property or services (other than current trade
liabilities incurred in the ordinary course of business and payable in
accordance with customary practices), (b) the principal amount of any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) the portion of all obligations of such Person under
Financing Leases which must be capitalized in accordance with GAAP, (d) the
principal or stated amount of all obligations of such Person in respect of
letters of credit, banker’s acceptances or similar obligations issued or created
for the account of such Person, (e) all liabilities arising under Hedging
Agreements of such Person, (f) the

 

13

--------------------------------------------------------------------------------


 

principal or stated amount of all Guarantee Obligations of such Person (other
than guarantees by Arrow or any Subsidiary in respect of current trade
liabilities of Arrow or any Subsidiary incurred in the ordinary course of
business and payable in accordance with customary terms), and (g) the principal
amount of all liabilities secured by any lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof.

 

“Indemnified Amounts” is defined in Section 9.1.

 

“Indemnified Parties” is defined in Section 9.1.

 

“Interest Component” means, at any time of determination, with respect to
Commercial Paper issued by a Conduit Investor, the aggregate Yield accrued and
to accrue through the end of the current Rate Period for the Portion of
Investment accruing Yield calculated by reference to the CP Rate at such time
(determined for such purpose using the CP Rate most recently determined by the
Related Funding Agent, multiplied by the Fluctuation Factor).

 

“Interest Rate Agreement” means, any interest rate protection agreement,
interest rate future, interest rate option, interest rate swap, interest rate
cap or other interest rate hedge or arrangement under which Arrow is a party or
a beneficiary.

 

“Investment” is defined in Section 2.2(a).

 

“Investment Date” is defined in Section 2.3(a).

 

“Investment Deficit” is defined in Section 2.3(f).

 

“Investment Request” means each request substantially in the form of Exhibit D.

 

“Investor(s)” means any of the Conduit Investors and/or the Alternate Investors,
as the context may require.

 

“Investor Interest” means on any day, with respect to any Investor, the
beneficial interest of such Investor in the Affected Assets, which beneficial
interest shall equal the product of (i) the Unpaid Balance of all Receivables
and (ii) a fraction, the numerator of which is the aggregate portion of the Net
Investment funded by such Investor and the denominator of which is the Net
Investment.

 

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree, judgment or award
of any Official Body.

 

“Lender Group” means any Funding Agent and its related Conduit Investor and
Alternate Investor.

 

“Majority Investors” means, at any time, each of the Alternate Investors which
hold Commitments aggregating in excess of 50% of the Maximum Net Investment as
of such date (or, if the Commitments shall have been terminated, one or more
Alternate Investors whose aggregate pro

 

14

--------------------------------------------------------------------------------


 

rata shares of the Net Investment exceed 50% of the aggregate share of the Net
Investment held by all Alternate Investors).

 

“Master Servicer” is defined in Section 7.1.

 

“Master Servicer Default” is defined in Section 7.5.

 

“Master Servicer Report” means a report, in substantially the form attached
hereto as Exhibit F or in such other form as is mutually agreed to by the SPV,
the Master Servicer and the Administrative Agent, furnished by the Master
Servicer pursuant to Section 2.8.

 

“Match Funding Conduit Investor” means each Conduit Investor that is identified
on Schedule B as a Match Funding Conduit Investor, until such time as any such
Match Funding Conduit Investor notifies the SPV and the Administrative Agent
that such Conduit Investor desires to be treated as a Pooled Funding Conduit
Investor for all purposes of this Agreement.

 

“Material Adverse Effect” means any event or condition which would have a
material adverse effect on (a) the collectibility of the Receivables, (b) the
condition (financial or otherwise), businesses or properties of the SPV, (c) the
ability of the SPV, the Master Servicer or any Originator to perform its
respective obligations under the Transaction Documents to which it is a party,
or (d) the interests of the Administrative Agent, Funding Agents or the
Investors under the Transaction Documents, including the first priority
perfected ownership or security interest in the Affected Assets in favor of the
Administrative Agent on behalf of the Funding Agents for the benefit of the
Investors.

 

“Maximum Net Investment” means the sum of each of the Allocable Portions of
Maximum Net Investment set forth opposite each Alternate Investor’s name on
Schedule A attached hereto.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.

 

“Multiemployer Plan” is defined in Section 4001(a)(3) of ERISA.

 

“Net Investment” means, at any time, the amount equal to (a) the sum of the cash
amounts paid to the SPV in respect of Investments pursuant to Sections
2.2(a) and 2.3 together with the amount of any funding under a Program Support
Agreement allocated to the Interest Component at the time of such funding less
(b) the aggregate amount of Collections theretofore received and applied by the
Administrative Agent to reduce such Net Investment pursuant to Section 2.12;
provided that the Net Investment shall be restored and reinstated in the amount
of any Collections so received and applied if at any time the distribution of
such Collections is rescinded or must otherwise be returned for any reason; and
provided further, that the Net Investment shall be increased by the amount
described in Section 3.1(a) as described therein.

 

15

--------------------------------------------------------------------------------


 

“Net Pool Balance” means, at any time, (a) the aggregate Unpaid Balances of
Eligible Receivables at such time, minus (b) the sum of (i) the aggregate Unpaid
Balances of such Eligible Receivables that have become Defaulted Receivables
after the time of purchase thereof and (ii) the aggregate, for all Obligors, of
the amount by which the Unpaid Balances of such Eligible Receivables (other than
Defaulted Receivables) of each Obligor exceeds the product of (A) the
Concentration Percentage for such Obligor, multiplied by (B) the Unpaid Balances
of all of the Eligible Receivables (other than Defaulted Receivables), (iii) the
aggregate, for all Obligors, of the amount by which the Unpaid Balances of
Eligible Receivables that are required to be paid in full within 61 to 90 days
of the original billing date therefor exceeds 20% of the Unpaid Balances of all
Receivables, (iv) the aggregate, of the amounts, computed for each Permitted
Foreign Jurisdiction by which the Unpaid Balances of Eligible Receivables that
are owing from Permitted Foreign Obligors from any individual Permitted Foreign
Jurisdiction exceeds 2% of the Unpaid Balances of all Receivables and (v) (after
giving effect to the computation set forth in the foregoing clause (iv)), the
amount by which the Unpaid Balances of Eligible Receivables that are owing from
all Permitted Foreign Obligors exceeds 5% of the Unpaid Balances of all
Receivables.

 

“Non-Defaulting Alternate Investor” is defined in Section 2.3(f).

 

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments in respect of such Receivable pursuant to a Contract.

 

“Official Body” means any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator, in each case whether foreign or domestic.

 

“Offshore Rate” is defined in Section 2.4.

 

“Originator” means any of Arrow, Arrow ECS, Arrow Asia and such other
originators as may be designated from time to time by the SPV with the consent
of the Administrative Agent and each Investor.

 

“Originator Sale Agreement” means any Originator Sale Agreement between an
Originator (other than Arrow) and Arrow as the same may be amended, restated,
modified or supplemented with the consent of the Administrative Agent at the
direction of the Majority Investors.

 

“Other SPV” means any Person other than the SPV that has entered into a
receivables purchase agreement, loan and security agreement, note purchase
agreement, transfer and administration agreement or any other similar agreement
with any Conduit Investor.

 

“Pension Plan” means an employee pension benefit plan as defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
Multiemployer Plan) and to which the Originator, the SPV or an ERISA Affiliate
of either may have any liability, including any liability by reason of having
been a substantial employer within the meaning of Section 4063 of ERISA or by
reason of being deemed to be a contributing sponsor under Section 4069 of ERISA.

 

16

--------------------------------------------------------------------------------


 

“Permitted Foreign Jurisdiction” means each of Argentina, Brazil, China, Hong
Kong, India, Israel, Japan, Malaysia, Mexico, Netherlands, Singapore, South
Korea, Switzerland, Taiwan, Thailand and those countries which are member states
of the European Union until such time as any of such jurisdictions ceases to be
a Permitted Foreign Jurisdiction upon ten (10) Business Days prior written
notice from the Administrative Agent, acting in its sole discretion, to Arrow
pursuant to clause (e)(II) of the definition of “Eligible Receivable”.

 

“Permitted Foreign Obligor” means a Person that (i) if a natural person, is a
resident of a Permitted Foreign Jurisdiction (ii) if a corporation or other
business organization, is organized under the laws of a Permitted Foreign
Jurisdiction or any political subdivision thereof.

 

“Permitted Investment Date” means each Settlement Date or such other Business
Day within five days of the delivery of a Master Servicer Report.

 

“Person” means an individual, partnership, limited liability company,
corporation, joint stock company, trust (including a business trust),
unincorporated association, joint venture, firm, enterprise, Official Body or
any other entity.

 

“Pooled Funding Conduit Investor” means each Conduit Investor that is not a
Match Funding Conduit Investor.

 

“Portion of Investment” is defined in Section 2.4(a).

 

“Potential Termination Event” means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Termination Event.

 

“PPSA” means the Personal Property Security Act [Ontario].

 

“Pro Rata Share” means, on any date of determination, with respect to each
Purchaser Group, the ratio (expressed as a percentage) of (i) the Allocable
Portion of Maximum Net Investment to (ii) the Maximum Net Investment at such
time.

 

“Program Support Agreement” means any agreement entered into by any Program
Support Provider providing for (i) cash collateral, (ii) the issuance of one or
more letters of credit for the account of a Conduit Investor, (iii) the issuance
of one or more surety bonds for which such Conduit Investor is obligated to
reimburse the applicable Program Support Provider for any drawings thereunder,
(iv) the sale by such Conduit Investor to any Program Support Provider of the
Asset Interest (or portions thereof or participations therein) and/or the making
of loans and/or (v) other extensions of credit to such Conduit Investor in
connection with such Conduit Investor’s commercial paper program, together with
any letter of credit, surety bond or other instrument issued thereunder.

 

“Program Support Provider” means any Person now or hereafter extending credit or
having a commitment to extend credit to or for the account of, or to make
purchases from, a Conduit Investor or providing cash collateral or issuing a
letter of credit, surety bond or other instrument to support

 

17

--------------------------------------------------------------------------------


 

any obligations arising under or in connection with such Conduit Investor’s
commercial paper program.

 

“Purchase Termination Date” is defined in Section 7.1 of the First Tier
Agreement.

 

“Purchaser Group” is defined in the preamble.

 

“Rate Period” is defined in Section 2.4.

 

“Rate Type” is defined in Section 2.4.

 

“Ratings” means the actual or implied senior unsecured non-credit enhanced debt
ratings of Arrow in effect from time to time by Moody’s or S&P, as the case may
be, the bank debt rating of Arrow in effect from time to time by Moody’s or the
corporate credit rating of Arrow in effect from time to time by S&P.

 

“Receivable” means any indebtedness and other obligations owed by any Obligor to
an Originator (without giving effect to any transfer under the First Tier
Agreement or any Originator Sale Agreement) under a Contract or any right of the
SPV to payment from or on behalf of an Obligor, whether constituting an account,
chattel paper, instrument or general intangible, (i) arising in connection with
the sale or lease of goods or the rendering of services in the ordinary course
of business by such Originator, and includes the obligation to pay any finance
charges, fees and other charges with respect thereto, (ii) denominated in
Dollars and payable only in the United States, and (iii) the Obligor of which is
a U.S. Obligor or a Permitted Foreign Obligor, is not an Affiliate or employee
of any Originator, and is not an Official Body.  Notwithstanding the foregoing,
the following indebtedness and obligations shall not constitute “Receivables”
for purposes of this Agreement: (a) receivables comprising “CDW Corporation,”
account number 1160302, and identified as such on the systems of an Originator
and (b) receivables owed by Sanmina-SCI Corporation or any of its Subsidiaries
or any successor thereto; (c) receivables comprising “Agilysys, Inc.,” account
number 1206231, and identified as such on the systems of an Originator;
(d) receivables comprising “Forsythe Solutions Group, Inc.,” account number
1206234, and identified as such on the systems of an Originator; (e) receivables
comprising “ABF Data Systems, Inc,” account number 1206237, and identified as
such on the systems of an Originator; (f) receivables comprising “Vicom Computer
Services, Inc.,” account number 1206240, and identified as such on the systems
of an Originator; (g) receivables comprising “International Integrated
Solutions, Ltd.,” account number 1206243, and identified as such on the systems
of an Originator; (h) receivables comprising “ONX USA LLC,” account number
1206245, and identified as such on the systems of an Originator; (i) receivables
comprising “Lighthouse Computer Services, Inc.,” account number 1206246, and
identified as such on the systems of an Originator (j) receivables comprising
“PERFICIENT, INC.,” account number 1208313, and identified as such on the
systems of an Originator, (k) receivables comprising “SHI International Corp.,”
account number 1209027, and identified as such on the systems of an Originator
and (l) receivables identified by Arrow in a written notice to the
Administrative Agent as receivables which are to be subject to the Agreement for
the Purchase and Sale of Accounts Receivable dated as of September 24, 2013
between Arrow ECS and IBM Credit

 

18

--------------------------------------------------------------------------------


 

LLC (or other similar agreement replacing or supplementing such agreement) and
with respect to which the Administrative Agent (acting in its sole discretion),
Arrow, the SPV and Arrow ECS have executed a partial release of such receivables
as is customary amongst the parties.

 

“Recipient” is defined in Section 2.10.

 

“Records” means all Contracts and other documents, purchase orders, invoices,
agreements, books, records and any other media, materials or devices for the
storage of information (including tapes, disks, punch cards, computer programs
and databases and related property) maintained by the SPV, the related
Originator or the Master Servicer with respect to the Receivables, any other
Affected Assets or the Obligors.

 

“Reinvestment” is defined in Section 2.2(b).

 

“Reinvestment Period” means the period commencing on the Closing Date and ending
on the Termination Date.

 

“Related Alternate Investor” means, with respect to any Conduit Investor, each
Alternate Investor set forth opposite such Conduit Investor’s name on Schedule A
(and any transferee of any such Alternate Investor pursuant to Section 11.8).

 

“Related Commercial Paper” means, at any time of determination, Commercial Paper
the proceeds of which are then allocated by the Related Funding Agent as the
source of funding the acquisition or maintenance of, the Asset Interest.

 

“Related Funding Agent” means, with respect to any Conduit Investor, the Funding
Agent set forth opposite such Conduit Investor’s name on Schedule A.

 

“Related Security” means, with respect to any Receivable, all of the
Originator’s (without giving effect to any transfer under the Originator Sale
Agreement), Arrow’s (without giving effect to any transfer under the First Tier
Agreement) or the SPV’s rights, title and interest in, to and under:

 

(a)                                 any goods (including returned or repossessed
goods) and documentation or title evidencing the shipment or storage of any
goods relating to any sale giving rise to such Receivable;

 

(b)                                 all other security interests or liens and
property subject thereto from time to time, if any, purporting to secure payment
of such Receivable, whether pursuant to the Contract related to such Receivable
or otherwise, together with all financing statements and other filings signed by
an Obligor relating thereto;

 

(c)                                  the Contract and all guarantees,
indemnities, warranties, insurance (and proceeds and premium refunds thereof) or
other agreements or arrangements of any kind

 

19

--------------------------------------------------------------------------------


 

from time to time supporting or securing payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise;

 

(d)                                 all Records related to such Receivable;

 

(e)                                  [RESERVED]; and

 

(f)                                   all Collections on and other proceeds of
any of the foregoing.

 

“Remittance Date” means the 10th day of each month, or if such day is not a
Business Day, the next succeeding Business Day.

 

“Renewal Date” means December 7, 2011.

 

“Reportable Event” means any event, transaction or circumstance which is
required to be reported with respect to any Pension Plan under Section 4043 of
ERISA and the applicable regulations thereunder (other than an event for which
the 30 day notice period is waived).

 

“Reporting Date” means each of the following dates: (i) at any time other than
during the occurrence and continuance of an Arrow Rating Event, the 18th day of
each calendar month or if such day is not a Business Day, the next succeeding
Business Day, (ii) at any time during the occurrence and continuance of an Arrow
Rating Event, the third Business Day of the week, and (iii) after the occurrence
of a Termination Event, within two (2) Business Days after a request from the
Administrative Agent; provided, however, if the public senior unsecured debt of
Arrow is rated below BB+ or Ba1 by S&P or Moody’s, respectively, the Reporting
Date shall be each Business Day of the week.

 

“Required Reserves” is defined in Schedule II.

 

“Restricted Payments” is defined in Section 6.2(k).

 

“Sanctioned Country” means at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
member state of the European Union, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person controlled by any such
Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

20

--------------------------------------------------------------------------------


 

“Servicing Fee” means the fees payable by the SPV to the Master Servicer from
Collections, in an amount equal to either (i) at any time when Arrow or any of
its Affiliates, is the Master Servicer, the lesser of 110% of the expenses of
Arrow or such Affiliate incurred or otherwise attributable to its services as
Master Servicer during any period and 0.50% per annum on the daily average of
the aggregate Unpaid Balances of the Receivables, or (ii) at any time when Arrow
or any of its Affiliates is not the Master Servicer, the amount determined upon
the agreement of such Person and the Administrative Agent, payable in arrears on
each Settlement Date from Collections pursuant to, provided that such amount
shall not exceed 110% of the reasonable and appropriate out-of-pocket costs and
expenses of such successor Master Servicer, and subject to the priority of
payments set forth in Section 2.12.  With respect to any Portion of Investment,
the Servicing Fee allocable thereto shall be equal to the Servicing Fee
determined as set forth above, multiplied by a fraction, the numerator of which
is the amount of such Portion of Investment and the denominator of which is the
Net Investment.

 

“Settlement Date” means (a) prior to the Termination Date, the 23rd day of each
calendar month (or if such day is not a Business Day, the next succeeding
Business Day) or such other day as the SPV, the Administrative Agent and the
Majority Investors may from time to time mutually agree, and (b) for any Portion
of Investment on and after the Termination Date, each day selected from time to
time by the Majority Investors (it being understood that the Majority Investors
may select such Settlement Date to occur as frequently as daily) or, in the
absence of any such selection, the date which would be the Settlement Date for
such Portion of Investment pursuant to clause (a) of this definition.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor that is a nationally recognized statistical
rating organization.

 

“Significant Subsidiary” means any Subsidiary that, directly or indirectly,
accounts for more than five percent (5%) of the assets of Arrow and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

 

“Special Pro Rata Share” means, for an Alternate Investor, the Commitment of
such Alternate Investor, divided by the sum of the Commitments of all Related
Alternate Investors (or, if the Commitments shall have been terminated, the
portion of the Net Investment funded by such Alternate Investor divided by the
aggregate Net Investment funded by such Alternate Investor and its Related
Alternate Investors).

 

“Special Termination Date” means with respect to any Conduit Investor and its
Related Alternate Investors, five (5) Business Days prior to the Commitment
Termination Date if such Conduit Investor or its Related Alternate Investors do
not agree to extend the Commitment Termination Date.

 

“SPV” means Arrow Electronics Funding Corporation, a Delaware corporation.

 

“Sub-Servicer” is defined in Section 7.1(d).

 

21

--------------------------------------------------------------------------------


 

“Subordinated Obligations” has the meaning assigned to it in Section 1.1 of the
First Tier Agreement.

 

“Subsidiary” means, with respect to any Person, any corporation or other Person
(a) of which securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other Persons performing
similar functions are at the time directly or indirectly owned by such Person or
(b) that is directly or indirectly controlled by such Person within the meaning
of control under Section 15 of the Securities Act of 1933.

 

“Tangible Net Worth” means the total of all assets appearing on a balance sheet
prepared for the SPV in accordance with GAAP, after deducting therefrom (without
duplication of deductions):

 

(i)                                     any write-up in the book carrying value
of any asset resulting from a revaluation thereof subsequent to Closing Date;

 

(ii)                                  all reserves required by GAAP, including
but not limited to reserves for liabilities, fixed or contingent, deferred
income taxes, obsolescence, depletion, insurance, and inventory valuation, which
are not deducted from assets;

 

(iii)                               all Indebtedness of the SPV, including the
Subordinated Obligations; and

 

(iv)                              the book value of all assets which would be
treated as intangibles under GAAP, including, without limitation, good will,
trademarks, trade names, patents, copyrights and licenses.

 

“Taxes” shall have the meaning specified in Section 9.3.

 

“Termination Date” means the earliest of (a) the Business Day designated by the
SPV to the Administrative Agent and each Funding Agent as the Termination Date
at any time following not less than thirty (30) days’ written notice to the
Administrative Agent and Funding Agents, (b) the day upon which the Termination
Date is declared or automatically occurs pursuant to Section 8.2, (c) the day
which is five (5) Business Days prior to the Commitment Termination Date,
(d) the Purchase Termination Date and (e) the day designated by the
Administrative Agent to the SPV as the Termination Date as a result of the
failure of the Master Servicer to comply with its obligations under
Section 6.1(s).

 

“Termination Event” is defined in Section 8.1.

 

“Transaction Costs” is defined in Section 9.4(a).

 

“Transaction Documents” means, collectively, this Agreement, the First Tier
Agreement, the Originator Sale Agreements, the Fee Letter, the Blocked Account
Agreements, and all of the other

 

22

--------------------------------------------------------------------------------


 

instruments, documents and other agreements executed and delivered by the Master
Servicer, any Originator or the SPV in connection with any of the foregoing.

 

“UCC” means the Uniform Commercial Code as in effect in the applicable
jurisdiction or jurisdictions.

 

“Unpaid Balance” of any Receivable means at any time the unpaid principal amount
thereof.

 

“U.S.” or “United States” means the United States of America.

 

“U.S. Obligor” means a Person that (i) if a natural person, is a resident of the
United States or (ii) if a corporation or other business organization, is either
organized under the laws of the United States or any political subdivision
thereof or has its chief executive office located in the United States.

 

“Yield” is defined in Section 2.4.

 

“Yield Payment Date” means, with respect to a Conduit Investor and its Related
Alternate Investor, each Remittance Date, provided, however, that after the
occurrence of a Termination Date, the Yield Payment Date with respect to a
Conduit Investor and its Related Alternate Investor shall be the last day of
each Rate Period.

 

SECTION 1.2.  Other Terms.  All terms defined directly or by incorporation
herein shall have the defined meanings when used in any certificate or other
document delivered pursuant hereto unless otherwise defined therein. For
purposes of this Agreement and all such certificates and other documents, unless
the context otherwise requires: (a) accounting terms not otherwise defined
herein, and accounting terms partly defined herein to the extent not defined,
shall have the respective meanings given to them under, and shall be construed
in accordance with, GAAP; (b) terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9; (c) references to any amount as on deposit or outstanding on any
particular date means such amount at the close of business on such day; (d) the
words “hereof,” “herein” and “hereunder” and words of similar import refer to
this Agreement (or the certificate or other document in which they are used) as
a whole and not to any particular provision of this Agreement (or such
certificate or document); (e) references to any Section, Schedule or Exhibit are
references to Sections, Schedules and Exhibits in or to this Agreement (or the
certificate or other document in which the reference is made) and references to
any paragraph, subsection, clause or other subdivision within any Section or
definition refer to such paragraph, subsection, clause or other subdivision of
such Section or definition; (f) the term “including” means “including without
limitation”; (g) references to any Law refer to that Law as amended from time to
time and include any successor Law; (h) references to any agreement refer to
that agreement as from time to time amended or supplemented or as the terms of
such agreement are waived or modified in accordance with its terms;
(i) references to any Person include that Person’s successors and permitted
assigns; and (j) headings are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof.

 

23

--------------------------------------------------------------------------------


 

SECTION 1.3.  Computation of Time Periods.  Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each means “to but excluding”, and the word “within” means “from and
excluding a specified date and to and including a later specified date”.

 

ARTICLE II

 

PURCHASES AND SETTLEMENTS

 

SECTION 2.1.  Transfer of Affected Assets; Intended Characterization.  (a)  
Sale of Asset Interest.  In consideration of the payment by the Administrative
Agent (on behalf of the Funding Agents on behalf of the Conduit Investors and/or
the Alternate Investors) of the amount of the initial Net Investment on the
Closing Date and the Administrative Agent’s agreement (on behalf of the Funding
Agents on behalf of the Conduit Investors or the Alternate Investors) to make
payments to the SPV from time to time in accordance with Section 2.2, effective
upon the SPV’s receipt of payment for such initial Net Investment on the Closing
Date, the SPV hereby sells, conveys, transfers and assigns to the Administrative
Agent, on behalf of the Funding Agents on behalf of the Conduit Investors or the
Alternate Investors, as applicable, all of the SPV’s right, title and interest
in, to and under (i) all Receivables existing on the Closing Date or thereafter
arising or acquired by the SPV from time to time prior to the Final Payout Date
and (ii) all other Affected Assets, whether existing on the Closing Date or
thereafter arising at any time.  The Alternate Investors’ several obligations to
make purchases from the SPV hereunder shall terminate on the Termination Date.

 

(b)                                 Purchase of Asset Interest.  Subject to the
terms and conditions hereof, the Administrative Agent on behalf of the Funding
Agents (on behalf of their related Conduit Investors and/or the Related
Alternate Investors as applicable) hereby purchases and accepts from the SPV an
undivided percentage ownership interest in the Receivables and all other
Affected Assets sold, assigned and transferred pursuant to subsection (a).  The
Funding Agents’ right, title and interest in and to the Receivables and all
other Affected Assets hereunder is herein called the “Asset Interest”.  The
Funding Agents shall hold the Asset Interest on behalf of their related Conduit
Investor and Related Alternate Investors in accordance with the related Investor
Interest, from time to time. To the extent a Funding Agent holds the Asset
Interest on behalf of the Related Alternate Investors, such Funding Agent shall
hold the Alternate Investor Percentage of the Asset Interest on behalf of such
Alternate Investors pro rata in accordance with their respective outstanding
portions of the Net Investment funded by them.

 

(c)                                  Obligations Not Assumed.  The foregoing
sale, assignment and transfer does not constitute and is not intended to result
in the creation, or an assumption by any Funding Agent, the Administrative Agent
or any Investor, of any obligation of the SPV, any Originator, or any other
Person under or in connection with the Receivables or any other Affected Asset,
all of which shall remain the obligations and liabilities of the SPV and the
applicable Originator.

 

24

--------------------------------------------------------------------------------


 

(d)                                 Intended Characterization; Grant of Security
Interest.

 

(i)                                     The SPV, each Funding Agent, the
Administrative Agent and the Investors intend that the sale, assignment and
transfer of the Affected Assets to the Funding Agent (on behalf of their related
Conduit Investors and/or the Related Alternate Investors as applicable)
hereunder shall be treated as a sale for all purposes, other than federal and
state income tax purposes.  If notwithstanding the intent of the parties, the
sale, assignment and transfer of the Affected Assets to the Funding Agents shall
be characterized as a secured loan and not a sale for all purposes (other than
federal and state income tax purposes) or any such sale shall for any reason be
ineffective or unenforceable (any of the foregoing being a “Recharacterization”)
(as to which the foregoing shall constitute indebtedness of the SPV secured by
the Affected Assets), such sale, assignment and transfer of the Affected Assets
shall be treated as the grant of, and the SPV hereby does grant, a security
interest in the Affected Assets to secure the payment and performance of the
SPV’s obligations for the benefit of the Funding Agents (on behalf of the
related Conduit Investor and/or the Related Alternate Investors as applicable)
hereunder and under the other Transaction Documents or as may be determined in
connection therewith by applicable Law.  In the case of any Recharacterization,
the SPV represents and warrants that each remittance of Collections to the
Administrative Agent, any Funding Agent or any Purchaser Group hereunder will
have been (i) in payment of a debt incurred in the ordinary course of business
or financial affairs of the SPV and (ii) made in the ordinary course of business
or financial affairs of the SPV.

 

(ii)                                  The parties hereto acknowledge that Arrow
and the SPV intend that the sale, assignment and transfer of the Receivables and
Related Security to the SPV under the First Tier Agreement shall be treated as a
sale for all purposes, and each of the parties hereto is relying on such
treatment.  If, notwithstanding the intent of Arrow and the SPV, the sale,
assignment and transfer of the Receivables and Related Security under the First
Tier Agreement shall for any reason be characterized as a secured loan and not a
sale or such sale shall for any reason be ineffective or unenforceable, each of
Arrow and the SPV represents and warrants as to itself that each remittance of
Collections by Arrow to the SPV under the First Tier Agreement will have been
(i) in payment of a debt incurred by Arrow in the ordinary course of business or
financial affairs of Arrow and the SPV and (ii) made in the ordinary course of
business or financial affairs of Arrow and the SPV.

 

(iii)                               Each of the parties hereto further expressly
acknowledges and agrees that the Commitments of the Alternate Investors
hereunder, regardless of the intended true sale nature of the overall
transaction, are financial accommodations (within the meaning of
Section 365(c)(2) of the Bankruptcy Code) to or for the benefit of the SPV.

 

SECTION 2.2.  Purchase Price.  Subject to the terms and conditions hereof,
including Article V, in consideration for the sale, assignment and transfer of
the Affected Assets by the SPV to the Funding Agents (on behalf of their related
Conduit Investors and/or the Related Alternate Investors as applicable)
hereunder:

 

25

--------------------------------------------------------------------------------


 

(a)                                 Investments.  On the Closing Date, and
thereafter from time to time during the Reinvestment Period, on request of the
SPV in accordance with Section 2.3, each Funding Agent (on behalf of its related
Conduit Investor or the Related Alternate Investors as determined pursuant to
Section 2.3) shall deposit in the Funding Account for payment to the SPV from
funds received from the related Investors pursuant to Section 2.3(d) an amount
equal in each instance to the least of (i) its Purchaser Group’s Pro Rata Share
of the amount requested by the SPV under Section 2.3(a), (ii) its Purchaser
Group’s Pro Rata Share of the largest amount that will not cause (A) the Net
Investment to exceed the Maximum Net Investment or (B) the sum of the Net
Investment and the Required Reserves to exceed the Net Pool Balance and
(iii) the largest amount which will not cause such Investor to exceed its
Conduit Funding Limit or Commitment, as applicable.  Each such payment is herein
called an “Investment”.

 

(b)                                 Reinvestments.  On each Business Day during
the Reinvestment Period, the Master Servicer, on behalf of the Administrative
Agent (on behalf of the Funding Agents for the benefit of the Conduit Investor
and/or the Alternate Investors as applicable), shall pay to the SPV, out of
Collections of Receivables, the amount available for Reinvestment in accordance
with Section 2.12(a)(iii).  Each such payment is hereinafter called a
“Reinvestment”.  All Reinvestments with respect to the Conduit Investor
Percentage and the Alternate Investor Percentage of the Asset Interest shall be
made ratably on behalf of the Conduit Investors and Alternate Investors, as
applicable, pro rata in accordance with their respective outstanding portions of
the Alternate Investor Percentage and Conduit Investor Percentage, as
applicable, of the Net Investment funded by them.

 

(c)                                  Deferred Purchase Price.  On each Business
Day on and after the Final Payout Date, the Master Servicer, on behalf of the
Administrative Agent on behalf of the Funding Agents for the benefit of the
Investors, shall pay to the SPV an amount equal to the Collections of
Receivables received by the SPV less the accrued and unpaid Servicing Fee (and
the SPV (or the Master Servicer on its behalf) shall apply such Collections in
the manner described in Section 2.14).

 

(d)                                 SPV Payments Limited to Collections. 
Notwithstanding any provision contained in this Agreement to the contrary, the
Administrative Agent shall not, and shall not be obligated (whether on behalf of
the Funding Agents for the benefits of the Conduit Investors or the Alternate
Investors, as applicable), to pay any amount to the SPV as the purchase price of
Receivables pursuant to subsections (b) and (c) above except to the extent of
Collections on Receivables available for distribution to the SPV in accordance
with this Agreement.  Any amount which the Administrative Agent (whether on
behalf of the Funding Agents for the benefit of the Conduit Investors or the
Alternate Investors, if applicable) does not pay pursuant to the preceding
sentence shall not constitute a claim (as defined in § 101 of the Bankruptcy
Code) against or corporate obligation of the Administrative Agent, any Funding
Agent or any Investor for any such insufficiency unless and until such amount
becomes available for distribution to the SPV under Section 2.12.

 

26

--------------------------------------------------------------------------------


 

SECTION 2.3.  Investment Procedures.

 

(a)                                 Notice.  The SPV shall request an Investment
hereunder, by request to the Administrative Agent given by facsimile in the form
of an Investment Request:

 

(i)                                     For aggregate Investment amounts of
$5,000,000 or more, but not greater than $50,000,000, by no later than
10:15 a.m. (New York City time) on the same Business Day as the proposed date of
such Investment, in which case the Administrative Agent will notify the Funding
Agent for each Conduit Investor and Alternate Investor, as applicable, of the
Administrative Agent’s receipt of such Investment Request by no later than
11:00 a.m. (New York City time) on the same Business Day as the proposed date of
the Investment;

 

(ii)                                  For aggregate Investment amounts of
greater than $50,000,000 but not greater than $100,000,000, by no later than
3:00 p.m. (New York City time) one (1) Business Day prior to the proposed date
of such Investment, in which case the Administrative Agent will notify the
Funding Agent for each Conduit Investor and Alternate Investor, as applicable,
of the Administrative Agent’s receipt of such Investment Request by no later
than 4:00 p.m. (New York City time) one (1) Business Day prior to the proposed
date of the investment;

 

(iii)                               For aggregate Investment amounts of greater
than $100,000,000, by no later than 3:00 p.m. (New York City time) two
(2) Business Days prior to the proposed date of such Investment, in which case
the Administrative Agent will notify the Funding Agent for each Conduit Investor
and Alternate Investor, as applicable, of the Administrative Agent’s receipt of
such Investment Request by no later than 4:00 p.m. (New York City time) two
(2) Business Days prior to the proposed date of the investment.

 

Each such Investment Request shall specify (i) the desired amount of such
Investment (which shall be at least $5,000,000 or an integral multiple of
$1,000,000 in excess thereof or, to the extent that the then available unused
portion of the Maximum Net Investment is less than such amount, such lesser
amount equal to such available unused portion of the Maximum Net Investment),
including the aggregate Pro Rata Shares per Purchaser Group of such Investment
and (ii) the desired date of such Investment (the “Investment Date”) which shall
be a Permitted Investment Date.

 

(b)                                 Notice.  The SPV shall request an Investment
hereunder, by request to the Administrative Agent given by facsimile in the form
of an Investment Request at least three (3) Business Days prior to the proposed
date of any Investment (including the initial Investment).  Each such Investment
Request shall specify (i) the desired amount of such Investment (which shall be
at least $5,000,000 or an integral multiple of $1,000,000 in excess thereof or,
to the extent that the then available unused portion of the Maximum Net
Investment is less than such amount, such lesser amount equal to such available
unused portion of the Maximum Net Investment), including the aggregate Pro Rata
Shares per Purchaser Group of such Investment, (ii) the Investment Date which

 

27

--------------------------------------------------------------------------------


 

shall be a Permitted Investment Date and (iii) the desired Rate Period(s) and
allocations of such Investment thereto as required by Section 2.4.  The
Administrative Agent will promptly notify the Funding Agent for each Conduit
Investor and Alternate Investor, as applicable, of the Administrative Agent’s
receipt of an Investment Request to be made to such Person.

 

(c)                                  Conduit Investor Acceptance or Rejection;
Investment Request Irrevocable.

 

(i)                                     Each Funding Agent will promptly notify
the related Conduit Investor of each Funding Agent’s receipt of any Investment
Request.  The Conduit Investor shall instruct such Funding Agent to accept or
reject (on such Conduit Investor’s behalf) such Investment Request by notice
given to the SPV, the Administrative Agent and such Funding Agent by telephone
or facsimile by no later than 10:00 a.m. (New York City time) on the requested
Investment Date.  Failure by a Conduit Investor to timely deliver such notice
shall be deemed to be an acceptance of such Investment Request.

 

(ii)                                  Each Investment Request shall be
irrevocable and binding on the SPV, and the SPV shall indemnify each Investor
against any loss or expense incurred by such Investor, either directly or
indirectly (including, in the case of a Conduit Investor, through a Program
Support Agreement) as a result of any failure by the SPV to complete such
Investment, including any loss (including loss of profit) or expense incurred by
a Funding Agent or any Investor, either directly or indirectly (including, in
the case of a Conduit Investor, pursuant to a Program Support Agreement) by
reason of the liquidation or reemployment of funds acquired by such Investor (or
the applicable Program Support Provider(s)) (including funds obtained by issuing
commercial paper or promissory notes or obtaining deposits or loans from third
parties) in order to fund such Investment.

 

(d)                                 Alternate Investor’s Commitment.  Subject to
Section 2.2(b) concerning Reinvestments, at no time will a Conduit Investor have
any obligation to fund an Investment or Reinvestment.  At any time when a
Conduit Investor has rejected a request for Investment or has failed to make an
Investment in connection with an Investment Request it has accepted, the Related
Funding Agent shall so notify the Related Alternate Investors and such Alternate
Investors shall make such Investment, on a pro rata basis, in accordance with
their respective Special Pro Rata Shares.  Notwithstanding anything contained in
this Section 2.3(c) or elsewhere in this Agreement to the contrary, no Alternate
Investor shall be obligated to provide any Funding Agent or the SPV with funds
in connection with an Investment in an amount that would result in the portion
of the Net Investment then funded by it exceeding its Allocable Portion of
Maximum Net Investment then in effect (minus the unrecovered principal amount of
such Alternate Investor’s investment in the Asset Interest pursuant to the
Program Support Agreement to which it is a party).  The obligation of each
Alternate Investor to remit its Special Pro Rata Share of any such Investment
shall be several from that of each other Alternate Investor, and the failure of
any Alternate Investor to so make such amount available to the Related Funding
Agent shall not relieve any other Alternate Investor of its obligation
hereunder.

 

28

--------------------------------------------------------------------------------


 

(e)                                  Payment of Investment.  On any Investment
Date, each Conduit Investor and/or Alternate Investor, as the case may be,
shall, not later than 1:00 p.m. (New York City time) on such date, remit its
share of the aggregate amount of such Investment (determined pursuant to
Section 2.2(a)) to the Funding Account specified from time to time by the
Administrative Agent to each Funding Agent by notice to such Persons by wire
transfer of same day funds.  Following the Administrative Agent’s receipt of
funds from the Investors as aforesaid, the Administrative Agent shall promptly
remit such funds in the Funding Account in respect of each Investment to the
SPV’s account designated pursuant to Section 11.3, by wire transfer of same day
funds.

 

(f)                                   Administrative Agent May Advance Funds. 
Unless the Administrative Agent shall have received notice from a Funding Agent
that any related Investor will not make its share of any Investment available on
the applicable Investment Date therefor, the Administrative Agent may (but shall
have no obligation to) make any such Investor’s share of any such Investment
available to the SPV in anticipation of the receipt by the Administrative Agent
of such amount from the applicable Investor.  To the extent any such Investor or
Funding Agent on behalf of such Investor fails to remit any such amount to the
Administrative Agent after any such advance by the Administrative Agent on such
Investment Date, such Investor, on the one hand, and the SPV, on the other hand,
shall be required to pay such amount to the Administrative Agent for its own
account, together with interest thereon at a per annum rate equal to the Federal
Funds Rate, in the case of such Investor, or the Base Rate, in the case of the
SPV, to the Administrative Agent upon its demand therefor (provided that a
Conduit Investor shall have no obligation to pay such interest amounts except to
the extent that it shall have sufficient funds to pay the face amount of its
Commercial Paper in full).  Until such amount shall be repaid, such amount shall
be deemed to be Net Investment paid by the Administrative Agent and the
Administrative Agent shall be deemed to be the owner of an interest in the Asset
Interest hereunder to the extent of such Investment.  Upon the payment of such
amount to the Administrative Agent (i) by the SPV, the amount of the aggregate
Net Investment shall be reduced by such amount or (ii) by such Investor, such
payment shall constitute such Investor’s payment of its share of the applicable
Investment.

 

SECTION 2.4.  [IS RESERVED AND IS SPECIFIED IN SCHEDULE I.]

 

SECTION 2.5.  Yield, Fees and Other Costs and Expenses.  Notwithstanding any
limitation on recourse herein, the SPV shall pay, as and when due in accordance
with this Agreement, all Fees, Yield, all amounts payable pursuant to
Article IX, if any, and the Servicing Fees.  On each Remittance Date, to the
extent not paid pursuant to Section 2.12 for any reason, the SPV shall pay to
the Administrative Agent, for the benefit of the Funding Agents on behalf of the
Conduit Investors or the Alternate Investors, as applicable, an amount equal to
the accrued and unpaid Yield in respect of the prior calendar month.  Nothing in
this Agreement shall limit in any way the obligations of the SPV to pay the
amounts set forth in this Section 2.5.

 

SECTION 2.6.  Deemed Collections.  (a)  Dilutions.  If on any day the Unpaid
Balance of a Receivable is reduced or such Receivable is canceled as a result of
any Dilution, the SPV shall be deemed to have received on such day a Collection
of such Receivable in the amount of the Unpaid

 

29

--------------------------------------------------------------------------------


 

Balance (as determined immediately prior to such Dilution) of such Receivable
(if such Receivable is canceled) or, otherwise in the amount of such reduction,
and the SPV shall pay to the Master Servicer an amount equal to such Deemed
Collection and such amount shall be applied by the Master Servicer as a
Collection in accordance with Section 2.12.

 

(b)                                 Breach of Representation or Warranty.  If on
any day any of the representations or warranties in Article IV was or becomes
untrue with respect to a Receivable (whether on or after the date of transfer
thereof to the Administrative Agent, for the benefit of the Funding Agents, on
behalf of the Investors, as contemplated hereunder), the SPV shall be deemed to
have received on such day a Collection of such Receivable in full and the SPV
shall on such day pay to the Master Servicer an amount equal to the Unpaid
Balance of such Receivable and such amount shall be allocated and applied by the
Master Servicer as a Collection in accordance with Section 2.12. 
Notwithstanding the foregoing, any representation or warranty made with respect
to a Receivable in respect of the criteria set forth in clause (e), (h) or
(m) of the definition of “Eligible Receivable” in Section 1.1 shall be made with
respect to such criteria solely as of the date such Receivable was purchased
hereunder.

 

SECTION 2.7.  Payments and Computations, Etc.  All amounts to be paid or
deposited by the SPV or the Master Servicer hereunder shall be paid or deposited
in accordance with the terms hereof no later than 11:00 a.m. (New York City
time) on the day when due in immediately available funds; if such amounts are
payable to the Administrative Agent (whether on behalf of any Funding Agent, any
Investor or otherwise) they shall be paid or deposited in the account designated
pursuant to Section 11.3, until otherwise notified by the Administrative Agent. 
The SPV shall, to the extent permitted by Law, pay to the Administrative Agent,
for the benefit of the Funding Agents, on behalf of the Investors, upon demand,
interest on all amounts not paid or deposited when due hereunder at a rate equal
to 2.00% per annum, plus the Base Rate.  All computations of Yield and all per
annum fees hereunder shall be made on the basis of a year of 360 days for the
actual number of days (including the first but excluding the last day(except in
the case of a Rate Period applicable to a Pooled Funding Conduit Investor, which
shall include the first and the last day)) elapsed.  Any computations by the
Administrative Agent of amounts payable by the SPV hereunder shall be binding
upon the SPV absent manifest error.  The determination of the CP Rate by each
Funding Agent on behalf of its related Conduit Investor shall be conclusive and
binding upon the SPV absent manifest error.

 

SECTION 2.8.  Reports.  By no later than 4:00 p.m. (New York City time) on each
Reporting Date, the Master Servicer shall prepare and forward to the
Administrative Agent a Master Servicer Report, as at, and for the Calculation
Period ending on, the immediately preceding Month End Date; provided, however,
that with respect to a Master Servicer Report delivered on a weekly basis, the
information shall be provided as of the Friday of the preceding week and with
respect to a Master Servicer Report delivered more frequently than weekly, the
information shall be provided as of the Business Day immediately prior to such
Reporting Date. The Master Servicer Report shall be certified by the SPV and the
Master Servicer.  The Administrative Agent shall promptly provide a copy of such
Master Servicer Report to each Investor.

 

30

--------------------------------------------------------------------------------


 

SECTION 2.9.  Collection Account.  (a)  The Administrative Agent shall establish
in its name on or before the day of the initial Investment hereunder and shall
maintain a segregated account (the “Collection Account”), bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Administrative Agent, for the benefit of the Funding Agents, on behalf of
the Investors.  The Administrative Agent shall have exclusive dominion and
control over the Collection Account and all monies, instruments and other
property from time to time in the Collection Account.  On and after the
occurrence of a Termination Event or a Potential Termination Event (which
Potential Termination Event is not capable of being cured), the Master Servicer
shall remit daily within one Business Day of receipt to the Collection Account
all Collections received.  Funds on deposit in the Collection Account (other
than investment earnings) shall be invested by the Administrative Agent, in the
name of the Administrative Agent for the benefit of the Funding Agents on behalf
of the Investors, in Eligible Investments that will mature so that such funds
will be available so as to permit amounts in the Collection Account to be paid
and applied on the next Settlement Date and otherwise in accordance with the
provisions of Section 2.12; provided that such funds shall not reduce the Net
Investment or accrued Yield hereunder until so applied under Section 2.12.  On
each Remittance Date, all interest and earnings (net of losses and investment
expenses) on funds on deposit in the Collection Account shall be applied as
Collections set aside for the Administrative Agent in accordance with
Section 2.12.  On the Final Payout Date, any funds remaining on deposit in the
Collection Account shall be paid to the SPV for application as set forth in
Section 2.14.

 

(b)                                 The Administrative Agent shall establish in
its name on or before the day of the initial Investment hereunder and shall
maintain a segregated account (the “Funding Account”) for the benefit of the
Funding Agents, on behalf of the Conduit Investors and the Alternate Investors,
into which all payments received by the Administrative Agent from the Funding
Agents and the Investors shall be deposited pursuant to Section 2.3(d).  The
Administrative Agent shall have the sole right of withdrawal from the Funding
Account.

 

SECTION 2.10.  Sharing of Payments, Etc.  If any Investor (for purposes of this
Section 2.10 only, being a “Recipient”) shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the portion of the Asset Interest owned by it (other
than pursuant to the Fee Letter, or Article IX and other than as a result of the
differences in the timing of the applications of Collections pursuant to
Section 2.12 and other than a result of the different methods for calculating
Yield) in excess of its ratable share of payments on account of the Asset
Interest obtained by the Investors entitled thereto, such Recipient shall
forthwith purchase from the Investors entitled to a share of such amount
participations in the portions of the Asset Interest owned by such Persons as
shall be necessary to cause such Recipient to share the excess payment ratably
with each such other Person entitled thereto; provided, however, that if all or
any portion of such excess payment is thereafter recovered from such Recipient,
such purchase from each such other Person shall be rescinded and each such other
Person shall repay to the Recipient the purchase price paid by such Recipient
for such participation to the extent of such recovery, together with an amount
equal to such other Person’s ratable share (according to the proportion of
(a) the amount of

 

31

--------------------------------------------------------------------------------


 

such other Person’s required payment to (b) the total amount so recovered from
the Recipient) of any interest or other amount paid or payable by the Recipient
in respect of the total amount so recovered.

 

SECTION 2.11.  Right of Setoff.  Without in any way limiting the provisions of
Section 2.10, the Administrative Agent, each Funding Agent and each Investor is
hereby authorized (in addition to any other rights it may have) at any time
after the occurrence of the Termination Date due to the occurrence of a
Termination Event or during the continuance of a Potential Termination Event
(which Potential Termination Event is not capable of being cured) to set-off,
appropriate and apply (without presentment, demand, protest or other notice
which are hereby expressly waived) any deposits and any other indebtedness held
or owing by the Administrative Agent, such Funding Agent or such Investor to, or
for the account of, the SPV against the amount of the Aggregate Unpaids owing by
the SPV to such Person or to the Administrative Agent, or such Funding Agent on
behalf of such Person (even if contingent or unmatured).

 

[SECTIONS 2.12 THROUGH 2.15 ARE RESERVED AND SPECIFIED
 IN SCHEDULE III (SETTLEMENT PROCEDURES).]

 

SECTION 2.12.  [RESERVED]

 

SECTION 2.13.  [RESERVED]

 

SECTION 2.14.  [RESERVED]

 

SECTION 2.15.  [RESERVED]

 

SECTION 2.16.  Special Termination Date with Respect to a Particular Conduit
Investor.  Notwithstanding anything to the contrary contained in this Agreement,
if there shall occur a Special Termination Date with respect to a Conduit
Investor or its Related Alternate Investors, then, from and after such Special
Termination Date, (a) no further Investments or Reinvestments shall be made by
such Conduit Investors or Related Alternate Investor, (b) the Administrative
Agent shall distribute Collections to such Conduit Investor or Related Alternate
Investor in accordance with the provisions of Sections 2.12 and 2.13 applicable
to a Special Termination Date, (c) in all respects, the provisions of this
Agreement with respect to a Termination Date shall be deemed to apply with
respect to such Conduit Investor or Related Alternate Investor for which a
Special Termination Date has occurred, other than as explicitly set forth
herein, and (d) all provisions of this Agreement shall continue to apply to the
other Conduit Investors and Related Alternate Investors.

 

32

--------------------------------------------------------------------------------


 

ARTICLE III

 

ADDITIONAL ALTERNATE INVESTOR PROVISIONS

 

SECTION 3.1.  Assignment to Alternate Investors.

 

(a)                                 SPV’s Obligation to Pay Certain Amounts;
Additional Assignment Amount.  The SPV shall pay to the Administrative Agent, on
behalf of a Funding Agent, for the account of the related Conduit Investor, in
connection with any assignment by such Conduit Investor to the Related Alternate
Investors pursuant to this Agreement, an aggregate amount equal to all Yield to
accrue through the end of the current Rate Period to the extent attributable to
the portion of the Net Investment so assigned to such Alternate Investors (which
Yield shall be determined for such purpose using the CP Rate most recently
determined by such Funding Agent) (as determined immediately prior to giving
effect to such assignment), plus all other accrued Aggregate Unpaids (other than
the Net Investment and other than any Yield not described above) payable to such
Conduit Investor in respect of such portion of the Net Investment so assigned. 
If the SPV fails to make payment of such amounts at or prior to the time of
assignment by such Conduit Investor to the Related Alternate Investors, such
amount shall be paid by the Alternate Investors (in accordance with their
respective Special Pro Rata Shares) to such Conduit Investor as additional
consideration for the interests assigned to the Alternate Investors and the
amount of the “Net Investment” hereunder held by the Alternate Investors shall
be increased by an amount equal to the additional amount so paid by the
Alternate Investors.

 

(b)                                 Payments to Funding Agent’s Account.  After
any assignment in whole by a Conduit Investor to the Related Alternate Investors
pursuant to this Agreement at any time on or after the Conduit Investment
Termination Date, all payments to be made hereunder by the SPV or the Master
Servicer to such Conduit Investor shall be made to the Related Funding Agent’s
account as such account shall have been designated by such Funding Agent to the
Administrative Agent, the SPV and the Master Servicer.

 

SECTION 3.2.  [RESERVED.]

 

SECTION 3.3.  Extension of Commitment Termination Date.  (a)  The SPV may, at
any time during the period which is no more than sixty (60) days or less than
thirty (30) days immediately preceding the Commitment Termination Date then in
effect, request that such Commitment Termination Date be extended for an
additional 364 days.  Any such request shall be in writing, in substantially the
form of Exhibit J (an “Extension Request”),  and delivered to the Administrative
Agent (which shall be promptly forwarded by the Administrative Agent to each
Alternate Investor), and shall be subject to the following conditions: (i) such
extension shall be at each Alternate Investor’s sole and absolute discretion,
including in respect of any extension or renewal fee that may be payable at the
time of such extension, (ii) no Alternate Investor shall have any obligation to
extend the Commitment Termination Date at any time, and (iii) any such extension
with respect to any Alternate Investor shall be effective only upon the written
agreement of the Administrative Agent, such Alternate Investor, the SPV and the
Master Servicer, as evidenced by their execution of a counterpart signature
page to the applicable Extension Request.  Each Alternate Investor will

 

33

--------------------------------------------------------------------------------


 

respond to any such request no later than the fifteenth day prior to the
Commitment Termination Date (the “Response Deadline”), provided, that a failure
by any Alternate Investor to respond by the Response Deadline shall be deemed to
be a rejection of the requested extension.  (b)  If at any time the SPV requests
that the Alternate Investors extend the Commitment Termination Date in
accordance with Section 3.3(a), and some but less than all the Alternate
Investors consent to such renewal as of the applicable Response Deadline, the
SPV may arrange for an assignment to one or more financial institutions of all
the rights and obligations hereunder of each such non-consenting Alternate
Investor in accordance with Section 11.8, provided that any such financial
institution shall be acceptable to the Related Funding Agent in its sole and
absolute discretion.  Any such assignment shall become effective on the
then-current Commitment Termination Date.  Each Alternate Investor which does
not so consent to any renewal shall cooperate fully with the SPV in effectuating
the administrative details of any such assignment.  If none or less than all the
Commitments of the non-renewing Alternate Investors are so assigned as provided
above and the related Conduit Investor Percentage equals 100%, then (i) the
extended Commitment Termination Date shall be effective solely with respect to
the renewing Alternate Investors, (ii) the Facility Limit shall automatically be
reduced by an amount equal to the aggregate of the Commitments of all
non-renewing Alternate Investors, (iii) the Conduit Funding Limit of the related
Conduit Investor shall automatically be reduced by an amount equal to the
aggregate of the Commitments of all non-renewing Related Alternate Investors,
and (iv) this Agreement and the Commitments of the renewing Alternate Investors
shall remain in effect in accordance with their terms notwithstanding the
expiration of the Commitments of such non-renewing Alternate Investors.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.1.  Representations and Warranties of the SPV and the Master
Servicer.  Each of the SPV and the Master Servicer represents and warrants to
each Funding Agent, the Administrative Agent and each Investor, as to itself,
that, on the Closing Date and on each Investment Date and Reinvestment Date:

 

(a)                                 Corporate Existence and Power.  It (i) is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, (ii) has all corporate power and all
licenses, authorizations, consents and approvals of all Official Bodies required
to carry on its business in each jurisdiction in which its business is now and
proposed to be conducted (except where the failure to have any such licenses,
authorizations, consents and approvals would not individually or in the
aggregate have a Material Adverse Effect) and (iii) is duly qualified to do
business and is in good standing in every other jurisdiction in which the nature
of its business requires it to be so qualified, except where the failure to be
so qualified or in good standing would not have a Material Adverse Effect.

 

(b)                                 Corporate and Governmental Authorization;
Contravention.  The execution, delivery and performance by it of this Agreement
and the other Transaction Documents to which it is

 

34

--------------------------------------------------------------------------------


 

a party are (i) within the its corporate powers, (ii) have been duly authorized
by all necessary corporate and shareholder action, (iii) require no action by or
in respect of, or filing with, any Official Body or official thereof (except as
contemplated by Sections 5.1(f), 5.1(g) and 7.7, all of which have been (or as
of the Closing Date will have been) duly made and in full force and effect),
(iv) do not contravene or constitute a default under (A) its articles of
incorporation or by-laws, (B) any Law applicable to it, except to the extent
(solely in the case of the Master Servicer) that the failure to comply therewith
could not, in the aggregate, be expected to have a Material Adverse Effect or a
material adverse effect on the condition (financial or otherwise), business or
properties of Arrow and the other Originators, taken as a whole, (C) any
contractual restriction binding on or affecting it or its property or (D) any
order, writ, judgment, award, injunction, decree or other instrument binding on
or affecting it or its property, or (v) result in the creation or imposition of
any Adverse Claim upon or with respect to its property or the property of any of
its Subsidiaries (except as contemplated hereby).

 

(c)                                  Binding Effect.  Each of this Agreement and
the other Transaction Documents to which it is a party has been duly executed
and delivered and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, moratorium or other similar laws affecting the rights of
creditors generally and the application of general principles of equity
(regardless of whether considered in a proceeding at law or in equity).

 

(d)                                 Perfection.  In the case of the SPV, it is
the owner of all of the Receivables and other Affected Assets, free and clear of
all Adverse Claims (other than any Adverse Claim arising hereunder), and upon
the making of the initial Investment on the Closing Date and at all times
thereafter until the Final Payout Date, all financing statements and other
documents required to be recorded or filed in order to perfect and protect the
first priority perfected ownership or security interest of the Administrative
Agent for the benefit of each Funding Agent on behalf of the related Investors
in the Asset Interest against all creditors of and purchasers from the SPV,
Arrow and the other Originators will have been duly filed in each filing office
necessary for such purpose and all filing fees and taxes, if any, payable in
connection with such filings shall have been paid in full.

 

(e)                                  Accuracy of Information.  All information
heretofore furnished by it (including the Master Servicer Reports and its
financial statements) to any Investor, any Funding Agent or the Administrative
Agent for purposes of or in connection with this Agreement or any transaction
contemplated hereby was true, complete and accurate in every material respect,
on the date such information is stated or certified, and no such item contains
or contained any untrue statement of a material fact or omits or did omit to
state a material fact necessary in order to make the statements contained
therein, in the light of the circumstances under which (and as of the date) they
were made, not misleading.

 

(f)                                   Tax Status; GAAP Treatment.  It has (i) in
the case of the SPV, timely filed all tax returns (federal, state and local)
required to be filed and, in the case of the Master Servicer, filed all material
tax returns (federal, state and local) required to be filed and (ii) paid or
made adequate

 

35

--------------------------------------------------------------------------------


 

provision for the payment of all taxes, assessments and other governmental
charges and, solely with respect to the Master Servicer, which, individually or
in the aggregate, would not result in liability in excess of $5,000,000.

 

(g)                                  Action, Suits.  It is not in violation of
any order of Official Body or arbitrator which could not, in the aggregate, be
expected to have a Material Adverse Effect or a material adverse effect on the
condition (financial or otherwise), businesses or properties of Arrow and the
other Originators, taken as a whole.  Except as set forth in Schedule 4.1(g),
there are no actions, suits, litigation or proceedings pending, or to its
knowledge, threatened, against or affecting it or any of its Subsidiaries or
their respective properties, in or before any Official Body or arbitrator which
in each case with respect to the Master Servicer or any of its Subsidiaries
(other than the SPV), if adversely determined could have a Material Adverse
Effect or a material adverse effect on the condition (financial or otherwise),
businesses or properties of Arrow and the other Originators, taken as a whole.

 

(h)                                 Use of Proceeds.  In the case of the SPV, no
proceeds of any Investment or Reinvestment will be used by it (i) to acquire any
security in any transaction which is subject to Section 13 or 14 of the
Securities Exchange Act of 1934, (ii) to acquire any equity security of a class
which is registered pursuant to Section 12 of such act or (iii) for any other
purpose that violates applicable Law, including Regulation U of the Federal
Reserve Board.

 

(i)                                     Principal Place of Business; Chief
Executive Office; Location of Records.  Its principal place of business, chief
executive office and the offices where it keeps all its material Records, are
located at the address(es) described on Schedule 4.1(i) or such other locations
notified to the Administrative Agent in accordance with Section 7.7 in
jurisdictions where all action required by Section 7.7 has been taken and
completed.

 

(j)                                    Subsidiaries; Tradenames, Etc.  In the
case of the SPV, as of the Closing Date: (i) it has only the Subsidiaries and
divisions listed on Schedule 4.1(j); and (ii) it has, within the last five
(5) years, operated only under the tradenames identified in Schedule 4.1(j),
and, within the last five (5) years, has not changed its name, the location of
its chief executive office, merged with or into or consolidated with any other
Person or been the subject of any proceeding under the Bankruptcy Code, except
as disclosed in Schedule 4.1(j).  Schedule 4.1(j) also lists the correct Federal
Employer Identification Number of the SPV.

 

(k)                                 Good Title.  In the case of the SPV, upon
each Investment and Reinvestment, the Administrative Agent for the benefit of
each Funding Agent, on behalf of the related Investors shall acquire a valid and
enforceable perfected first priority ownership interest or a first priority
perfected security interest in each Receivable and all other Affected Assets
that exist on the date of such Investment or Reinvestment, with respect thereto,
free and clear of any Adverse Claim (other than that created by the
Administrative Agent, any Funding Agent or any Investor).

 

(l)                                     Nature of Receivables.  Each Receivable
(i) represented by it to be an Eligible Receivable in any Master Servicer Report
or (ii) included in the calculation of the Net Pool Balance

 

36

--------------------------------------------------------------------------------


 

in fact satisfies at such time the definition of “Eligible Receivable” set forth
herein and, in the case of clause (ii) above, is not a Receivable of the type
described in clauses (b)(i) or (b)(ii) of the definition of “Net Pool Balance”. 
It has no knowledge of any fact (including any defaults by the Obligor
thereunder on any other Receivable) that would cause it or should have caused it
to expect any payments on such Receivable not to be paid in full when due or
that is reasonably likely to cause or result in any other Material Adverse
Effect with respect to such Receivable.

 

(m)                             Coverage Requirement;.  The sum of the Net
Investment, plus the Required Reserves does not exceed the Net Pool Balance.

 

(n)                                 Credit and Collection Policy.  Since
January 31, 2001, there have been no material changes in the Credit and
Collection Policy other than in accordance with this Agreement.  Since such
date, no material adverse change has occurred in the overall rate of collection
of the Receivables other than as disclosed in writing to the Administrative
Agent and each Funding Agent.  It has at all times materially complied with the
Credit and Collection Policy with regard to each Receivable.

 

(o)                                 Material Adverse Effect.  Since December 31,
2013, there has been no Material Adverse Effect.

 

(p)                                 No Termination Event.  In the case of the
SPV, no event has occurred and is continuing and no condition exists, or would
result from any Investment or Reinvestment or from the application of the
proceeds therefrom, which constitutes or may be reasonable be expected to
constitute a Termination Event or a Potential Termination Event.  In the case of
the Master Servicer, no Master Servicer Default has occurred and is continuing
to exist.

 

(q)                                 Not an Investment Company or Holding
Company.  It is not, and is not controlled by, an “investment company” within
the meaning of the Investment Company Act of 1940, or is exempt from all
provisions of such act.  It is not a “holding company,” or a subsidiary or
affiliate of a “holding company,” within the meaning of the Public Utility
Holding Company Act of 1935.

 

(r)                                    ERISA.  No steps have been taken by any
Person to terminate any Pension Plan the assets of which will not be sufficient
to satisfy all of its benefit liabilities (as determined under Title IV of
ERISA) on the date of such termination.  Neither Arrow, the SPV nor any ERISA
Affiliates of either such Person has incurred any withdrawal liability (which
has not been satisfied) under Title IV of ERISA with respect to any
Multiemployer Plan.  No contribution failure has occurred with respect to any
Pension Plan sufficient to give rise to a lien under Section 303(k) of ERISA,
and each Pension Plan has been administered in all material respects in
compliance with its terms and applicable provisions of ERISA and the Code.

 

(s)                                   Blocked Accounts.  The names and addresses
of all the Blocked Account Banks, together with the account numbers of the
Blocked Accounts at such Blocked Account Banks, are specified in Schedule
4.1(s) (or at such other Blocked Account Banks and/or with such other

 

37

--------------------------------------------------------------------------------


 

Blocked Accounts as have been notified to the Administrative Agent and for which
Blocked Account Agreements have been executed in accordance with Section 7.3 and
delivered to the Master Servicer).  All Blocked Accounts are subject to Blocked
Account Agreements.  All Obligors have been instructed to make payment to a
Blocked Account and only Collections are deposited into the Blocked Accounts,
except for other amounts that are withdrawn from such Blocked Accounts within
one Business Day of such amounts becoming available for transfer therefrom.

 

(t)                                    Bulk Sales.  In the case of the SPV, no
transaction contemplated hereby or by the First Tier Agreement requires
compliance with any bulk sales act or similar law.

 

(u)                                 Transfers Under First Tier Agreement.  In
the case of the SPV, each Receivable has been purchased by it from Arrow
pursuant to, and in accordance with, the terms of the First Tier Agreement.  In
the case of Arrow, each Receivable has either been originated by Arrow or
purchased by Arrow from an Originator pursuant to, and in accordance with, the
terms of the applicable Originator Sale Agreement.

 

(v)                                 Preference; Voidability.  In the case of the
SPV, it shall have given reasonably equivalent value to Arrow in consideration
for the transfer to it of the Affected Assets from Arrow, and each such transfer
shall not have been made for or on account of an antecedent debt owed by Arrow
to it and no such transfer is or may be voidable under any section of the
Bankruptcy Code.

 

(w)                               Nonconsolidation.  The SPV is operated in such
a manner that the separate corporate existence of the SPV, on the one hand, and
each Originator or any Affiliate thereof, on the other, would not be disregarded
in the event of the bankruptcy or insolvency of any Originator or any Affiliate
thereof and, without limiting the generality of the foregoing:

 

(i)                                     the SPV is a limited purpose corporation
whose activities are restricted in its certificate of incorporation to
activities related to purchasing or otherwise acquiring receivables (including
the Receivables) and related assets and rights and conducting any related or
incidental business or activities it deems necessary or appropriate to carry out
its primary purpose, including entering into agreements like the Transaction
Documents;

 

(ii)                                  the SPV has not engaged, and does not
presently engage, in any activity other than those activities expressly
permitted hereunder and under the other Transaction Documents, nor has the SPV
entered into any agreement other than this Agreement, the other Transaction
Documents to which it is a party, and with the prior written consent of the
Investors, each Funding Agent and the Administrative Agent, any other agreement
necessary to carry out more effectively the provisions and purposes hereof or
thereof;

 

(iii)                               (A) the SPV maintains its own deposit
account or accounts, separate from those of any of its Affiliates, with
commercial banking institutions, (B) the funds of the SPV are not and have not
been diverted to any other Person or for other than the corporate

 

38

--------------------------------------------------------------------------------


 

use of the SPV and (C) except as may be expressly permitted by this Agreement,
the funds of the SPV are not and have not been commingled with those of any of
its Affiliates;

 

(iv)                              to the extent that the SPV contracts or does
business with vendors or service providers where the goods and services provided
are partially for the benefit of any other Person, the costs incurred in so
doing are fairly allocated to or among the SPV and such entities for whose
benefit the goods and services are provided, and each of the SPV and each such
entity bears its fair share of such costs; and all material transactions between
the SPV and any of its Affiliates shall be only on an arm’s-length basis;

 

(v)                                 the SPV maintains stationery through which
all business correspondence and communication are conducted, in each case
separate from those of each Originator and its respective Affiliates;

 

(vi)                              the SPV conducts its affairs strictly in
accordance with its certificate of incorporation and observes all necessary,
appropriate and customary corporate formalities, including (A) holding all
regular and special stockholders’ and directors’ meetings appropriate to
authorize all corporate action (which, in the case of regular stockholders’ and
directors’ meetings, are held at least annually), (B) keeping separate and
accurate minutes of such meetings, (C) passing all resolutions or consents
necessary to authorize actions taken or to be taken, and (D) maintaining
accurate and separate books, records and accounts, including intercompany
transaction accounts;

 

(vii)                           all decisions with respect to its business and
daily operations are independently made by the SPV (although the officer making
any particular decision may also be an employee, officer or director of an
Affiliate of the SPV) and are not dictated by any Affiliate of the SPV (it being
understood that the Master Servicer, which is an Affiliate of the SPV, will
undertake and perform all of the operations, functions and obligations of it set
forth herein and it may appoint Sub-Servicers, which may be Affiliates of the
SPV, to perform certain of such operations, functions and obligations);

 

(viii)                        the SPV acts solely in its own corporate name and
through its own authorized officers and agents, and no Affiliate of the SPV
shall be appointed to act as its agent, except as expressly contemplated by this
Agreement;

 

(ix)                              no Affiliate of the SPV advances funds to the
SPV, other than as is otherwise provided herein or in the other Transaction
Documents, and no Affiliate of the SPV otherwise supplies funds to, or
guaranties debts of, the SPV; provided, however, that an Affiliate of the SPV
may provide funds to the SPV in connection with the capitalization of the SPV;

 

(x)                                 other than organizational expenses and as
expressly provided in the Transaction Documents, the SPV pays all expenses,
indebtedness and other obligations incurred by it;

 

39

--------------------------------------------------------------------------------


 

(xi)                              the SPV does not guarantee, and is not
otherwise liable, with respect to any obligation of any of its Affiliates;

 

(xii)                           any financial reports required of the SPV comply
with generally accepted accounting principles and are issued separately from,
but may be consolidated with, any reports prepared for any of its Affiliates;

 

(xiii)                        at all times the SPV is adequately capitalized to
engage in the transactions contemplated in its certificate of incorporation;

 

(xiv)                       the financial statements and books and records of
the SPV and Arrow reflect the separate corporate existence of the SPV;

 

(xv)                          the SPV does not act as agent for any Originator
or any Affiliate thereof, but instead presents itself to the public as a
corporation separate from each such member and independently engaged in the
business of purchasing and financing Receivables;

 

(xvi)                       the SPV maintains a three-person board of directors,
including at least one independent director, who has never been, and shall at no
time be a stockholder, director, officer, employee or associate, or any relative
of the foregoing, of any Originator or any Affiliate thereof (other than the SPV
and any other bankruptcy-remote special purpose entity formed for the sole
purpose of securitizing, or facilitating the securitization of, financial assets
of any Originator or any Affiliate thereof), all as provided in its certificate
or articles of incorporation, and is otherwise reasonably acceptable to the
Investors, the Funding Agents and the Administrative Agent; and

 

(xvii)                    the bylaws or the certificate or articles of
incorporation of the SPV require the affirmative vote of the independent
director before a voluntary petition under Section 301 of the Bankruptcy Code
may be filed by the SPV, and the SPV to maintain correct and complete books and
records of account and minutes of the meetings and other proceedings of its
stockholders and board of directors.

 

(x)                                 Dilution.  In the case of the Master
Servicer, upon the issuance of a Credit Memo relating to a specific Receivable,
the amount of such Credit Memo is applied against such Receivable, and the
Unpaid Balance of such Receivable is aged in accordance with the original
invoice date of such Receivable.

 

(y)                                 Representations and Warranties in other
Related Documents.  In the case of the SPV, each of the representations and
warranties made by it contained in the Transaction Documents (other than this
Agreement) was true, complete and correct in all respects and it hereby makes,
as of the date that such representation or warranty was made or deemed made,
each such representation and warranty to, and for the benefit of, each Funding
Agent, the Administrative Agent and the Investors as if the same were set forth
in full herein.

 

40

--------------------------------------------------------------------------------


 

(z)                                  No Master Servicer Default.  In the case of
the Master Servicer, no event has occurred and is continuing and no condition
exists, or would result from a purchase in respect of any Investment or
Reinvestment or from the application of the proceeds therefrom, which
constitutes or may reasonably be expected to constitute a Master Servicer
Default.

 

(aa)                          Identity and Location.                     
(i) Set forth below is a complete, correct and current list of the SPV and all
of the Originators, (ii) the legal name of each such entity is correctly set
forth below, and such name is the name that appears in the articles of
incorporation or other applicable formation documents filed in its jurisdiction
of organization, and (iii) the jurisdiction of organization of each such entity
is set forth opposite the name of such entity below and such entity is organized
solely under the laws of such jurisdiction.

 

SPV/Originator

 

Jurisdiction of Organization

 

Arrow Asia Distribution Limited

 

Hong Kong

 

Arrow Electronics Funding Corporation

 

Delaware

 

Arrow Electronics, Inc.

 

New York

 

Arrow Enterprise Computing Solutions, Inc.

 

Delaware

 

 

(bb)                          Anti-Corruption Laws and Sanctions.  Arrow has
implemented and maintains in effect policies and procedures designed to ensure
compliance by Arrow, any Person that is an Affiliate of Arrow under clause
(ii) of the definition of Affiliate, its Subsidiaries and its directors,
officers, employees and, to the extent commercially reasonable, agents with
Anti-Corruption Laws and applicable Sanctions.  Arrow, its Affiliates,
Subsidiaries and officers and employees and, to the knowledge of Arrow, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.   None of (a) Arrow, any Affiliate or any
Subsidiary or, to the knowledge of Arrow, any of their respective directors,
officers or employees, or (b) to the knowledge of Arrow, any agent of Arrow, any
Affiliate or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.  
The transactions contemplated by this Agreement will not violate Anti-Corruption
Laws or applicable Sanctions.

 

(cc)                            Risk Retention. On each Investment Date, Arrow
owns a material net economic interest in the Receivables of not less than 5% of
the Unpaid Balance of the Receivables in accordance with Article 405 of CRR.

 

SECTION 4.2.  Additional Representations and Warranties of the Master Servicer. 
The Master Servicer represents and warrants on the Closing Date and on each
Investment Date and Reinvestment Date to each Funding Agent, to the
Administrative Agent and the Investors, which representation and warranty shall
survive the execution and delivery of this Agreement, that each of the
representations and warranties of the Master Servicer (whether made by the
Master Servicer in its

 

41

--------------------------------------------------------------------------------


 

capacity as an Originator or as the Master Servicer) contained in any
Transaction Document (other than this Agreement) was true, complete and correct
as of the date made or deemed made and, if made by the Master Servicer in its
capacity as an Originator, applies with equal force to the Master Servicer in
its capacity as Master Servicer, and the Master Servicer hereby so makes each
such representation and warranty to, and for the benefit of, each Funding Agent,
the Administrative Agent and the Investors as if the same were set forth in full
herein.

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

SECTION 5.1.  Conditions Precedent to Closing.  The occurrence of the Closing
Date and the effectiveness of the Commitments hereunder shall be subject to the
conditions precedent that (i) the SPV or Arrow shall have paid in full (A) all
amounts required to be paid by either of them on or prior to the Closing Date
pursuant to the Fee Letter or otherwise hereunder and (B) the fees and expenses
described in clause (i) of Section 9.4(a) and invoiced prior to the Closing
Date, and (ii) the Administrative Agent shall have received, sufficient original
(unless otherwise indicated) copies for itself and each of the Investors and the
Administrative Agent’s counsel, of each of the following documents, each in form
and substance satisfactory to the Administrative Agent and each Funding Agent.

 

(a)                                 A duly executed counterpart of this
Agreement, the First Tier Agreement, the Fee Letter and each of the other
Transaction Documents executed by the Originators, the SPV and the Master
Servicer, as applicable.

 

(b)                                 A certificate, substantially in the form of
Exhibit G, of the secretary or assistant secretary of the SPV, certifying and
(in the case of clauses (i) through (iii) below) attaching as exhibits thereto,
among other things:

 

(i)                                     the articles of incorporation, charter
or other organizing document (including a limited liability company agreement,
if applicable) of the SPV (certified by the Secretary of State or other similar
official of the SPV’s jurisdiction of incorporation or organization, as
applicable, as of a recent date);

 

(ii)                                  the by-laws of the SPV;

 

(iii)                               resolutions of the board of directors or
other governing body of the of the SPV authorizing the execution, delivery and
performance by the SPV of this Agreement, the First Tier Agreement and the other
Transaction Documents to be delivered by the SPV hereunder or thereunder and all
other documents evidencing necessary corporate action (including shareholder
consents) and government approvals, if any; and

 

42

--------------------------------------------------------------------------------


 

(iv)                              the incumbency, authority and signature of
each officer of the SPV executing the Transaction Documents or any certificates
or other documents delivered hereunder or thereunder on behalf of the SPV.

 

(c)                                  A certificate, substantially in the form of
Exhibit H of the secretary or assistant secretary of each Originator and the
Master Servicer certifying and (in the case of clauses (i) through (iii) below)
attaching as exhibits thereto, among other things:

 

(i)                                     the articles of incorporation, charter
or other organizing document (including a limited liability company agreement,
if applicable) of such Originator or Master Servicer (certified by the Secretary
of State or other similar official of its jurisdiction of incorporation or
organization, as applicable, as of a recent date);

 

(ii)                                  the by-laws of such Originator or the
Master Servicer;

 

(iii)                               resolutions of the board of directors or
other governing body of such Originator or the Master Servicer authorizing the
execution, delivery and performance by it of this Agreement, the First Tier
Agreement and the other Transaction Documents to be delivered by it hereunder or
thereunder and all other documents evidencing necessary corporate action
(including shareholder consents) and government approvals, if any; and

 

(iv)                              the incumbency, authority and signature of
each officer of such Originator or the Master Servicer executing the Transaction
Documents or any certificates or other documents delivered hereunder or
thereunder on its behalf.

 

(d)                                 A good standing certificate for the SPV
issued by the Secretary of State or a similar official of the SPV’s jurisdiction
of incorporation or organization, as applicable, and certificates of
qualification as a foreign corporation issued by the Secretaries of State or
other similar officials of each jurisdiction where such qualification is
material to the transactions contemplated by this Agreement and the other
Transaction Documents, in each case, dated as of a recent date.

 

(e)                                  A good standing certificate for each
Originator and the Master Servicer issued by the Secretary of State or a similar
official of its jurisdiction of incorporation or organization, as applicable,
and certificates of qualification as a foreign corporation issued by the
Secretaries of State or other similar officials of each jurisdiction where such
qualification is material to the transactions contemplated by this Agreement and
the other Transaction Documents, in each case, dated as of a recent date.

 

(f)                                   Acknowledgment copies of proper financing
statements (Form UCC-1), filed on or before the initial Investment Date naming
the SPV, as debtor, in favor of the Administrative Agent, as secured party, for
the benefit of the Investors or other similar instruments or documents as may be
necessary or in the reasonable opinion of the Administrative Agent desirable
under the UCC of all appropriate jurisdictions or any comparable law to perfect
the Administrative Agent’s ownership or security interest in all Receivables and
the other Affected Assets.

 

43

--------------------------------------------------------------------------------


 

(g)                                  Acknowledgment copies of proper financing
statements (Form UCC-1), filed on or before the initial Investment Date naming
Arrow, as debtor, in favor of the SPV, as secured party and Administrative Agent
for the benefit of the Investors, assignee or other similar instruments or
documents as may be necessary or in the reasonable opinion of the Administrative
Agent desirable under the UCC of all appropriate jurisdictions or any comparable
law to perfect the Administrative Agent’s ownership or security interest in all
Receivables and the other Affected Assets.

 

(h)                                 Acknowledgment copies of proper financing
statements (Form UCC-1 or Form PPSA 1[c] [Ontario]) or certified statements
(Form RG), as applicable, filed on or before the initial Investment Date naming
the applicable Originator, as the debtor, in favor of Arrow, as secured party,
and the Administrative Agent, for the benefit of the Investors, as assignee, or
other similar instruments or documents as may be necessary or in the reasonable
opinion of the Administrative Agent desirable under the UCC of all appropriate
jurisdictions or any comparable law to perfect the SPV’s ownership interest in
all Receivables and the other Affected Assets.

 

(i)                                     Copies of proper financing statements
(Form UCC-3), if any, filed on or before the initial Investment Date necessary
to terminate all security interests and other rights of any Person in
Receivables or the other Affected Assets previously granted by SPV.

 

(j)                                    Copies of proper financing statements
(Form UCC-3 or Form PPSA 2[c]) or certified statements (Form RG), as applicable,
or appropriate acknowledgments, waivers or consents, if any, filed or obtained
on or before the initial Investment Date necessary to terminate all security
interests and other rights of any Person in Receivables or the other Affected
Assets previously granted by any Originator.

 

(k)                                 Certified copies of requests for information
or copies (Form UCC-11, PPSA Registration System Inquiry Response Certificate or
Certified Statement) (or a similar search report certified by parties acceptable
to the Administrative Agent) dated a date reasonably near the date of the
initial Investment listing all effective financing statements which name the SPV
or an Originator (under their respective present names and any previous names)
as debtor and which are filed in jurisdictions in which the filings were made
pursuant to clauses (f) or (g) above and such other jurisdictions where the
Administrative Agent may reasonably request together with copies of such
financing statements (none of which shall cover any Receivables, other Affected
Assets or Contracts), and similar search reports with respect to federal tax
liens and liens of the Pension Benefit Guaranty Corporation in such
jurisdictions, showing no such liens on any of the Receivables, other Affected
Assets or Contracts.

 

(l)                                     Executed copies of the Blocked Account
Agreements relating to each of the Blocked Accounts.

 

(m)                             A favorable opinion of Milbank, Tweed, Hadley &
McCloy LLP, (i) special counsel to the SPV, the Master Servicer and the
Originators, substantially in the form set forth in Exhibit I-2, including the
time period over which UCC financing statements filed in all appropriate
jurisdictions remain effective and as to such other matters as any Funding Agent
may reasonably

 

44

--------------------------------------------------------------------------------


 

request, (ii) a favorable opinion of Davies, Ward, Phillips & Vineberg LLP,
special counsel to the SPV, the Master Servicer and the Originator,
substantially in the form set forth in Exhibit I-3, and (iii) a favorable
opinion of Robert E. Klatell, counsel to the SPV, the Master Servicer and
certain Originators substantially in the form set forth in Exhibit I-1.

 

(n)                                 A favorable opinion of Milbank, Tweed,
Hadley & McCloy LLP, special counsel to the SPV, the Master Servicer and the
Originators, covering certain bankruptcy and insolvency matters in form and
substance satisfactory to the Administrative Agent, Administrative Agent’s
counsel and each Funding Agent.

 

(o)                                 A listing in form reasonably acceptable to
the Administrative Agent setting forth all Receivables and the Unpaid Balances
thereon as of March 2, 2001 and such other information as the Administrative
Agent may reasonably request.

 

(p)                                 Satisfactory results of a review and audit
by the Administrative Agent and each Investor (including discussions with the
Originators’ independent accountants) of the Originators’ collection, operating
and reporting systems, Credit and Collection Policy, historical receivables data
and accounts, including satisfactory results of a review of the Originators’
operating location(s) and satisfactory review and approval of the Eligible
Receivables in existence on the date of the initial purchase under the First
Tier Agreement and a written outside audit report of a nationally-recognized
accounting firm as to such matters.

 

(q)                                 A Master Servicer Report as of March 2, 2001
showing the calculation of the Net Investment and Required Reserves after giving
effect to the initial Investment.

 

(r)                                    Evidence of the appointment of Arrow as
agent for process as required by Section 11.4(c).

 

(s)                                   Evidence that each of the Collection
Account and the Funding Account required to be established hereunder has been
established.

 

(t)                                    To the extent required by each Conduit
Investor’s commercial paper program documents, a letter from the applicable
rating agencies confirming that such Conduit Investor’s participation in the
transaction contemplated by this Agreement will not result in the withdrawal or
downgrading of the rating of such Conduit Investor’s commercial paper.

 

(u)                                 Such other approvals, documents,
instruments, certificates and opinions as the Administrative Agent, any Funding
Agent or any Investor, may reasonably request.

 

SECTION 5.2.  Conditions Precedent to All Investments and Reinvestments.  Each
Investment and Reinvestment hereunder (including the initial Investment) shall
be subject to the conditions precedent that (i) the Closing Date shall have
occurred, (ii) the Administrative Agent shall have received such approvals,
documents, instruments, certificates and opinions as the Administrative Agent
may reasonably request, and (iii) on the date of such Investment or

 

45

--------------------------------------------------------------------------------


 

Reinvestment the following statements shall be true (and the SPV by accepting
the amount of such Investment or Reinvestment shall be deemed to have certified
that):

 

(a)                                 The representations and warranties contained
in Sections 4.1 and 4.2 are true, complete and correct on and as of such day as
though made on and as of such day and shall be deemed to have been made on such
day,

 

(b)                                 In the case of a Reinvestment, the amount of
the Reinvestment will not exceed the amount available therefor under
Section 2.12, and in the case of an Investment, the amount of such Investment
will not exceed the amount available therefor under Section 2.2 and after giving
effect thereto, the sum of the Net Investment and Required Reserves will not
exceed the Net Pool Balance,

 

(c)                                  In the case of an Investment, the
Administrative Agent shall have received an Investment Request, appropriately
completed, within the time period required by Section 2.3,

 

(d)                                 In the case of an Investment, the
Administrative Agent shall have received a Master Servicer Report (i) at any
time other than during the occurrence and continuance of an Arrow Rating Event,
dated no more than five (5) days prior to the proposed Investment Date, and
(ii) at any time during the occurrence and continuance of an Arrow Rating Event,
dated no later than the last Business Day of the week immediately prior to the
week of such proposed Investment Date, provided, however, if the senior
unsecured debt of Arrow is rated below BB+ or Ba1 by S&P or Moody’s,
respectively, such Master Servicer Report shall be dated no later than the
Business Day immediately prior to such proposed Investment Date, and in each
such case, the information contained in Master Servicer Report shall be true,
complete and correct.

 

(e)                                  No Termination Event or Potential
Termination Event has occurred and is continuing.

 

ARTICLE VI

 

COVENANTS

 

SECTION 6.1.  Affirmative Covenants of the SPV and Master Servicer.  At all
times from the date hereof to the Final Payout Date, unless the Majority
Investors shall otherwise consent in writing:

 

(a)                                 Reporting Requirements.  The SPV shall
maintain, for itself and each of its Subsidiaries, a system of accounting
established and administered in accordance with GAAP, and furnish to the
Administrative Agent who shall in turn promptly forward each of the reports
outlined below to each of the Investors:

 

(i)                                     Annual Reporting.  Within one hundred
twenty (120) days after the close of the SPV’s and Arrow’s fiscal years,
(A) financial statements, audited by a nationally-

 

46

--------------------------------------------------------------------------------


 

recognized accounting firm in accordance with GAAP on a consolidated basis for
Arrow and its consolidated Subsidiaries, in each case, including balance sheets
as of the end of such period, related statements of operations, shareholder’s
equity and cash flows, accompanied by an unqualified audit report certified by
independent certified public accountants (without a “going concern” or like
qualification or exception and without any qualifications or exception as to the
scope of the audit), acceptable to the Administrative Agent, prepared in
accordance with GAAP, and (B) unaudited financial statements of the SPV, to
include balance sheets as of the end of such period and the related statements
of operations, prepared in accordance with GAAP and certified by an officer of
the SPV, provided that in lieu of furnishing such financial statements of Arrow
and its consolidated Subsidiaries, it may furnish to the Administrative Agent
Arrow’s Form 10-K filed with the Securities and Exchange Commission.

 

(ii)                                  Quarterly Reporting.  Within sixty (60)
days after the close of the first three quarterly periods of each of the SPV’s
and Arrow’s fiscal years, for (A) Arrow and its consolidated Subsidiaries,
consolidated unaudited balance sheets as at the close of each such period and
consolidated related statements of operations, shareholder’s equity and cash
flows for the period from the beginning of such fiscal year to the end of such
quarter, all certified by its chief financial officer, and (B) unaudited
financial statements of the SPV, to include balance sheets as of the end of such
period and the related statements of operations, prepared in accordance with
GAAP and certified by an officer of the SPV, provided that in lieu of furnishing
such unaudited consolidated balance sheet of Arrow and its consolidated
Subsidiaries, it may furnish to the Administrative Agent Arrow’s Form 10-Q filed
with the Securities and Exchange Commission.

 

(iii)                               Compliance Certificate.  Together with the
financial statements required hereunder, a compliance certificate signed by the
SPV’s or Arrow’s, as applicable, chief financial officer stating that (A) the
attached financial statements have been prepared in accordance with GAAP and
accurately reflect the financial condition of the SPV or Arrow and its
consolidated Subsidiaries as applicable and (B) to the best of such Person’s
knowledge, no Termination Event or Potential Termination Event exists, or if any
Termination Event or Potential Termination Event exists, stating the nature and
status thereof and showing the computation of, and showing compliance with, the
financial ratio set forth in Section 8.1(p).

 

(iv)                              Shareholders Statements and Reports.  Promptly
upon the furnishing thereof to the shareholders of the SPV, Arrow or any
Originator, copies of all financial statements, reports and proxy statements so
furnished.

 

(v)                                 SEC Filings.  Promptly upon the filing
thereof, copies of all registration statements and annual, quarterly, monthly or
other regular reports which Arrow or any Subsidiary of Arrow files (or causes to
be filed) with the Securities and Exchange Commission.

 

47

--------------------------------------------------------------------------------


 

(vi)                              Notice of Termination Events or Potential
Termination Events; Etc. (A) As soon as possible and in any event within two
(2) Business Days after the SPV or the Master Servicer obtains (or should have
obtained) knowledge of each and any Termination Event or Potential Termination
Event, a statement of the chief financial officer or chief accounting officer of
the SPV setting forth details of such Termination Event or Potential Termination
Event and the action which the SPV proposes to take with respect thereto, which
information shall be updated promptly from time to time; (B) promptly after the
SPV obtains knowledge thereof, notice of any litigation, investigation or
proceeding that may exist at any time between the SPV and any Person that may
result in a Material Adverse Effect or any litigation or proceeding relating to
any Transaction Document; and (C) promptly after the occurrence thereof, notice
of a Material Adverse Effect.

 

(vii)                           Change in Credit and Collection Policy and Debt
Ratings.  Within ten (10) Business Days after the date any material change in or
amendment to the Credit and Collection Policy is made, a copy of such change in
or amendment to the Credit and Collection Policy then in effect indicating such
change or amendment.  Within five (5) days after the date of any change in
Arrow’s public or private debt ratings, if any, a written certification of
Arrow’s public and private debt ratings after giving effect to any such change.

 

(viii)                        Credit and Collection Policy.  Within ninety (90)
days after the close of each of Arrow’s and the SPV’s fiscal years, a complete
copy of the Credit and Collection Policy then in effect, if requested by the
Administrative Agent.

 

(ix)                              ERISA.  Promptly after the filing, giving or
receiving thereof, copies of all reports and notices with respect to any
Reportable Event pertaining to any Pension Plan and copies of any notice by any
Person of its intent to terminate any Pension Plan or any notice received by any
Person regarding withdrawal liability from any Multiemployer Plan, and promptly
upon the occurrence thereof, written notice of any contribution failure with
respect to any Pension Plan sufficient to give rise to a lien under
Section 303(k) of ERISA.

 

(x)                                 Change in Accountants or Accounting Policy. 
Promptly, notice of any change in the accountants or any material change in the
accounting policy of either the SPV, Arrow or any Originator.

 

(xi)                              Modification of Systems.  The Master Servicer
agrees, promptly after the replacement or any material modification of any
computer, automation or other operating systems (in respect of hardware or
software) used to perform its services as Master Servicer or to make any
calculations or report hereunder or otherwise relating to the Receivables, to
give notice of any such replacement or modification to the Administrative Agent
to the extent such replacement or material modification could be expected to
have a Material Adverse Effect.

 

(xii)                           Litigation.  As soon as possible, and in any
event within ten Business Days of the Master Servicer’s knowledge thereof, the
Master Servicer shall give the

 

48

--------------------------------------------------------------------------------


 

Administrative Agent and Funding Agents notice of (i) any litigation,
investigation or proceedings against the SPV which may exist at any time, and
(ii) any material adverse development in any such previously disclosed
litigation.  No notices, waivers or communications in respect of the matters
disclosed pursuant to the preceding sentence shall be required except that the
Master Servicer shall give the Administrative Agent and each Funding Agent
prompt notice of any final court decisions, at the trial level or on appeal,
whether favorable or adverse, and if any judgments are rendered against the
Master Servicer in respect of such matters, the amount and terms of such
judgment and provisions which the Master Servicer has made to pay such
judgments.

 

(xiii)                        Other Information.  Such other information
(including non-financial information) as the Administrative Agent, any Funding
Agent or any Investor may from time to time reasonably request with respect to
any Originator or the SPV.

 

(b)                                 Conduct of Business; Ownership.  (i) Each of
the SPV and the Master Servicer shall, and the Master Servicer shall cause each
of its Subsidiaries which are Originators to, carry on and conduct its business
in substantially the same manner and in substantially the same fields of
enterprise as it is presently conducted and do all things necessary to remain
duly organized and validly existing as a domestic corporation in its
jurisdiction of incorporation.  The SPV shall at all times be a wholly-owned
Subsidiary of Arrow.

 

(ii)                                  Each of the SPV and the Master Servicer
shall, and the Master Servicer shall cause each of its Subsidiaries which are
Originators to, do all things necessary to remain in good standing as a domestic
corporation in its jurisdiction of incorporation and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.

 

(c)                                  Compliance with Laws, Etc.  Each of the SPV
and the Master Servicer shall, and the Master Servicer shall cause each of its
Subsidiaries to, comply with all Laws to which it or its respective properties
may be subject and preserve and maintain its corporate existence, rights,
franchises, qualifications and privileges except to the extent that the failure
to comply therewith would not be expected to have a Material Adverse Effect or a
material adverse effect on the condition (financial or otherwise), business or
properties of Arrow and the other Originators, taken as a whole.  Arrow shall
maintain in effect and enforce policies and procedures designed to ensure
compliance by Arrow, any Person that is an Affiliate of Arrow, its Subsidiaries
and their respective directors, officers, employees and, to the extent
commercially reasonable, agents with Anti-Corruption Laws and applicable
Sanctions.

 

(d)                                 Furnishing of Information and Inspection of
Records.  Each of the SPV and the Master Servicer shall furnish to the
Administrative Agent from time to time such information with respect to the
Affected Assets as the Administrative Agent may reasonably request, including
listings identifying the Obligor and the Unpaid Balance for each Receivable. 
Each of the SPV and the Master Servicer shall, at any time and from time to time
during regular business hours, as

 

49

--------------------------------------------------------------------------------


 

reasonably requested by the Administrative Agent, permit the Administrative
Agent, any Funding Agent or any Investor, or their respective agents or
representatives, (i) to examine and make copies of and take abstracts from all
books, records and documents (including computer tapes and disks) relating to
the Receivables or other Affected Assets, including the related Contracts and
(ii) to visit the offices and properties of the SPV, the Originators or the
Master Servicer, as applicable, for the purpose of examining such materials
described in clause (i), and to discuss matters relating to the Affected Assets
or the SPV’s, the Originators’ or the Master Servicer’s performance hereunder,
under the Contracts and under the other Transaction Documents to which such
Person is a party with any of the officers, directors, employees or independent
public accountants of the SPV, the Originators or the Master Servicer, as
applicable, having knowledge of such matters.

 

(e)                                  Keeping of Records and Books of Account. 
Each of the SPV and the Master Servicer shall maintain and implement
administrative and operating procedures (including an ability to recreate
records evidencing Receivables and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain, all documents,
books, computer tapes, disks, records and other information reasonably necessary
or advisable for the collection of all Receivables (including records adequate
to permit the daily identification of each new Receivable and all Collections of
and adjustments to each existing Receivable).  Each of the SPV and the Master
Servicer shall give the Administrative Agent and each Funding Agent prompt
notice of any material change in its administrative and operating procedures
referred to in the previous sentence.

 

(f)                                   Performance and Compliance with
Receivables and Contracts and Credit and Collection Policy.  Each of the SPV and
the Master Servicer shall, (i) at its own expense, timely and fully perform and
comply with all material provisions, covenants and other promises required to be
observed by it under the Contracts related to the Receivables; and (ii) timely
and fully comply in all material respects with the Credit and Collection Policy
in regard to each Receivable and the related Contract.

 

(g)                                  Notice of Administrative Agent’s Interest. 
In the event that the SPV or any Originator shall sell or otherwise transfer any
interest in accounts receivable or any other financial assets (other than as
contemplated by the Transaction Documents), any computer tapes or files or other
documents or instruments which contain information with respect to the
Receivables and which is provided by the Master Servicer in connection with any
such sale or transfer shall disclose the SPV’s ownership of the Receivables and
the Administrative Agent’s interest therein.

 

(h)                                 Collections.  Each of the SPV and the Master
Servicer shall instruct all Obligors to cause all Collections to be deposited
directly to a Blocked Account or to post office boxes to which only Blocked
Account Banks have access and shall cause all items and amounts relating to such
Collections received in such post office boxes to be removed and deposited into
a Blocked Account on a daily basis.

 

(i)                                     Collections Received.  Each of the SPV
and the Master Servicer shall hold in trust, and deposit, immediately, but in
any event not later than one Business Day of its receipt

 

50

--------------------------------------------------------------------------------


 

thereof, to a Blocked Account or, if required by Section 2.9, to the Collection
Account, all Collections received by it from time to time.

 

(j)                                    Blocked Accounts.  Each Blocked Account
shall at all times be subject to a Blocked Account Agreement.

 

(k)                                 [RESERVED].

 

(l)                                     Separate Business; Nonconsolidation. 
The SPV shall not (i) engage in any business not permitted by its articles of
incorporation or by-laws as in effect on the Closing Date or (ii) conduct its
business or act in any other manner which is inconsistent with Section 4.1(w).
The officers and directors of the SPV (as appropriate) shall make decisions with
respect to the business and daily operations of the SPV independent of and not
dictated by Arrow or any other controlling Person.

 

(m)                             Corporate Documents.  The SPV shall only amend,
alter, change or repeal its articles of incorporation with the prior written
consent of the Majority Investors.

 

(n)                                 Change in Accountants or Accounting
Policies.  The Master Servicer shall promptly notify the Administrative Agent of
any change in its accountants or any material change in its accounting policy.

 

(o)                                 Ownership Interest, Etc.  The SPV shall, at
its expense, take all action necessary or desirable to establish and maintain a
valid and enforceable ownership or security interest in the Receivables, the
Related Security and proceeds with respect thereto, and a first priority
perfected security interest in the Affected Assets, in each case free and clear
of any Adverse Claim (other than that created or imposed by the Administrative
Agent, any Funding Agent or any Investor), in favor of the Administrative Agent,
on behalf of the Funding Agents, for the benefit of the Investors, including
taking such action to perfect, protect or more fully evidence the interest of
the Administrative Agent, as the Administrative Agent may reasonably request.

 

(p)                                 Enforcement of First Tier Agreement.  The
SPV, on its own behalf and on behalf of the Administrative Agent, each Funding
Agent and each Investor, shall promptly enforce all covenants and obligations of
Arrow contained in the First Tier Agreement and shall cause the enforcement (to
the extent of the SPV’s rights under the First Tier Agreement) of all
commitments and obligations of Arrow and the other Originators contained in the
Originator Sale Agreements (it being agreed that the Administrative Agent, on
behalf of the Funding Agents for the benefit of the Investors, shall be entitled
to enforce such rights against Arrow if the SPV does not enforce such rights
following notice from the Administrative Agent).  The SPV shall deliver
consents, approvals, directions, notices, waivers and take such other actions
available to it as a party under the First Tier Agreement as may be directed by
the Administrative Agent acting at the direction of the Majority Investors.

 

51

--------------------------------------------------------------------------------


 

(q)                                 Financial Covenant. The SPV shall maintain
at all times a Tangible Net Worth greater than $1.00.

 

(r)                                    Risk Retention.  On any date on or prior
to the Commitment Termination Date on which the Net Investment is greater than
zero (1) Arrow, in its capacity as an “originator” under the CRR shall own the
equity interests in the SPV; (2) Arrow shall own a material net economic
interest in the Receivables of not less than 5% of the aggregate Unpaid Balance
of the Receivables in accordance with Articles 404-410 of the Capital
Requirements Regulation No. 575/2013 of the European Parliament and of the
Council of 26 June 2013 and any related guidelines and regulatory technical
standards or implementing technical standards published by the European Banking
Authority and adopted by the European Commission (as amended, “CRR”); (3) Arrow
shall not enter into any credit risk mitigation, short positions or any other
hedges with respect to the equity interests or the Affected Assets, except to
the extent permitted under Article 405 of the CRR; (4) in each Master Servicer
Report, Arrow shall represent (a) that it continues to own such material net
economic interest in accordance with CRR and (b) that no credit risk mitigation,
short positions or any other hedges with respect to such material net economic
interest have been entered into, except to the extent permitted under
Article 405 of the CRR; and (5) Arrow shall provide to any Investor which is
subject to CRR all information which such Investor would reasonably require in
order for such Investor to comply with its obligations under Article 405 of the
CRR.

 

(s)                                   Rating
Confirmation.                            Upon written request of any Funding
Agent(s), such Funding Agent shall (at such Funding Agent’s expense (including
reasonable legal expenses of the Master Servicer, up to $5,000) and with the
reasonable cooperation of the Master Servicer), obtain a rating, in form
satisfactory to the requesting Funding Agent, of the facility contemplated by
this Agreement (the “External Rating”) from S&P, Moody’s, Fitch or another
nationally-recognized rating agency reasonably acceptable to the
requesting Funding Agent within sixty (60) days from the date of such written
request, at least equal to the implied rating of “A” established by the
Administrative Agent as of the Renewal Date (the “Implied Rating”).  Except as
set forth in the next succeeding paragraph or if any change in Law or any change
in regulatory guidelines by any Official Body requires an additional External
Rating, once the External Rating has been obtained, no Funding Agent may request
another External Rating hereunder

 

If the External Rating is less than the Implied Rating, then the Master Servicer
may effect a Ratings Cure (as defined below).  The Master Servicer may effect
only one such Ratings Cure prior to obtaining an External Rating that is equal
to or better than the Implied Rating.  A “Ratings Cure” means the satisfaction
by the Master Servicer of each of the following conditions:  (i) promptly
following receipt of the External Rating, the Master Servicer notifies the
Administrative Agent of its intention to effect a Ratings Cure, (ii) the Master
Servicer takes, or causes the SPV to take, any actions permitted under this
Agreement and the First Tier Agreement that Master Servicer reasonably believes
would improve the rating of the facility contemplated by this Agreement and
(iii) within thirty (30) days following receipt of the External Rating, obtains
a new external rating of the facility contemplated by this Agreement from the
rating agency that provided the External Rating

 

52

--------------------------------------------------------------------------------


 

(or, with the Administrative Agent’s consent, from another nationally-recognized
rating agency) and such new rating is at least equal to the Implied Rating.

 

SECTION 6.2.  Negative Covenants of the SPV and Master Servicer.  At all times
from the date hereof to the Final Payout Date, unless the Majority Investors
shall otherwise consent in writing:

 

(a)                                 No Sales, Liens, Etc.  (i) Except as
otherwise contemplated herein and in the First Tier Agreement, neither the SPV
nor the Master Servicer shall, nor shall either of them permit any of its
respective Subsidiaries to, sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim upon (or
the filing of any financing statement) or with respect to (A) any of the
Affected Assets, or (B) any inventory or goods, the sale of which may give rise
to a Receivable, or assign any right to receive income in respect thereof and
(ii) the SPV shall not issue any security to, or sell, transfer or otherwise
dispose of any of its property or other assets (including the property sold to
it by Arrow under Section 2.1 of the First Tier Agreement) to, any Person other
than an Affiliate (which Affiliate is not a special purpose entity organized for
the sole purpose of issuing asset backed securities) or except as otherwise
expressly provided for in the Transaction Documents.

 

(b)                                 No Extension or Amendment of Receivables. 
Except as otherwise permitted in Section 7.2, neither the SPV nor the Master
Servicer shall extend, amend or otherwise modify the terms of any Receivable, or
amend, modify or waive any term or condition of any Contract related thereto.

 

(c)                                  No Change in Business or Credit and
Collection Policy.  Neither the SPV nor the Master Servicer shall make any
change in the character of its business or in the Credit and Collection Policy,
which change would, in either case, impair the collectibility of any Receivable
or otherwise have a Material Adverse Effect.

 

(d)                                 No Subsidiaries, Mergers, Etc.  Neither the
SPV nor the Master Servicer shall consolidate, amalgamate or merge with or into,
or sell, lease or transfer all or substantially all of its assets to, any other
Person, provided, however, the Master Servicer may merge with another Person if
(i) the Master Servicer is the corporation surviving such merger and
(ii) immediately after giving effect to such merger, no Termination Event or
Potential Termination shall have occurred and be continuing. The SPV shall not
form or create any Subsidiary.

 

(e)                                  Change in Payment Instructions to
Obligors.  Neither the SPV nor the Master Servicer shall add or terminate any
bank as a Blocked Account Bank or any account as a Blocked Account to or from
those listed in Schedule 4.1(s) or make any change in its instructions to
Obligors regarding payments to be made to any Blocked Account, unless (i) such
instructions are to deposit such payments to another existing Blocked Account or
to the Collection Account or (ii) the Administrative Agent shall have received
written notice of such addition, termination or change at least ten (10) days
prior thereto and the Administrative Agent shall have received a Blocked Account
Agreement executed by each new Blocked Account Bank or an existing Blocked
Account Bank with respect to each new Blocked Account, as applicable.

 

53

--------------------------------------------------------------------------------


 

(f)                                   Deposits to Lock-Box Accounts.  Neither
the SPV nor the Master Servicer shall (and Arrow shall cause each other
Originator not to) deposit or otherwise credit, or cause to be so deposited or
credited, to any Blocked Account or the Collection Account cash or cash proceeds
other than Collections or permit to be so deposited or credited any such cash or
cash proceeds to the Blocked Account or the Collection Account, unless such cash
or cash proceeds are withdrawn from the applicable Blocked Account or Collection
Account within one Business Day of such cash or cash proceeds becoming available
for transfer therefrom.”

 

(g)                                  Change of Name, Etc.  The SPV shall not
change its name, identity or structure (including a merger) or the location of
its chief executive office or any other change which could render any UCC
financing statement filed in connection with this Agreement or any other
Transaction Document to become “seriously misleading” under the UCC, unless at
least thirty (30) days prior to the effective date of any such change the SPV
delivers to the Administrative Agent (i) such documents, instruments or
agreements, executed by the SPV as are necessary to reflect such change and to
continue the perfection of the Administrative Agent’s ownership interests or
security interests in the Affected Assets and (ii) new or revised Blocked
Account Agreements executed by the Blocked Account Banks which reflect such
change and enable the Administrative Agent to continue to exercise its rights
contained in Section 7.3.

 

(h)                                 Amendment to First Tier Agreement.  The SPV
shall not amend, modify, or supplement the First Tier Agreement or waive any
provision thereof or permit an amendment, modification or supplementing of the
Originator Sale Agreements (to the extent of the SPV’s rights under the First
Tier Agreement with respect thereto), in each case except with the prior written
consent of the Administrative Agent acting at the direction of the Majority
Investors; nor shall the SPV take, or permit Arrow to take (to the extent of the
SPV’s rights under the First Tier Agreement), any other action under the First
Tier Agreement or the Originator Sale Agreements that could have a Material
Adverse Effect on the Administrative Agent, any Funding Agent or any Investor or
which is inconsistent with the terms of this Agreement.

 

(i)                                     Other Debt.  Except as provided herein,
the SPV shall not create, incur, assume or suffer to exist any indebtedness
whether current or funded, or any other liability other than (i) indebtedness of
the SPV representing fees, expenses and indemnities arising hereunder or under
the First Tier Agreement for the purchase price of the Receivables and other
Affected Assets under the First Tier Agreement, and (ii) other indebtedness
incurred in the ordinary course of its business in an amount not to exceed
$9,500 at any time outstanding.

 

(j)                                    Payment to Arrow.  The SPV shall not
(i) acquire any Receivable other than through, under, and pursuant to the terms
of, the First Tier Agreement or (ii) pay for the acquisition of any such
Receivable other than by (in each case in accordance with the First Tier
Agreement):  (x) the SPV making a cash payment to Arrow from available cash;
(y) the SPV making a payment to Arrow from the proceeds of a subordinated loan
made by Arrow to the SPV, evidenced by one or more subordinated promissory notes
or (z) at the election of Arrow, treating a portion or all of the purchase price
of such Receivable as a contribution to the capital of the SPV.

 

54

--------------------------------------------------------------------------------


 

(k)                                 Restricted Payments.  The SPV shall not
(A) purchase or redeem any shares of its capital stock, (B) prepay, purchase or
redeem any Indebtedness, (C) lend or advance any funds or (D) repay any loans or
advances to, for or from any of its Affiliates (the amounts described in clauses
(A) through (D) being referred to as “Restricted Payments”), except that the SPV
may (1) make Restricted Payments out of funds received pursuant to Section 2.2
and (2) may make other Restricted Payments (including the payment of dividends)
if, after giving effect thereto, no Termination Event or Potential Termination
Event shall have occurred and be continuing.

 

ARTICLE VII

 

ADMINISTRATION AND COLLECTIONS

 

SECTION 7.1.  Appointment of Master Servicer.

 

(a)                                 The servicing, administering and collection
of the Receivables shall be conducted by the Person (the “Master Servicer”) so
designated from time to time as Master Servicer in accordance with this
Section 7.1.  Each of the SPV, the Administrative Agent, the Funding Agents and
the Investors hereby appoints as its agent the Master Servicer, from time to
time designated pursuant to this Section 7.1, to enforce its respective rights
and interests in and under the Affected Assets. To the extent permitted by
applicable law, each of the SPV and Arrow (to the extent not then acting as
Master Servicer hereunder) hereby grants to any Master Servicer appointed
hereunder an irrevocable power of attorney to take any and all steps in the
SPV’s and/or Arrow’s name and on behalf of the SPV or Arrow as necessary or
desirable, in the reasonable determination of the Master Servicer, to collect
all amounts due under any and all Receivables, including endorsing the SPV’s
and/or Arrow’s name on checks and other instruments representing Collections and
enforcing such Receivables and the related Contracts and to take all such other
actions set forth in this Article VII.  Until the Administrative Agent gives
notice to Arrow (in accordance with this Section 7.1) of the designation of a
new Master Servicer, Arrow is hereby designated as, and hereby agrees to perform
the duties and obligations of, the Master Servicer pursuant to the terms
hereof.  Upon the occurrence of a Termination Event or a Potential Termination
Event (which Potential Termination Event is not capable of being cured), the
Administrative Agent may (with the consent of the Majority Investors), and upon
the direction of the Majority Investors shall, designate as Master Servicer any
Person (including itself) to succeed Arrow or any successor Master Servicer, on
the condition in each case that any such Person so designated shall agree to
perform the duties and obligations of the Master Servicer pursuant to the terms
hereof.

 

(b)                                 Upon the designation of a successor Master
Servicer as set forth above, Arrow agrees that it will terminate its activities
as Master Servicer hereunder in a manner which the Administrative Agent
determines will facilitate the transition of the performance of such activities
to the new Master Servicer, and Arrow shall cooperate with and assist such new
Master Servicer.  Such cooperation shall include access to and transfer of
records and use by the new Master Servicer of all records, licenses, hardware or
software necessary or reasonably desirable to collect the Receivables and the
Related Security.

 

55

--------------------------------------------------------------------------------


 

(c)                                  Arrow acknowledges that each of the SPV,
the Administrative Agent, the Funding Agents and the Investors have relied on
Arrow’s agreement to act as Master Servicer hereunder in making their decision
to execute and deliver this Agreement.  Accordingly, Arrow agrees that it will
not voluntarily resign as Master Servicer.

 

(d)                                 The Master Servicer may delegate its duties
and obligations hereunder to any subservicer (each, a “Sub-Servicer”); provided
that, in each such delegation, (i) such Sub-Servicer shall agree in writing to
perform the duties and obligations of the Master Servicer pursuant to the terms
hereof, (ii) the Master Servicer shall remain primarily liable to the SPV, the
Administrative Agent, the Funding Agents and the Investors for the performance
of the duties and obligations so delegated, (iii) the SPV, the Administrative
Agent, the Funding Agents, the Investors and each Originator shall have the
right to look solely to the Master Servicer for performance and (iv) the terms
of any agreement with any Sub-Servicer shall provide that the Administrative
Agent may terminate such agreement upon the termination of the Master Servicer
hereunder by giving notice of its desire to terminate such agreement to the
Master Servicer (and the Master Servicer shall provide appropriate notice to
such Sub-Servicer).

 

(e)                                  Arrow hereby irrevocably agrees that if at
any time it shall cease to be the Master Servicer hereunder, it shall act (if
the then current Master Servicer so requests) as the data-processing agent of
the Master Servicer and, in such capacity, Arrow shall conduct, for a reasonable
fee as may be agreed between Arrow and the Administrative Agent, the
data-processing functions of the administration of the Receivables and the
Collections thereon in substantially the same way that Arrow conducted such
data-processing functions while it acted as the Master Servicer.

 

SECTION 7.2.  Duties of Master Servicer.  (a)  The Master Servicer shall take or
cause to be taken all such action as may be necessary or advisable to collect
each Receivable from time to time, all in accordance with this Agreement and all
applicable Law, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy.  The Master Servicer shall set aside (and, if
applicable, segregate) and hold in trust for the account of the SPV, the
Administrative Agent, the Funding Agents and the Investors the amount of the
Collections to which each is entitled in accordance with Article II.  So long as
no Termination Event or Potential Termination Event shall have occurred and is
continuing, the Master Servicer may, in accordance with the Credit and
Collection Policy, extend the maturity of any Receivable (but not beyond ten
(10) days) and extend the maturity or adjust the Unpaid Balance of any Defaulted
Receivable as the Master Servicer may determine to be appropriate to maximize
Collections thereof; provided, however, that (i) such extension or adjustment
shall not alter the status of such Receivable as a Defaulted Receivable or limit
the rights of the SPV, the Investors, the Funding Agents or the Administrative
Agent under this Agreement and (ii) if a Termination Event or Potential
Termination Event has occurred and Arrow is still acting as Master Servicer,
Arrow may make such extension or adjustment only upon the prior written approval
of the Administrative Agent.  The SPV shall deliver to the Master Servicer and
the Master Servicer shall hold in trust for the SPV and the Administrative
Agent, for the benefit of the Funding Agents on behalf of the Investors, in
accordance with their respective interests, all Records which evidence or relate
to any Affected Asset.  Notwithstanding anything to the contrary contained

 

56

--------------------------------------------------------------------------------


 

herein, the Administrative Agent shall have the right in its reasonable
discretion to direct the Master Servicer (whether Arrow, any other Originator or
any other Person is the Master Servicer) to commence or settle any legal action
to enforce collection of any Receivable or to foreclose upon or repossess any
Affected Asset provided, however, that upon the occurrence of a Termination
Event or Potential Termination Event (which Potential Termination Event is not
capable of being cured), the Administrative Agent shall have the absolute and
unlimited right to so direct the Master Servicer.  The Master Servicer shall not
make the Administrative Agent, any Funding Agent or any Investor a party to any
litigation without the prior written consent of such Person. At any time when a
Termination Event or Potential Termination Event (which Potential Termination
Event is not capable of being cured) exists, the Administrative Agent may notify
any Obligor of its interest in the Receivables and the other Affected Assets.

 

(b)                                 The Master Servicer shall, as soon as
practicable following receipt thereof, turn over to the SPV all collections from
any Person of indebtedness of such Person which are not on account of a
Receivable.  Notwithstanding anything to the contrary contained in this
Article VII, the Master Servicer, if not the SPV, Arrow, any Affiliate of the
SPV, or Arrow, shall have no obligation to collect, enforce or take any other
action described in this Article VII with respect to any indebtedness that is
not included in the Asset Interest other than to deliver to the SPV the
Collections and documents with respect to any such indebtedness as described
above in this Section 7.2(b).

 

(c)                                  The Funding Agents may engage twice during
any twelve-month period, commencing October 27, 2010, at the Master Servicer’s
sole expense, the services of a specialty audit firm or a firm of independent
public accountants that is acceptable to the Funding Agents, to furnish an
agreed-upon procedures report to the Funding Agents substantially in compliance
with the procedures set forth in Schedule V or any additional procedures as the
Funding Agents reasonably deem appropriate; provided that, if the senior
unsecured debt of Arrow is rated below BBB- or Baa3 by S&P or Moody’s,
respectively, the Funding Agents retain the right to request such reports on a
reasonable, more frequent basis, at the Master Servicer’s sole expense.  An
audit report of such firm shall be delivered to the Funding Agents not later
than September 30th of each calendar year and at such other times as may be
specified by the Administrative Agent; provided, however, that for the calendar
year 2011 the audit report shall be delivered no later than May 31.

 

(d)                                 Any payment by an Obligor in respect of any
indebtedness owed by it to an Originator shall, except as otherwise specified by
such Obligor, required by contract or law or clearly indicated by facts or
circumstances (including by way of example an equivalence of a payment and the
amount of a particular invoice) after due investigation in accordance with such
Originator’s Credit and Collection Policy, and unless otherwise instructed by
the Administrative Agent, upon the occurrence of a Termination Date, be applied
as a Collection of any Receivable of such Obligor (starting with the oldest such
Receivable) to the extent of any amounts then due and payable thereunder before
being applied to any other receivable or other indebtedness of such Obligor.

 

SECTION 7.3.  Blocked Account Arrangements.  Prior to the initial Investment
hereunder, the SPV, Arrow and each other Originator shall enter into Blocked
Account Agreements with all of

 

57

--------------------------------------------------------------------------------


 

the Blocked Account Banks, and deliver original counterparts thereof to the
Administrative Agent. Upon the occurrence of a Termination Event or a Potential
Termination Event (which Potential Termination Event is not capable of being
cured), the Administrative Agent may at any time thereafter give notice to each
Blocked Account Bank that the Administrative Agent is exercising its rights
under the Blocked Account Agreements to do any or all of the following: (i) to
have the exclusive ownership and control of the Blocked Account Accounts
transferred to the Administrative Agent and to exercise exclusive dominion and
control over the funds deposited therein, (ii) to have the proceeds that are
sent to the respective Blocked Accounts be redirected pursuant to its
instructions rather than deposited in the applicable Blocked Account, and
(iii) to take any or all other actions permitted under the applicable Blocked
Account Agreement.  Arrow hereby agrees that if the Administrative Agent, at any
time, takes any action set forth in the preceding sentence, the Administrative
Agent shall have exclusive control of the proceeds (including Collections) of
all Receivables and Arrow hereby further agrees to take any other action that
the Administrative Agent may reasonably request to transfer such control.  Any
proceeds of Receivables received by Arrow, as Master Servicer or otherwise,
thereafter shall be sent immediately to the Administrative Agent.  The parties
hereto hereby acknowledge that if at any time the Administrative Agent takes
control of any Blocked Account, the Administrative Agent shall not have any
rights to the funds therein in excess of the unpaid amounts due to SPV, the
Administrative Agent and the Investors or any other Person hereunder and the
Administrative Agent shall distribute or cause to be distributed such funds in
accordance with Section 7.2(b) (including the proviso thereto) and Article II
(in each case as if such funds were held by the Master Servicer thereunder);
provided, however, that the Administrative Agent shall not be under any
obligation to remit any such funds to the SPV, Arrow or any other Person unless
and until the Administrative Agent has received from such Person evidence
satisfactory to the Administrative Agent that the Originator or such Person is
entitled to such funds hereunder and under applicable Law.

 

SECTION 7.4.  Enforcement Rights After Designation of New Master Servicer. 
(a)   At any time following the occurrence of a Termination Event or a Potential
Termination Event (which Potential Termination Event is not capable of being
cured):

 

(i)                                     the Administrative Agent may, and upon
the direction of the Majority Investors shall, direct the Obligors that payment
of all amounts payable under any Receivable be made directly to the
Administrative Agent or its designee;

(ii)                                  the SPV shall, at the Administrative
Agent’s request (which request shall be made at the direction of the Majority
Investors or in the Administrative Agent’s sole discretion) and at the SPV’s
expense, give notice of the Administrative Agent’s, the SPV’s, and/or the
Investors’ ownership of the Receivables and (in the case of the Administrative
Agent) interest in the Asset Interest to each Obligor and direct that payments
be made directly to the Administrative Agent or its designee, except that if the
SPV fails to so notify each Obligor, the Administrative Agent may so notify the
Obligors; and

 

58

--------------------------------------------------------------------------------


 

(iii)                               the SPV shall, at the Administrative Agent’s
request (which request shall be made at the direction of the Majority Investors
or in the Administrative Agent’s sole discretion), (A) assemble all of the
Records and shall make the same available to the Administrative Agent or its
designee at a place selected by the Administrative Agent or its designee, and
(B) segregate all cash, checks and other instruments received by it from time to
time constituting Collections of Receivables in a manner acceptable to the
Administrative Agent and shall, promptly upon receipt, remit all such cash,
checks and instruments, duly endorsed or with duly executed instruments of
transfer, to the Administrative Agent or its designee.

 

(b)                                 The SPV and Arrow hereby authorizes the
Administrative Agent, and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the SPV or Arrow, as applicable, which appointment is coupled
with an interest, to take any and all steps in the name of the SPV or Arrow, as
applicable, and on behalf of the SPV or Arrow, as applicable, necessary or
desirable, in the determination of the Administrative Agent, to collect any and
all amounts or portions thereof due under any and all Receivables or Related
Security, including endorsing the name of Arrow on checks and other instruments
representing Collections and enforcing such Receivables, Related Security and
the related Contracts. Notwithstanding anything to the contrary contained in
this subsection (b), none of the powers conferred upon such attorney-in-fact
pursuant to the immediately preceding sentence shall subject such
attorney-in-fact to any liability if any action taken by it shall prove to be
inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever.

 

SECTION 7.5.  Master Servicer Default.  The occurrence of any one or more of the
following events shall constitute a “Master Servicer Default”:

 

(a)                                 The Master Servicer (i) shall fail to make
any payment or deposit required to be made by it hereunder within one
(1) Business Day of when due or the Master Servicer shall fail to observe or
perform any term, covenant or agreement on the Master Servicer’s part to be
performed under Sections 6.1(b)(i) (conduct of business, ownership),
6.1(f) (compliance with receivables and credit and collection policy),
6.1(h) (obligor payments), 6.1(i) (handling collections), 6.2(a) (no sales or
liens), 6.2(c) (no change in business or policy), 6.2(d) (no subsidiaries,
mergers), 6.2(e) (no change in obligor payments), or 6.2(f) (no change in
handling collections) (any of the preceding parenthetical phrases in this clause
(i) are for purposes of reference only and shall not otherwise affect the
meaning or interpretation of any provision hereof), or (ii) shall fail to
observe or perform any other term, covenant or agreement to be observed or
performed by it under Sections 2.8, 2.9, 2.12 or 2.15, or (iii) shall fail to
observe or perform any other term, covenant or agreement hereunder or under any
of the other Transaction Documents to which such Person is a party or by which
such Person is bound, and such failure shall remain unremedied for twenty (20)
days; or

 

(b)                                 any representation, warranty, certification
or statement made by the Master Servicer in this Agreement, the First Tier
Agreement, the Originator Sale Agreements or in any of

 

59

--------------------------------------------------------------------------------


 

the other Transaction Documents or in any certificate or report delivered by it
pursuant to any of the foregoing shall prove to have been incorrect in any
material respect when made or deemed made; or

 

(c)                                  failure of the Master Servicer or any of
its Subsidiaries (other than the SPV) to pay when due (after giving effect to
any applicable grace period) any amounts due under any agreement under which any
Indebtedness greater than $50,000,000 (or its equivalent in any other currency)
is governed; or the default by the Master Servicer or any of its Subsidiaries in
the performance of any term, provision or condition contained in any agreement
under which any Indebtedness greater than $50,000,000 (or its equivalent in any
other currency) was created or is governed, regardless of whether such event is
an “event of default” or “default” under any such agreement if the effect of
such default is to cause, or permit the holder(s) or any trustee or agent on
behalf of holder(s) of such Indebtedness to cause such Indebtedness to become
due and payable or required to become prepaid (other than by a regularly
scheduled payment) prior to the scheduled date of maturity thereof; or

 

(d)                                 any Event of Bankruptcy shall occur with
respect to the Master Servicer or any of its Significant Subsidiaries; or

 

(e)                                  there shall have occurred an event which,
materially and adversely affects the Master Servicer’s ability to either collect
the Receivables or to perform its obligations as Master Servicer under this
Agreement.

 

SECTION 7.6.  Servicing Fee.  The Master Servicer shall be paid a Servicing Fee
in accordance with Section 2.12 and subject to the priorities therein.  If the
Master Servicer is not the SPV or Arrow or an Affiliate of the SPV or Arrow, the
Master Servicer, by giving three (3) Business Days’ prior written notice to the
Administrative Agent, may revise the percentage used to calculate the Servicing
Fee so long as the revised percentage will not result in a Servicing Fee that
exceeds 110% of the reasonable and appropriate out-of-pocket costs and expenses
of such Master Servicer incurred in connection with the performance of its
obligations hereunder as documented to the reasonable satisfaction of the
Administrative Agent; provided, however, that at any time after the Net
Investment, plus Required Reserves exceeds the Net Pool Balance, any
compensation to the Master Servicer in excess of the Servicing Fee initially
provided for herein shall be an obligation of the SPV and shall not be payable,
in whole or in part, from Collections allocated to the Investors.

 

SECTION 7.7.  Protection of Ownership Interest of the Investors.  Each of Arrow
and the SPV agrees that it shall, and Arrow shall cause each other Originator,
from time to time, at its expense to, promptly execute and deliver all
instruments and documents and take all actions as may be necessary or as the
Administrative Agent may reasonably request in order to perfect or protect the
Asset Interest or to enable the Administrative Agent, the Funding Agents or the
Investors to exercise or enforce any of their respective rights hereunder. 
Without limiting the foregoing, each of Arrow and the SPV shall, and Arrow shall
cause each other Originator to, upon the request of the Administrative Agent,
acting at the written direction of any Funding Agent or Investor, in order to
accurately reflect this purchase and sale transaction, (i) execute and file such
financing or

 

60

--------------------------------------------------------------------------------


 

continuation statements or change statements or amendments thereto or any
registrations, instruments or notices or assignments thereof (as otherwise
permitted to be executed and filed pursuant hereto) as may be requested by the
Administrative Agent, at the direction of any Funding Agent or Investor, and
(ii) mark its respective master data processing records and other documents with
a legend describing the conveyance to the to the Administrative Agent, on behalf
of the Funding Agents for the benefit of the Investors, of the Asset Interest. 
Each of Arrow and the SPV shall, and Arrow shall cause each other Originator to,
upon the reasonable request of the Administrative Agent, at the direction of any
Funding Agent or Investor, obtain such additional search reports as the
Administrative Agent at the direction of any Funding Agent or Investor shall
request.  To the fullest extent permitted by applicable law, the Administrative
Agent shall be permitted to sign and file continuation statements and amendments
thereto and assignments thereof without the SPV’s or Arrow’s signature.  Carbon,
photographic or other reproduction of this Agreement or any financing statement
shall be sufficient as a financing statement.  Neither Arrow nor the SPV shall,
nor shall Arrow permit any Originator to, change its respective name, identity
or corporate structure which could cause any UCC financing statement filed in
connection with this Agreement to become “seriously misleading” (within the
meaning of Section 9-402(7) of the UCC as in effect in the States of New York,
Colorado, Delaware and any other applicable state, as applicable, with respect
to each such entity) nor relocate its respective chief executive office unless
it shall have:  (A) given the Administrative Agent at least thirty (30) days
prior notice thereof and (B) prepared at the SPV’s expense and delivered to the
Administrative Agent all financing statements, instruments and other documents
necessary to preserve and protect the Asset Interest as requested by the
Administrative Agent in connection with such change or relocation.  Any filings
under the UCC or otherwise that are occasioned by such change in name or
location shall be made at the expense of the SPV.

 

ARTICLE VIII

 

TERMINATION EVENTS

 

SECTION 8.1.  Termination Events.  The occurrence of any one or more of the
following events shall constitute a “Termination Event”:

 

(a)                                 the SPV, Arrow, any Originator or the Master
Servicer shall fail to make any payment or deposit to be made by it hereunder,
under the First Tier Agreement or under any Originator Sale Agreement within one
Business Day of when due hereunder or thereunder; or

 

(b)                                 any representation, warranty, certification
or statement made or deemed made by the SPV, Arrow or any Originator in this
Agreement, any other Transaction Document to which it is a party or in any other
information, report or document delivered pursuant hereto or thereto shall prove
to have been incorrect in any material respect when made or deemed made or
delivered; or

 

(c)                                  the SPV, Arrow, any Originator or the
Master Servicer shall default in the performance of any payment or undertaking
(other than those covered by clause (a) above) (i) to be performed or observed
under Sections 6.1(a)(vi) (notice of termination), 6.1(a)(vii) (notice of

 

61

--------------------------------------------------------------------------------


 

changes to credit and collection policy), 6.1(b)(i) (conduct of business,
ownership), 6.1(f) (compliance with receivables and credit and collection
policy), 6.1(g) (notice of Administrative Agent’s interest), 6.1(h) (obligor
payments), 6.1(i) (handling collections), 6.1(k) (sale treatment),
6.1(l) (nonconsolidation), 6.1(q) (financial covenant), 6.2(a) (no sales or
liens), 6.2(c) (no change in business or policy), 6.2(d) (no subsidiaries,
mergers), 6.2(e) (no change in obligor payments), 6.2(f) (no change in handling
collections), 6.2(g) (no name change), 6.2(h) (no amendment), 6.2(i) (no debt),
6.2(j) (payment to originator) (any of the preceding parenthetical phrases in
this clause (i) are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof) or (ii) to be
performed or observed under any other provision of this Agreement or any
provision of any other Transaction Document to which it is a party and such
default in the case of this clause (ii) shall continue for twenty (20) days; or

 

(d)                                 any Event of Bankruptcy shall occur with
respect to the SPV, Arrow or any Significant Subsidiary of Arrow or any
Subsidiary of the SPV; or

 

(e)                                  the Administrative Agent, on behalf of the
Funding Agents for the benefit of the Investors, shall for any reason fail or
cease to have a valid and enforceable perfected first priority ownership or
security interest in the Affected Assets, free and clear of any Adverse Claim;
or

 

(f)                                   a Master Servicer Default shall have
occurred; or

 

(g)                                  on any date, the sum of the Net Investment
(as determined after giving effect to all distributions pursuant to this
Agreement on such date), plus the Required Reserves shall exceed the Net Pool
Balance (as such Required Reserves and Net Pool Balance are shown in the most
recent Master Servicer Report delivered on or prior to such date); or

 

(h)                                 the average Default Ratio for any period of
three (3) consecutive months exceeds 6.0%; or

 

(i)                                     the average Delinquency Ratio for any
period of three (3) consecutive months exceeds 9.0%; or

 

(j)                                    the average Dilution Ratio for any period
of three (3) consecutive months exceeds 11.0%; or

 

(k)                                 failure of the SPV, Arrow or any Subsidiary
of the SPV or Arrow to pay when due any amounts due (after giving effect to any
applicable grace period) under any agreement to which any such Person is a party
and under which any Indebtedness greater than $5,000 in the case of the SPV or
any Subsidiary of the SPV, or $50,000,000 (or its equivalent in any other
currency), in the case of Arrow or any Subsidiary of Arrow (other than the SPV)
is governed; or the default by the SPV, Arrow or any Subsidiary of the SPV or
Arrow in the performance of any term, provision or condition contained in any
agreement to which any such Person is a party and under which any Indebtedness
owing by the SPV, Arrow or any Subsidiary of the SPV or Arrow greater than such
respective amounts was created or is governed, regardless of whether such event
is an “event of

 

62

--------------------------------------------------------------------------------


 

default” or “default” under any such agreement if the effect of such default is
to cause, or to permit the holder(s) or any trustee or agent acting on behalf of
holder(s) of such Indebtedness to cause such Indebtedness to become due and
payable prior to its stated maturity; or

 

(l)                                     there shall be a “change of control”
with respect to Arrow, an Originator or the SPV (for the purposes of this clause
only “change in control” means:

 

(i)                                     the failure of Arrow to own, free and
clear of any Adverse Claim and on a fully diluted basis, 100% of the outstanding
shares of voting stock of the SPV or more than 50% of the outstanding shares of
the voting stock any Originator (other than Arrow), or

 

(ii)                                  (1)  less than a majority of the members
of Arrow’s board of directors shall be persons who either (x) were serving as
directors on the Closing Date or (y) were nominated as directors and approved by
the vote of the majority of the directors who are directors referred to in
clause (x) above or this clause (y); or

 

(2)  the stockholders of Arrow shall approve any plan or proposal for the
liquidation or dissolution of Arrow; or

 

(iii)                               a Person or group of Persons acting in
concert (other than the direct or indirect beneficial owners of the outstanding
shares of the voting stock of Arrow as of the Closing Date) shall, as a result
of a tender or exchange offer, open market purchases, privately negotiated
purchases or otherwise, have become the direct or indirect beneficial owner
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as
amended from time to time) of securities of Arrow representing 40% or more of
the combined voting power of the outstanding voting securities for the election
of directors or shall have the right to elect a majority of the board of
directors of Arrow.

 

(m)                             any Person shall institute steps to terminate
any Pension Plan if the assets of such Pension Plan will not be sufficient to
satisfy all of its benefit liabilities (as determined under Title IV of ERISA)
at the time of such termination, or a contribution failure occurs with respect
to any Pension Plan which is sufficient to give rise to a lien under
Section 303(k) of ERISA, or any Person shall incur any liability with respect to
the withdrawal or partial withdrawal from any Pension Plan or Multiemployer
Plan, which in each case could be reasonably expected to cause a Material
Adverse Effect or a material adverse effect on the condition (financial or
otherwise), business or properties of Arrow or the other Originators, taken as a
whole; or

 

(n)                                 any material provision of this Agreement or
any other Transaction Document to which an Originator, Arrow or the SPV is a
party shall cease to be in full force and effect or an Originator, Arrow or the
SPV shall so state in writing; or

 

63

--------------------------------------------------------------------------------


 

(o)                                 the Consolidated Leverage Ratio on any day
during any fiscal quarter exceeds 4.00 to 1.00; or

 

(p)                                 the Consolidated Interest Coverage Ratio for
any period of four consecutive fiscal quarters of Arrow is less than 3.00 to
1.00; or

 

(q)                                 the SPV shall cease making purchases under
the First Tier Agreement or the First Tier Agreement shall be terminated for any
reason; or

 

(r)                                    [RESERVED]; or

 

(s)                                   the Master Servicer shall fail to comply
with its obligations under Section 6.1(s).

 

SECTION 8.2.  Termination.  Upon the occurrence of any Termination Event, the
Administrative Agent may (unless otherwise instructed by all the Investors), or
at the direction of any Investor shall, by notice to the SPV and the Master
Servicer, declare the Termination Date to have occurred; provided, however, that
in the case of any event described in Section 8.1(d) or 8.1(e), the Termination
Date shall be deemed to have occurred automatically upon the occurrence of such
event.  Upon any such declaration or automatic occurrence, the Administrative
Agent shall have, in addition to all other rights and remedies under this
Agreement or otherwise, all other rights and remedies provided under the UCC of
the applicable jurisdiction and other applicable laws, all of which rights shall
be cumulative.

 

ARTICLE IX

 

INDEMNIFICATION; EXPENSES; RELATED MATTERS

 

SECTION 9.1.  Indemnities by the SPV.  Without limiting any other rights which
the Indemnified Parties may have hereunder or under applicable Law, the SPV
hereby agrees to indemnify the Investors, each Funding Agent, the Administrative
Agent, the Administrator, the Program Support Providers and their respective
officers, directors, employees, counsel and other agents (collectively,
“Indemnified Parties”) from and against any and all damages, losses, claims,
liabilities, costs and expenses, including reasonable attorneys’ fees (which
such attorneys may be employees of the Program Support Providers, the Funding
Agents or the Administrative Agent, as applicable) and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them in any action or proceeding between the SPV,
Arrow or an Originator (including, in its capacity as the Master Servicer or any
Affiliate of Arrow acting as Master Servicer) and any of the Indemnified Parties
or between any of the Indemnified Parties and any third party or otherwise
arising out of or as a result of this Agreement, the other Transaction
Documents, the ownership or maintenance, either directly or indirectly, by the
Administrative Agent, any Funding Agent or any Investor of the Asset Interest or
any of the other transactions contemplated hereby or thereby, excluding,
however, (i) Indemnified Amounts to the extent resulting from gross negligence
or willful misconduct on the part of such Indemnified Party,

 

64

--------------------------------------------------------------------------------


 

(ii) recourse (except as otherwise specifically provided in this Agreement) for
uncollectible Receivables or (iii) any expenses, costs or related amounts
(including attorneys’ fees) incurred by an Indemnified Party with respect to any
action or proceeding to the extent the SPV, Arrow, and/or an Originator shall be
the prevailing party against such Indemnified Party.  Without limiting the
generality of the foregoing, the SPV shall indemnify each Indemnified Party for
Indemnified Amounts relating to or resulting from:

 

(a)                                 any representation or warranty made by the
SPV or any Originator (including, Arrow or any of its Affiliates in the capacity
as the Master Servicer) or any officers of the SPV or Arrow or any other
Originator (including, in its capacity as the Master Servicer or any Affiliate
of an Originator acting as Master Servicer) under or in connection with this
Agreement, the First Tier Agreement, any Originator Sale Agreement any of the
other Transaction Documents, any Master Servicer Report or any other information
or report delivered by the SPV or the Master Servicer pursuant hereto, or
pursuant to any of the other Transaction Documents which shall have been
incomplete, false or incorrect in any respect when made or deemed made;

 

(b)                                 the failure by the SPV or any Originator
(including Arrow, in its capacity as the Master Servicer or any Affiliate of
Arrow acting as a Sub-Servicer) to comply with any applicable Law with respect
to any Receivable or the related Contract, or the nonconformity of any
Receivable or the related Contract with any such applicable Law;

 

(c)                                  the failure (i) to vest and maintain vested
in the Administrative Agent, for the benefit of the Funding Agents, on behalf of
the Investors, a first priority, perfected ownership interest in the Asset
Interest free and clear of any Adverse Claim or (ii) to create or maintain a
valid and perfected first priority security interest in favor of the
Administrative Agent, for the benefit of the Funding Agents, on behalf of the
Investors, in the Affected Assets, free and clear of any Adverse Claim;

 

(d)                                 the failure to file, or any delay in filing,
financing statements, continuation statements, or other similar instruments or
documents under the UCC of any applicable jurisdiction or other applicable laws
with respect to any of the Affected Assets;

 

(e)                                  any dispute, claim, offset or defense
(other than discharge in bankruptcy) of the Obligor to the payment of any
Receivable (including a defense based on such Receivable or the related Contract
not being the legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of merchandise or services related to such Receivable or the furnishing or
failure to furnish such merchandise or services, or from any breach or alleged
breach of any provision of the Receivables or the related Contracts restricting
assignment of any Receivables;

 

(f)                                   any failure of the Master Servicer to
perform its duties or obligations in accordance with the provisions hereof;

 

65

--------------------------------------------------------------------------------


 

(g)                                  any products liability claim or personal
injury or property damage suit or other similar or related claim or action of
whatever sort arising out of or in connection with merchandise or services which
are the subject of any Receivable;

 

(h)                                 the transfer of an interest in any
Receivable other than an Eligible Receivable;

 

(i)                                     the failure by the SPV, any Originator
or the Master Servicer to comply with any term, provision or covenant contained
in this Agreement or any of the other Transaction Documents to which it is a
party or to perform any of its respective duties or obligations under the
Receivables or related Contracts;

 

(j)                                    the Net Investment exceeding the Net Pool
Balance, minus the Required Reserves at any time;

 

(k)                                 the failure of the SPV, Arrow or any
Originator to pay when due any taxes, including sales, excise, goods and
services, or personal property taxes payable by such Person in connection with
any of the Receivables or this Agreement;

 

(l)                                     any repayment by any Indemnified Party
of any amount previously distributed in reduction of Net Investment which such
Indemnified Party believes in good faith is required to be made;

 

(m)                             the commingling by the SPV, any Originator or
the Master Servicer of Collections of Receivables at any time with any other
funds;

 

(n)                                 any investigation, litigation or proceeding
related to this Agreement, any of the other Transaction Documents, the use of
proceeds of Investments by the SPV or any Originator, the ownership of the Asset
Interest, or any Affected Asset;

 

(o)                                 failure of any Blocked Account Bank to remit
any amounts held in the Blocked Accounts or any related lock-boxes pursuant to
the instructions of the Master Servicer, the SPV, the related Originator or the
Administrative Agent (to the extent such Person is entitled to give such
instructions in accordance with the terms hereof and of any applicable Blocked
Account Agreement) whether by reason of the exercise of set-off rights or
otherwise;

 

(p)                                 any inability to obtain any judgment in or
utilize the court or other adjudication system of, any state in which an Obligor
may be located as a result of the failure of the SPV or any Originator to
qualify to do business or file any notice of business activity report or any
similar report;

 

(q)                                 any attempt by any Person to void, rescind
or set-aside any transfer by any Originator to Arrow or Arrow to the SPV of any
Receivable or Related Security under statutory provisions or common law or
equitable action, including any provision of the Bankruptcy Code or other
insolvency law;

 

66

--------------------------------------------------------------------------------


 

(r)                                    any action taken by the SPV, any
Originator, or the Master Servicer (if any Originator or any Affiliate or
designee of an Originator) in the enforcement or collection of any Receivable;

 

(s)                                   the use of the proceeds of any Investment
or Reinvestment; or

 

(t)                                    the transactions contemplated hereby
being characterized as other than debt for the purposes of the Code.

 

SECTION 9.2. Indemnity for Taxes, Reserves and Expenses.  (a) If after the
Closing Date, the adoption of any Law or bank regulatory guideline or any
amendment or change in the administration, interpretation or application of any
existing or future Law or bank regulatory guideline by any Official Body charged
with the administration, interpretation or application thereof, or the
compliance with any law, bank regulatory guideline or directive of any Official
Body (in the case of any bank regulatory guideline, whether or not having the
force of Law):

 

(i)                                     shall subject any Indemnified Party (or
its applicable lending office) to any tax, duty or other charge (other than
Excluded Taxes) with respect to this Agreement, the other Transaction Documents,
the ownership, maintenance or financing of the Asset Interest, or payments of
amounts due hereunder, or shall change the basis of taxation of payments to any
Indemnified Party of amounts payable in respect of this Agreement, the other
Transaction Documents, the ownership, maintenance or financing of the Asset
Interest, or payments of amounts due hereunder or its obligation to advance
funds hereunder, under a Program Support Agreement or the credit or liquidity
support furnished by a Program Support Provider pursuant to Program Support
Agreement or otherwise in respect of this Agreement, the other Transaction
Documents, the ownership, maintenance or financing of the Asset Interest (except
for changes in the rate of general corporate, franchise, net income or other
income tax imposed on such Indemnified Party by the jurisdiction in which such
Indemnified Party is organized or in which such Indemnified Party’s principal
executive office is located);

 

(ii)                                  shall impose, modify or deem applicable
any reserve, special deposit or similar requirement (including any such
requirement imposed by the Board of Governors of the Federal Reserve System)
against assets of, deposits with or for the account of, or credit extended by,
any Indemnified Party or shall impose on any Indemnified Party or on the United
States market for certificates of deposit or the London interbank market any
other condition affecting this Agreement, the other Transaction Documents, the
ownership, maintenance or financing of the Asset Interest, or payments of
amounts due hereunder or its obligation to advance funds hereunder, under a
Program Support Agreement or the credit or liquidity support provided by a
Program Support Provider pursuant to a Program Support Agreement or otherwise in
respect of this Agreement, the other Transaction Documents, the ownership,
maintenance or financing of the Asset Interest; or

 

67

--------------------------------------------------------------------------------


 

(iii)                               imposes upon any Indemnified Party any other
condition or expense (including any loss of margin, reasonable attorneys’ fees
and expenses, and expenses of litigation or preparation therefor in contesting
any of the foregoing) with respect to this Agreement, the other Transaction
Documents, the ownership, maintenance or financing of the Asset Interest, or
payments of amounts due hereunder or its obligation to advance funds hereunder
under a Program Support Agreement or the credit or liquidity support furnished
by a Program Support Provider pursuant to a Program Support Agreement or
otherwise in respect of this Agreement, the other Transaction Documents, the
ownership, maintenance or financing of the Asset Interests,

 

and the result of any of the foregoing is to increase the cost to or to reduce
the amount of any sum received or receivable by such Indemnified Party with
respect to this Agreement, the other Transaction Documents, the ownership,
maintenance or financing of the Asset Interest, the Receivables, the obligations
hereunder or under a Program Support Agreement, the funding of any purchases
hereunder or a Program Support Agreement or the provision of credit or liquidity
under a Program Support Agreement by an amount deemed by such Indemnified Party
to be material, then, within ten (10) days after demand by such Indemnified
Party through the Administrative Agent, the SPV shall pay to the Administrative
Agent, for the benefit of such Indemnified Party, such additional amount or
amounts as will compensate such Indemnified Party for such increased cost or
reduction.

 

(b)                                 If any Indemnified Party shall have
determined that after the date hereof (i) the adoption of any applicable Law or
bank regulatory guideline regarding capital adequacy, or any change therein, or
any clarification or change in the interpretation or administration thereof by
any Official Body, (ii) any request, guidance or directive regarding capital
adequacy (in the case of any bank regulatory guideline, whether or not having
the force of law) of any Official Body, or (iii) the compliance, application or
implementation by the Indemnified Party of any of the foregoing (i) or (ii) or
any existing applicable Law or bank regulatory guideline regarding capital
adequacy has or would have the effect of reducing the rate of return on capital
of such Indemnified Party (or its parent) as a consequence of such Indemnified
Party’s obligations hereunder or under a Program Support Agreement or with
respect hereto or thereto to a level below that which such Indemnified Party (or
its parent) could have achieved but for any of the occurrences set forth in the
foregoing (i), (ii) or (iii) (taking into consideration its policies with
respect to capital adequacy) by an amount deemed by such Indemnified Party to be
material, then from time to time, within ten (10) days after demand by such
Indemnified Party through the Administrative Agent, the SPV shall pay to the
Administrative Agent, for the benefit of such Indemnified Party, such additional
amount or amounts as will compensate such Indemnified Party (or its parent) for
such reduction.  The amounts due and payable to an Indemnified Party under this
Section shall be considered Aggregate Unpaids.

 

(c)                                  The applicable Funding Agent shall promptly
notify the SPV and the Administrative Agent of any event of which it has
knowledge, occurring after the date hereof, which will entitle an Indemnified
Party to compensation pursuant to this Section 9.2; provided that no failure to
give or any delay in giving such notice shall affect the Indemnified Party’s
right to receive such compensation.  A notice by such Funding Agent or the
applicable Indemnified Party claiming

 

68

--------------------------------------------------------------------------------


 

compensation under this Section 9.2 and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error.  In determining such amount, such Funding Agent or any
applicable Indemnified Party may use any reasonable averaging and attributing
methods.

 

(d)                                 Anything in this Section 9.2 to the contrary
notwithstanding, if any Conduit Investor enters into agreements for the
acquisition of interests in receivables from one or more Other SPVs, such
Conduit Investor shall allocate the liability for any amounts under this
Section 9.2 which are in connection with a Program Support Agreement or the
credit or liquidity support provided by a Program Support Provider (“Additional
Costs”) to the SPV and each Other SPV; provided, however, that if such
Additional Costs are attributable to the SPV, any Originator or the Master
Servicer and not attributable to any Other SPV, the SPV shall be solely liable
for such Additional Costs or if such Additional Costs are attributable to Other
SPVs and not attributable to the SPV, any Originator or the Master Servicer,
such Other SPVs shall be solely liable for such Additional Costs.

 

SECTION 9.3.  Taxes.  (a) All payments and distributions made hereunder by or on
behalf of the SPV or the Master Servicer (each, a “payor”) to any Indemnified
Party (each, a “recipient”) shall be made free and clear of and without
deduction for any present or future income, excise, stamp or franchise taxes and
any other taxes, fees, duties, withholdings or other charges of any nature
whatsoever imposed by any taxing authority (such items being called “Taxes”),
but excluding Excluded Taxes.

 

(b)                                 In the event that any withholding or
deduction from any payment made by the payor hereunder is required in respect of
any Taxes, then such payor shall:

 

(i)                                     pay directly to the relevant authority
the full amount required to be so withheld or deducted;

 

(ii)                                  promptly forward to the Administrative
Agent an official receipt or other documentation satisfactory to the
Administrative Agent evidencing such payment to such authority; and

 

(iii)                               subject to Section 9.3(e), pay to the
recipient such additional amount or amounts as is necessary to ensure that the
net amount actually received by the recipient will equal the full amount such
recipient would have received had no such withholding or deduction of Taxes,
other than Excluded Taxes been required.

 

(c)                                  If any Taxes are directly asserted against
any recipient with respect to any payment received by such recipient hereunder,
the recipient may pay such Taxes and the payor will, subject to Section 9.3(e),
promptly pay such additional amounts (including any penalties, interest or
expenses) as shall be necessary in order that the net amount received by the
recipient after the payment of such Taxes other than Excluded Taxes (including
any Taxes on such additional amount) shall equal the amount such recipient would
have received had such Taxes other than Excluded Taxes not been asserted.

 

69

--------------------------------------------------------------------------------


 

(d)                                 If the payor fails to pay any Taxes when due
to the appropriate taxing authority or fails to remit to the recipient the
required receipts or other required documentary evidence, the payor shall
indemnify the recipient for any incremental Taxes, interest, or penalties that
may become payable by any recipient as a result of any such failure.

 

(e)                                  Each Investor that is not a United States
person within the meaning of section 7701(A)(30) of the Code shall on the
Closing Date (or if later, the date on which such person first becomes an
Investor hereunder by assignment or otherwise) provide to the Administrative
Agent to be forwarded to the relevant payor either (i) a duly completed IRS
Form W-8ECI, (ii) a duly completed IRS Form W-8BEN, in each case entitling such
Investor to a complete exemption from withholding on payments and distributions
hereunder (which in the case of a form W-8BEN, is based on its entitlement to
exemption under an applicable income tax treaty).  Notwithstanding the foregoing
provisions of Section 9.3, no payor shall be required to pay any additional
amounts or indemnities in respect of Taxes to a recipient that exceed the amount
that would have been payable had the recipient complied with its obligations
under this Section 9.3(e).

 

(f)                                   If a payment made to an Investor under any
Transaction Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Investor were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Investor shall deliver to Arrow and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by Arrow or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Arrow or the Administrative Agent as may be necessary
for Arrow and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Investor has complied with such Investor’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (f), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

SECTION 9.4.  Other Costs and Expenses; Breakage Costs.  (a) The SPV agrees,
upon receipt of a written invoice, to pay or cause to be paid, and to save the
Investors, the Funding Agents and the Administrative Agent harmless against
liability for the payment of, all reasonable out-of-pocket expenses (including
attorneys’, accountants’, rating agencies’, and other third parties’ fees and
expenses, any filing fees and expenses incurred by officers or employees of any
Investor and/or the Administrative Agent) or intangible, documentary or
recording taxes incurred by or on behalf of the any Investor, any Funding Agent
or the Administrative Agent (i) in connection with the preparation, negotiation,
execution and delivery of this Agreement, the other Transaction Documents and
any documents or instruments delivered pursuant hereto and thereto and the
transactions contemplated hereby or thereby (including the perfection or
protection of the Asset Interest) (which payment of attorneys’ fees and
expenses, in the case of this clause (i) shall be limited to Dechert LLP, Sidley
Austin LLP or any other attorneys’ fees and expenses of an attorney approved in
advance by the Master Servicer) and (ii) from time to time (A) relating to any
amendments, waivers

 

70

--------------------------------------------------------------------------------


 

or consents under this Agreement and the other Transaction Documents,
(B) arising in connection with any Investor’s, any Funding Agent’s or the
Administrative Agent’s enforcement or preservation of rights (including the
perfection and protection of the Asset Interest under this Agreement), or
(C) arising in connection with any dispute, disagreement, litigation or
preparation for litigation involving this Agreement or any of the other
Transaction Documents (all of such amounts, collectively, “Transaction Costs”).

 

(b)                                 The SPV shall pay the Administrative Agent
for the account of each Investor, as applicable, on demand, such amount or
amounts as shall compensate such Investor for any loss (including loss of
profit), cost or expense incurred by it (as reasonably determined by the
applicable Funding Agent) as a result of any reduction of any Portion of
Investment of such Investor other than on the last day of the related Rate
Period (determined without regard for clause (ii) of paragraph (a) of the
definition thereof) funding such Portion of Investment of such Investor, such
compensation to be (i) limited to an amount equal to any loss or expense
suffered by the Investors during the period from the date of receipt of such
repayment to (but excluding) the maturity date of such Commercial Paper (or
other financing source) and (ii) net of the income, if any, received by the
recipient of such reductions from investing the proceeds of such reductions of
such Portion of Investment.  The determination by the Related Funding Agent of
the amount of any such loss or expense shall be set forth in a written notice to
the SPV and Administrative Agent in reasonable detail and shall be conclusive,
absent manifest error.

 

SECTION 9.5.  Reconveyance Under Certain Circumstances.  The SPV agrees to
accept the reconveyance from the Administrative Agent, on behalf of the Funding
Agents for the benefit of the Investors, of the Asset Interest if the
Administrative Agent notifies SPV of a material breach of any representation or
warranty made or deemed made pursuant to Article IV and the SPV shall fail to
cure such breach within fifteen (15) days (or, in the case of the
representations and warranties in Sections 4.1(d) and 4.1(k), three (3) days) of
such notice.  The reconveyance price shall be paid by the SPV to the
Administrative Agent, for the account of the Investors, as applicable in
immediately available funds on such 15th day (or 3rd day, if applicable) in an
amount equal to the Aggregate Unpaids.

 

SECTION 9.6.  Indemnities by the Master Servicer.  Without limiting any other
rights which the Administrative Agent, the Funding Agents or the Investors or
the other Indemnified Parties may have hereunder or under applicable law, the
Master Servicer hereby agrees to indemnify (without recourse, except as
otherwise specifically provided in this Agreement) the Indemnified Parties from
and against any and all Indemnified Amounts arising out of or resulting from
(whether directly or indirectly) (a) the failure of any information contained in
any Master Servicer Report (to the extent provided by the Master Servicer) to be
true and correct, or the failure of any other information provided to any
Indemnified Party by, or on behalf of, the Master Servicer to be true and
correct, (b) the failure of any representation, warranty or statement made or
deemed made by the Master Servicer (or any of its officers) under or in
connection with this Agreement to have been true and correct as of the date made
or deemed made, (c) the failure by the Master Servicer to comply with any
applicable Law with respect to any Receivable or the related Contract, (d) any
dispute, claim, offset or defense

 

71

--------------------------------------------------------------------------------


 

of the Obligor to the payment of any Receivable resulting from or related to the
collection activities in respect of such Receivable, or (e) any failure of the
Master Servicer to perform its duties or obligations in accordance with the
provisions hereof.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

SECTION 10.1.  Appointment and Authorization of Administrative Agent.  Each of
the Investors and the Funding Agents hereby irrevocably appoints, designates and
authorizes the Administrative Agent to take such action on its behalf under the
provisions of this Agreement and each other Transaction Document and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and any other Transaction
Document, together with such other powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Transaction Document, the Administrative Agent shall
not have any duties or responsibilities, except those expressly set forth in
this Agreement, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Investor or Funding Agent, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Transaction Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

SECTION 10.2.  Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Agreement or any other Transaction Document by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
Administrative Agent or attorney-in-fact that it selects with reasonable care.

 

SECTION 10.3.  Liability of Administrative Agent.  No Administrative
Agent-Related Person shall (a) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Transaction Document or the transactions contemplated hereby (except for its own
gross negligence or willful misconduct), or (ii) be responsible in any manner to
any Investor or Funding Agent for any recital, statement, representation or
warranty made by the SPV, any Originator or the Master Servicer, or any officer
thereof, contained in this Agreement or in any other Transaction Document, or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Transaction Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
Transaction Document, or for any failure of the SPV, any Originator, the Master
Servicer or any other party to any Transaction

 

72

--------------------------------------------------------------------------------


 

Document to perform its obligations hereunder or thereunder.  No Administrative
Agent-Related Person shall be under any obligation to any Investor to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Transaction
Document, or to inspect the properties, books or records of the SPV, any
Originator or the Master Servicer or any of their respective Affiliates.

 

SECTION 10.4.  Reliance by Administrative Agent.  (a)  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the SPV, the Originators
and the Master Servicer), independent accountants and other experts selected by
the Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other
Transaction Document unless it shall first receive such advice or concurrence of
the Funding Agents, on behalf of the Conduit Investors or the Majority
Investors, as applicable, as it deems appropriate and, if it so requests, it
shall first be indemnified to its satisfaction by the Investors or Funding
Agents, as applicable, against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Transaction Document
in accordance with a request or consent of the Funding Agents, on behalf of the
Conduit Investors or the Majority Investors, as applicable, or, if required
hereunder, all Investors and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Funding Agents and Investors.

 

(b)                                 For purposes of determining compliance with
the conditions specified in Article V, each Funding Agent and Investor that has
executed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter either sent by
the Administrative Agent to such Funding Agent or Investor for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to such Funding Agent or Investor.

 

SECTION 10.5.  Notice of Termination Event, Potential Termination Event or
Master Servicer Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Potential Termination Event, a
Termination Event or a Master Servicer Default, unless the Administrative Agent
has received written notice from a Funding Agent, an Investor, the Master
Servicer or the SPV referring to this Agreement, describing such Potential
Termination Event, Termination Event or Master Servicer Default and stating that
such notice is a “Notice of Termination Event or Potential Termination Event” or
“Notice of Master Servicer Default,” as applicable.  The Administrative Agent
will notify the Investors and the Funding Agents of its receipt of any such
notice. The Administrative Agent shall (subject to Section 10.4) take such
action with respect to such Potential Termination Event, Termination Event or
Master Servicer Default as may be requested by the Majority Investors (except as
otherwise explicitly set forth herein), provided,

 

73

--------------------------------------------------------------------------------


 

however, that, unless and until the Administrative Agent shall have received any
such request, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Potential
Termination Event, Termination Event or Master Servicer Default as it shall deem
advisable or in the best interest of the Investors.

 

SECTION 10.6.  Credit Decision; Disclosure of Information by the Administrative
Agent.  Each Investor and Funding Agent acknowledges that none of the
Administrative Agent-Related Persons has made any representation or warranty to
it, and that no act by the Administrative Agent hereinafter taken, including any
consent to and acceptance of any assignment or review of the affairs of the SPV,
the Master Servicer, the Originators or any of their respective Affiliates,
shall be deemed to constitute any representation or warranty by any
Administrative Agent-Related Person to any Investor or Funding Agent as to any
matter, including whether the Administrative Agent-Related Persons have
disclosed material information in their possession.  Each Investor and Funding
Agent, including any Investor or Funding Agent by assignment, represents to the
Administrative Agent that it has, independently and without reliance upon any
Administrative Agent-Related Person and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of the SPV, the Master Servicer, the Originators or their
respective Affiliates, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the SPV hereunder.  Each Investor and Funding
Agent also represents that it shall, independently and without reliance upon any
Administrative Agent-Related Person and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement and the other Transaction Documents, and to make such investigations
as it deems necessary to inform itself as to the business, prospects,
operations, property, financial and other condition and creditworthiness of the
SPV, the Master Servicer or the Originators.  Except for notices, reports and
other documents expressly herein required to be furnished to the Investors or
the Funding Agents by the Administrative Agent herein, the Administrative Agent
shall not have any duty or responsibility to provide any Investor or Funding
Agent with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of the
SPV, the Master Servicer, the Originators or their respective Affiliates which
may come into the possession of any of the Administrative Agent-Related Persons.

 

SECTION 10.7.  Indemnification of the Administrative Agent.  Whether or not the
transactions contemplated hereby are consummated, each of the Alternate
Investors shall indemnify upon demand each Administrative Agent-Related Person
(to the extent not reimbursed by or on behalf of the SPV (including by the
Seller under the First Tier Agreement or the Master Servicer hereunder) and
without limiting the obligation of the SPV to do so), pro rata based upon such
Alternate Investor’s Allocable Portion of Maximum Net Investment relative to the
Maximum Net Investment, and hold harmless each Administrative Agent-Related
Person from and against any and all Indemnified Amounts incurred by it;
provided, however, that no Alternate Investor shall be liable for the payment to
any Administrative Agent-Related Person of any portion of such Indemnified

 

74

--------------------------------------------------------------------------------


 

Amounts resulting from such Person’s gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Majority Investors shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section.  Without limitation of the foregoing,
each Funding Agent and Alternate Investor shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorney’s fees) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Transaction Document, or any document contemplated by
or referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the SPV (including by the Seller
under the First Tier Agreement or the Master Servicer hereunder).  The
undertaking in this Section shall survive payment on the Final Payout Date and
the resignation or replacement of the Administrative Agent.

 

SECTION 10.8.  Administrative Agent in Individual Capacity.  Bank of America
(and any successor acting as Administrative Agent) and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with any of the SPV, any
Originator and the Master Servicer or any of their Subsidiaries or Affiliates as
though Bank of America were not the Administrative Agent or an Alternate
Investor hereunder and without notice to or consent of the Investors or the
Funding Agents.  The Funding Agents and the Investors acknowledge that, pursuant
to such activities, Bank of America or its Affiliates may receive information
regarding the SPV, the Originators, the Master Servicer or their respective
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.  With
respect to its Commitment, Bank of America (and any successor acting as
Administrative Agent) in its capacity as an Alternate Investor hereunder shall
have the same rights and powers under this Agreement as any other Alternate
Investor and may exercise the same as though it were not the Administrative
Agent or an Alternate Investor, and the term “Alternate Investor” or “Alternate
Investors” shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity.

 

SECTION 10.9.  Resignation of Administrative Agent.  The Administrative Agent
may resign as Administrative Agent upon thirty (30) days’ notice to the Funding
Agents and the Investors.  If the Administrative Agent resigns under this
Agreement, the Majority Investors shall appoint from among the Alternate
Investors a successor agent for the Investors.  If no successor agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Investors
and Arrow a successor agent from among the Alternate Investors.  Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term “Administrative Agent” shall mean such
successor agent and the retiring Administrative Agent’s appointment, powers and
duties as Administrative Agent shall be terminated.  After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this

 

75

--------------------------------------------------------------------------------


 

Section 10.9 and Sections 10.3 and 10.7 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
under this Agreement.  If no successor agent has accepted appointment as
Administrative Agent by the date which is thirty (30) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative Agent
may engage a third-party to act as Administrative Agent, after consulting with
the SPV, the Master Servicer and the Investors.  The Administrative Agent’s
resignation shall become effective upon the acceptance of such Person as
administrative agent.  Any fees payable to the successor administrative agent in
excess of the Administrative Fee then payable to the resigning Administrative
Agent shall be paid by the Alternate Investors and reimbursed by the SPV as an
Aggregate Unpaid.

 

SECTION 10.10.  Payments by the Administrative Agent.  Unless specifically
allocated to an Alternate Investor or an Indemnified Party pursuant to the terms
of this Agreement, all amounts received by the Administrative Agent on behalf of
the Alternate Investors shall be paid by the Administrative Agent to the
Alternate Investors (at their respective accounts specified in their respective
Assignment and Assumption Agreements) pro rata in accordance with their
respective outstanding funded portions of the Net Investment on the Business Day
received by the Administrative Agent, unless such amounts are received after
12:00 noon on such Business Day, in which case the Administrative Agent shall
use its reasonable efforts to pay such amounts to the Alternate Investors on
such Business Day, but, in any event, shall pay such amounts to the Alternate
Investors not later than the following Business Day.

 

ARTICLE XI

 

MISCELLANEOUS

 

SECTION 11.1.  Term of Agreement.  This Agreement shall terminate on the Final
Payout Date; provided, however, that (i) the rights and remedies of the
Administrative Agent, the Investors and the Funding Agents with respect to any
representation and warranty made or deemed to be made by the SPV pursuant to
this Agreement, (ii) the indemnification and payment provisions of Article IX,
(iii) the provisions of Section 10.7 and (iv) the agreements set forth in
Sections 2.2(c), 11.11 and 11.12, shall be continuing and shall survive any
termination of this Agreement.

 

SECTION 11.2.  Waivers; Amendments.  (a)  No failure or delay on the part of the
Administrative Agent, any Funding Agent, any Conduit Investor or any Alternate
Investor in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy.  The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law.

 

(b)                                 Any provision of this Agreement or any other
Transaction Document may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by the SPV, Arrow, the applicable Originator,
the Master Servicer, each Conduit Investor, each Funding Agent and the Majority
Investors (and, if Article X or the rights or duties of the Administrative Agent
are

 

76

--------------------------------------------------------------------------------


 

affected thereby, by the Administrative Agent) and if such amendment is
material, the Rating Agencies have provided rating confirmation, to the extent
required by the terms and conditions of the commercial paper program of any
Conduit Investor, of such Conduit Investor’s Commercial Paper; provided that no
such amendment or waiver shall, unless signed by each Alternate Investor
directly affected thereby, (i) increase the Commitment of an Alternate Investor,
(ii) reduce the Net Investment or rate of Yield to accrue thereon or any fees or
other amounts payable hereunder, (iii) postpone any date fixed for the payment
of any scheduled distribution in respect of the Net Investment or Yield with
respect thereto or any fees or other amounts payable hereunder or for
termination of any Commitment, (iv) change the percentage of the Commitments of
Alternate Investors which shall be required for the Alternate Investors or any
of them to take any action under this Section 11.2(b) or any other provision of
this Agreement, (v) change the definition of “Required Reserves”, (vi) release
any material portion of the property with respect to which a security or
ownership interest therein has been granted hereunder to the Administrative
Agent or the Alternate Investors, (vii) extend or permit the extension of the
Commitment Termination Date (it being understood that a waiver of a Termination
Event shall not constitute an extension or increase in the Commitment of any
Alternate Investor), or (viii) change the required percentage for voting
requirements under this Agreement or any other Transaction Document; and
provided, further, that the signature of the SPV or any Originator shall not be
required for the effectiveness of any amendment which modifies the
representations, warranties, covenants or responsibilities of the Master
Servicer at any time when the Master Servicer is not Arrow or any Affiliate of
Arrow or a successor Master Servicer designated by the Administrative Agent
pursuant to Section 7.1.  Notwithstanding the foregoing provisions of this
Section 11.2(b), in connection solely with an Additional Commitment Amendment to
this Agreement, the consent solely of the SPV, Arrow and the Administrative
Agent (which consent shall not be unreasonably withheld or delayed) shall be
required and this Agreement shall be amended by such Additional Commitment
Amendment if such amendment is in writing and signed by each of the SPV, Arrow
and the Administrative Agent and such Additional Commitment Amendment does not
increase the Conduit Funding Limit for any Conduit Investor or the Commitment of
any Alternate Lender without such Conduit Investor’s and/or Alternate Investor’s
consent in its sole discretion.

 

SECTION 11.3.  Notices; Payment Information.  Except as provided below, all
communications and notices provided for hereunder shall be in writing (including
facsimile or electronic transmission or similar writing) and shall be given to
the other party at its address or facsimile number set forth in Schedule 11.3 or
at such other address or facsimile number as such party may hereafter specify
for the purposes of notice to such party.  Each such notice or other
communication shall be effective (i) if given by facsimile, when such facsimile
is transmitted to the facsimile number specified in this Section 11.3 and
confirmation is received, (ii) if given by mail, three (3) Business Days
following such posting, if postage prepaid, and if sent via U.S. certified or
registered mail, (iii) if given by overnight courier, one (1) Business Day after
deposit thereof with a national overnight courier service, or (iv) if given by
any other means, when received at the address specified in this Section 11.3,
provided that an Investment Request shall only be effective upon receipt by the
Administrative Agent.  However, anything in this Section 11.3 to the contrary
notwithstanding, the SPV hereby authorizes the Administrative Agent, the Funding
Agents and the

 

77

--------------------------------------------------------------------------------


 

Investors to make investments in Permitted Investments and to make Investments
and Rate Period selections based on telephonic notices made by any Person which
the Conduit Investor in good faith believes to be acting on behalf of the SPV. 
The SPV agrees to deliver promptly to the Administrative Agent, each Funding
Agent and Conduit Investor a written confirmation of each telephonic notice
signed by an authorized officer of SPV.  However, the absence of such
confirmation shall not affect the validity of such notice.  If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent, the records of the Administrative Agent shall govern.

 

SECTION 11.4.  Governing Law; Submission to Jurisdiction; Appointment of Service
Administrative Agent.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).  EACH OF THE PARTIES HERETO HEREBY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE
COUNTY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  NOTHING IN THIS SECTION 11.4
SHALL AFFECT THE RIGHT OF THE INVESTORS TO BRING ANY ACTION OR PROCEEDING
AGAINST ANY OF THE SPV, ANY ORIGINATOR OR THE MASTER SERVICER OR ANY OF THEIR
RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.

 

(b)                                 EACH OF THE PARTIES HERETO HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH,
RELATING TO OR INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS.

 

(c)                                  The SPV and the Master Servicer each hereby
appoint, and Arrow shall cause each Originator to appoint, Arrow located at 50
Marcus Drive, Melville, New York 11747, as the authorized agent upon whom
process may be served in any action arising out of or based upon this Agreement,
the other Transaction Documents to which such Person is a party or the
transactions contemplated hereby or thereby that may be instituted in the United
States District Court for the

 

78

--------------------------------------------------------------------------------


 

Southern District of New York and of any New York State court sitting in The
County of New York by any Investor, the Administrative Agent, any Funding Agent
or any successor or assignee of any of them.

 

SECTION 11.5.  Integration.  This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire Agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

SECTION 11.6.  Severability of Provisions.  If any one or more of the provisions
of this Agreement shall for any reason whatsoever be held invalid, then such
provisions shall be deemed severable from the remaining provisions of this
Agreement and shall in no way affect the validity or enforceability of such
other provisions.

 

SECTION 11.7.  Counterparts; Facsimile Delivery.  This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery by facsimile of an executed signature page of this Agreement
shall be effective as delivery of an executed counterpart hereof.

 

SECTION 11.8.  Successors and Assigns; Binding Effect.  (a)  This Agreement
shall be binding on the parties hereto and their respective successors and
assigns; provided, however, that none of the SPV, the Master Servicer, any
Originator (including Arrow) may assign any of its rights or delegate any of its
duties hereunder, or under the First Tier Agreement, or under any Originator
Sale Agreement, as applicable or under any of the other Transaction Documents to
which it is a party without the prior written consent of each Funding Agent. 
Except as provided in clause (b) below, no provision of this Agreement shall in
any manner restrict the ability of any Investor to assign, participate, grant
security interests in, or otherwise transfer any portion of the Asset Interest,
including without limitation, the right of any Conduit Investor to assign its
rights and obligations hereunder to its Related Alternate Investors without the
consent of any other party hereto.

 

(b)                                 Any Alternate Investor may assign all or any
portion of its Commitment and its interest in the Net Investment, the Asset
Interest and its other rights and obligations hereunder to any Person with
notice to the Administrative Agent and the written approval of the Related
Funding Agent, on behalf of the Conduit Investor and, so long as no Termination
Event has occurred and is continuing, the SPV (which approval of the SPV shall
not be unreasonably withheld).  In connection with any such assignment, the
assignor shall deliver to the assignee(s) an Assignment and Assumption
Agreement, duly executed, assigning to such assignee a pro rata interest in such
assignor’s Commitment and other obligations hereunder and in the Net Investment,
the Asset Interest and other rights hereunder, and such assignor shall promptly
execute and deliver all further instruments and documents, and take all further
action, that the assignee may reasonably request, in order to protect, or more
fully evidence the assignee’s right, title and interest in and to such interest
and to enable the Administrative Agent, on behalf of such assignee, to exercise
or enforce any rights

 

79

--------------------------------------------------------------------------------


 

hereunder and under the other Transaction Documents to which such assignor is
or, immediately prior to such assignment, was a party.  Upon any such
assignment, (i) the assignee shall have all of the rights and obligations of the
assignor hereunder and under the other Transaction Documents to which such
assignor is or, immediately prior to such assignment, was a party with respect
to such assignor’s Commitment and interest in the Net Investment and the Asset
Interest for all purposes of this Agreement and under the other Transaction
Documents to which such assignor is or, immediately prior to such assignment,
was a party and (ii) the assignor shall have no further obligations with respect
to the portion of its Commitment which has been assigned and shall relinquish
its rights with respect to the portion of its interest in the Net Investment and
the Asset Interest which has been assigned for all purposes of this Agreement
and under the other Transaction Documents to which such assignor is or,
immediately prior to such assignment, was a party.  No such assignment shall be
effective unless a fully executed copy of the related Assignment and Assumption
Agreement shall be delivered to the Administrative Agent and the SPV.  All costs
and expenses (including reasonable attorney fees) of the Administrative Agent,
the assignor Alternate Investor and the assignee Alternate Investor incurred in
connection with any assignment hereunder shall be borne by the assignor.

 

(c)                                  By executing and delivering an Assignment
and Assumption Agreement, the assignor and assignee thereunder confirm to and
agree with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Assumption Agreement, the assignor makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, the other Transaction Documents or any other instrument or document
furnished pursuant hereto or thereto or the execution, legality, validity,
enforceability, genuineness, sufficiency or value or this Agreement, the other
Transaction Documents or any such other instrument or document; (ii) the
assignor makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the SPV, Arrow, any Originator other than
Arrow or the Master Servicer or the performance or observance by the SPV, Arrow,
any Originator other than Arrow or the Master Servicer of any of their
respective obligations under this Agreement, the First Tier Agreement, the other
Transaction Documents or any other instrument or document furnished pursuant
hereto; (iii) such assignee confirms that it has received a copy of this
Agreement, the First Tier Agreement, each other Transaction Document and such
other instruments, documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into such Assignment and
Assumption Agreement and to purchase such interest; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, or any of its
Affiliates, or the assignor and based on such agreements, documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Transaction Documents; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers as provided (and subject to all restrictions set forth) in this
Agreement, the other Transaction Documents and any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto and to enforce its respective rights and interests
in and under this Agreement, the other Transaction Documents and

 

80

--------------------------------------------------------------------------------


 

the Affected Assets; (vi) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement and the other Transaction Documents are required to be performed by it
as the assignee of the assignor; and (vii) such assignee agrees that it will not
institute against the Conduit Investor any proceeding of the type referred to in
Section 11.11 prior to the date which is one year and one day after the payment
in full of all Commercial Paper issued by the Conduit Investor.

 

(d)                                 Without limiting the foregoing, a Conduit
Investor may, from time to time, with prior or concurrent notice to SPV, the
Master Servicer and the Administrative Agent, in one transaction or a series of
transactions, assign all or a portion of its Net Investment and its rights and
obligations under this Agreement and any other Transaction Documents to which it
is a party to a Conduit Assignee.  Upon and to the extent of such assignment by
the Conduit Investor to a Conduit Assignee, (i) such Conduit Assignee shall be
the owner of the assigned portion of the applicable Net Investment, (ii) the
related administrator for such Conduit Assignee will act as the Funding Agent
for such Conduit Assignee, with all corresponding rights and powers, express or
implied, granted to the Related Funding Agent hereunder or under the other
Transaction Documents, (iii) such Conduit Assignee and its liquidity support
provider(s) and credit support provider(s) and other related parties shall have
the benefit of all the rights and protections provided to such Conduit Investor
and its Program Support Provider(s) herein and in the other Transaction
Documents (including any limitation on recourse against such Conduit Assignee or
related parties, any agreement not to file or join in the filing of a petition
to commence an insolvency proceeding against such Conduit Assignee, and the
right to assign to another Conduit Assignee as provided in this paragraph),
(iv) such Conduit Assignee shall assume all (or the assigned or assumed portion)
of such Conduit Investor’s obligations, if any, hereunder or any other
Transaction Document, and such Conduit Investor shall be released from such
obligations, in each case to the extent of such assignment, and the obligations
of such Conduit Investor and such Conduit Assignee shall be several and not
joint, (v) all distributions in respect of the Net Investment shall be made to
the applicable Funding Agent, on behalf of such Conduit Investor and such
Conduit Assignee on a pro rata basis according to their respective interests,
(vi) the definition of the term “CP Rate” with respect to the portion of the Net
Investment funded with commercial paper issued by such Conduit Investor from
time to time shall be determined in the manner set forth in the definition of
“CP Rate” applicable to the Conduit Investor on the basis of the interest rate
or discount applicable to commercial paper issued by such Conduit Assignee
(rather than such Conduit Investor), (vii) the defined terms and other terms and
provisions of this Agreement and the other Transaction Documents shall be
interpreted in accordance with the foregoing, and (viii) if requested by the
Funding Agent with respect to the Conduit Assignee, the parties will execute and
deliver such further agreements and documents and take such other actions as the
Funding Agent may reasonably request to evidence and give effect to the
foregoing.  No assignment by such Conduit Investor to a Conduit Assignee of all
or any portion of the Net Investment shall in any way diminish the Related
Alternate Investors’ obligation under Section 2.3 to fund any Investment not
funded by such Conduit Investor or such Conduit Assignee or to acquire from the
Conduit Investor or such Conduit Assignee all or any portion of the Net
Investment pursuant to Section 3.1.

 

81

--------------------------------------------------------------------------------


 

(e)                                  In the event that a Conduit Investor makes
an assignment to a Conduit Assignee in accordance with clause (d) above, the
Related Alternate Investors: (i) if requested by the applicable Funding Agent,
shall terminate their participation in the applicable Program Support Agreement
to the extent of such assignment, (ii) if requested by the applicable Funding
Agent, shall execute (either directly or through a participation agreement, as
determined by such Funding Agent) the program support agreement related to such
Conduit Assignee, to the extent of such assignment, the terms of which shall be
substantially similar to those of the participation or other agreement entered
into by such Alternate Investor with respect to the applicable Program Support
Agreement (or which shall be otherwise reasonably satisfactory to such Funding
Agent and the Alternate Investors), (iii) if requested by such Conduit Investor,
shall enter into such agreements as requested by such Conduit Investor pursuant
to which they shall be obligated to provide funding to such Conduit Assignee on
substantially the same terms and conditions as is provided for in this Agreement
in respect of such Conduit Investor (or which agreements shall be otherwise
reasonably satisfactory to such Conduit Investor and the Related Alternate
Investors), and (iv) shall take such actions as the Administrative Agent and the
Funding Agent shall reasonably request in connection therewith.

 

(f)                                   Each of the SPV, the Master Servicer and
Arrow hereby agrees and consents to the assignment by a Conduit Investor from
time to time of all or any part of its rights under, interest in and title to
this Agreement and the Asset Interest to any Program Support Provider.

 

(g)                                  Notwithstanding any other provision of this
Agreement to the contrary, any Investor may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, any Portion of Investment and any rights to payment of Yield and
Fees) under this Agreement to secure obligations of such Investor to a Federal
Reserve Bank, without notice to or consent of the SPV or the Administrative
Agent; provided, that no such pledge or grant of a security interest shall
release an Investor from any of its obligations hereunder, or substitute any
such pledgee or grantee for such Investor as a party hereto.

 

SECTION 11.9.  Waiver of Confidentiality.  Each of the SPV, the Master Servicer
and Arrow hereby consents to the disclosure, solely for the purposes related to
the Transaction Documents and the transactions contemplated thereby, of any
non-public information with respect to it received by the Administrative Agent,
any Funding Agent, or any Investor to any other Investor or potential Investor,
the Administrative Agent, any nationally recognized statistical rating
organization rating a Conduit Investor’s Commercial Paper, any dealer or
placement agent of or depositary for such Conduit Investor’s Commercial Paper,
its administrator, any Program Support Provider or any of such Person’s counsel
or accountants in relation to this Agreement or any other Transaction Document.

 

SECTION 11.10.  Confidentiality Agreement.  Each of the SPV, the Master Servicer
and Arrow hereby agrees that it will not disclose the contents of this Agreement
or any other Transaction Document or any other proprietary or confidential
information of or with respect to any Investor, the Funding Agent, the
Administrative Agent or any Program Support Provider to any other Person

 

82

--------------------------------------------------------------------------------


 

except (a) its auditors and attorneys, employees or financial advisors (other
than any commercial bank) and any nationally recognized statistical rating
organization, provided such auditors, attorneys, employees, financial advisors
or rating agencies are informed of the highly confidential nature of such
information, (b) to any commercial paper conduits and their related funding
agents and alternate investors in connection with an Additional Commitment
Amendment, (c) as otherwise required by applicable law or order of a court of
competent jurisdiction or (d) by each Investor (or any administrative agent on
its behalf), to a nationally recognized statistical rating organization in
compliance with Rule 17g-5 under the Securities Exchange Act of 1934 (or to any
other rating agency in compliance with any similar rule or regulation in any
relevant jurisdiction).

 

SECTION 11.11.  No Bankruptcy Petition Against the Conduit Investors.  Each of
the SPV, the Master Servicer and Arrow hereby covenants and agrees that, prior
to the date which is one year and one day after the payment in full of all
outstanding Commercial Paper or other rated indebtedness of the Conduit
Investors, it will not institute against, or join any other Person in
instituting against, any Conduit Investor any proceeding of a type referred to
in the definition of Event of Bankruptcy.

 

SECTION 11.12.  No Recourse Against Conduit Investors, Stockholders, Officers or
Directors.  Notwithstanding anything to the contrary contained in this
Agreement, the obligations of the Conduit Investors under this Agreement and all
other Transaction Documents are solely the corporate obligations of the Conduit
Investors and shall be payable solely to the extent of funds received from the
SPV in accordance herewith or from any party to any Transaction Document in
accordance with the terms thereof in excess of funds necessary to pay matured
and maturing Commercial Paper, and to the extent funds are not available to pay
such obligations, the claims relating thereto shall not constitute a claim
against the Conduit Investors but shall continue to accrue.  Each party hereto
agrees that the payment of any claim (as defined in Section 101 of Title 11 of
the Bankruptcy Code) of any such party shall be subordinated to the payment in
full of all Commercial Paper.  No recourse under any obligation, covenant or
agreement of the Conduit Investors contained in this Agreement shall be had
against any stockholder, employee, officer, director, manager, administrator,
agent or incorporator of the Conduit Investors or beneficial owner of any of
them, as such, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of the Conduit
Investors, and that no personal liability whatsoever shall attach to or be
incurred by any stockholder, employee, officer, director, manager,
administrator, agent or incorporator of the Conduit Investors or beneficial
owner of any of them, as such, or any of them, under or by reason of any of the
obligations, covenants or agreements of the Conduit Investors contained in this
Agreement, or implied therefrom, and that any and all personal liability for
breaches by the Conduit Investors of any of such obligations, covenants or
agreements, either at common law or at equity, or by statute or constitution, of
every such stockholder, employee, officer, director,  manager, administrator,
agent or incorporator of the Conduit Investors or beneficial owner of any of
them is hereby expressly waived as a condition of and consideration for the
execution of this Agreement; provided, however, that this Section 11.12 shall
not relieve any such stockholder, employee, officer, director, manager, agent or
incorporator of the Conduit Investor or beneficial

 

83

--------------------------------------------------------------------------------


 

owner of any of them of any liability it might otherwise have for its own
intentional misrepresentation or willful misconduct.  Bankers Trust Company
shall have no obligation, in its capacity as program administrator for Victory
Receivables Corporation or otherwise, to take any actions under the Transaction
Documents if Bankers Trust Company is relieved of its obligations as program
administrator for Victory Receivables Corporation.

 

SECTION 11.13.  U.S. Patriot Act.  Each Investor that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Investor) hereby notifies the SPV that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the SPV, which information includes the name and address of the SPV
and other information that will allow such Investor or the Administrative Agent,
as applicable, to identify the SPV in accordance with the Act.  The SPV shall,
promptly following a request by the Administrative Agent or any Investor,
provide all documentation and other information that the Administrative Agent or
such Investor requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

[Signatures Follow]

 

84

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

 

ARROW ELECTRONICS FUNDING CORPORATION,

 

as SPV

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

ARROW ELECTRONICS, INC.,

 

individually and as Master Servicer

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to

Transfer and Administration Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, NATIONAL ASSOCIATION,

 

as a Funding Agent, as Administrative Agent, and as an

 

Alternate Investor

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to

Transfer and Administration Agreement

 

--------------------------------------------------------------------------------


 

 

LIBERTY STREET FUNDING LLC,

 

as a Conduit Investor

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA,

 

as a Funding Agent and as an Alternate Investor

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to

Transfer and Administration Agreement

 

--------------------------------------------------------------------------------


 

 

GOTHAM FUNDING CORPORATION,

 

as a Conduit Investor

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

 

as a Funding Agent

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

 

as an Alternate Investor

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to

Transfer and Administration Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as a Funding Agent and as an Alternate Investor

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to

Transfer and Administration Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE A(1)

 

Conduit
Investor

 

Conduit
Funding
Limit

 

Related
Alternate
Investor(s)

 

Related
Funding Agent

 

Alternate
Investor(s)
Commitment

 

Allocable
Portion of
Maximum Net
Investment

 

None

 

None

 

Bank of America, National Association

 

Bank of America, National Association

 

$

130,000,000

 

$

130,000,000

 

Liberty Street Funding LLC

 

$

130,000,000

 

The Bank of Nova Scotia

 

The Bank of Nova Scotia

 

$

132,600,000

 

$

130,000,000

 

Gotham Funding Corporation

 

$

130,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

 

$

132,600,000

 

$

130,000,000

 

None

 

None

 

Wells Fargo Bank, N.A.

 

Wells Fargo Bank, N.A.

 

$

130,000,000

 

$

130,000,000

 

Regency Assets Limited

 

$

95,000,000

 

HSBC Bank USA N.A.

 

HSBC Securities (USA), Inc.

 

96,900,000

 

$

95,000,000

 

Working Capital Management Co., L.P.

 

$

95,000,000

 

Mizuho Bank, Ltd.

 

Mizuho Bank, Ltd.

 

96,900,000

 

$

95,000,000

 

Manhattan Asset Funding Company, LLC

 

$

95,000,000

 

Sumitomo Mitsui Banking Corporation

 

SMBC Nikko Securities America, Inc.

 

96,900,000

 

$

95,000,000

 

Starbird Funding Corporation

 

$

95,000,000

 

BNP Paribas

 

BNP Paribas

 

96,900,000

 

$

95,000,000

 

 

--------------------------------------------------------------------------------

(1)                                 As may be adjusted from time to time by the
Administrative Agent, with the consent of the relevant Investors, as required,
to reflect non-renewing Investors, assignments, reductions of the Commitments
and similar changes.

 

Schedule A-1

--------------------------------------------------------------------------------


 

SCHEDULE B

 

[INTENTIONALLY OMITTED]

 

Schedule B-1

--------------------------------------------------------------------------------


 

SCHEDULE C

 

[Excluded Receivables]

 

Schedule C-1

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Section 2.4 of the Agreement shall be read in its entirety as follows:

 

SECTION 2.4                     Determination of Yield and Rate Periods

 

(a)                                                                                
Portions of Investment.  The Net Investment shall be allocated to tranches (each
a “Portion of Investment”) having Rate Periods and accruing Yield at the Rate
Types specified and determined in accordance with this Section 2.4.  At any
time, each Portion of Investment shall have only one Rate Period and one Rate
Type.  In addition, at any time when the Net Investment is not divided into more
than one portion, “Portion of Investment” means 100% of the Net Investment.

 

(b)                                                                                
Asset Interest held on behalf of Conduit Investors.  (i) At all times on and
after the Closing Date, but prior to the Termination Date, solely with respect
to any Portion of Investment held on behalf of each Match Funding Conduit
Investor at any time when such Conduit Investor funds such Portion of Investment
through the issuance of Commercial Paper, the SPV may, subject to such Conduit
Investor’s approval and the limitations described below, request Rate Periods
and allocate a Portion of Investment to each selected Rate Period, so that the
aggregate Portions of Investment allocated to outstanding Rate Periods at all
times shall equal the portion of the Net Investment held on behalf of such
Conduit Investors.  The SPV shall give the Administrative Agent and the Funding
Agent with respect to each Match Funding Conduit Investor irrevocable notice by
telephone or by fax of each requested Rate Period at least three (3) Business
Days prior to the requested Investment Date or the expiration of any then
existing Rate Period, as applicable; provided, however, that each Match Funding
Conduit Investor may select, in its sole discretion, any such Rate Period if
(x) the SPV fails to provide such notice on a timely basis or (y) the Funding
Agent with respect to such Match Funding Conduit Investor determines, in its
sole discretion, that the Rate Period requested by the SPV is unavailable or for
any reason commercially undesirable to such Investor; provided, further, that
the SPV shall not select any Rate Period with respect to a Portion of Investment
which Rate Period would have a maturity date after a Special Termination Date
with respect to the related Conduit Investor if such Special Termination Date is
known at the time of such selection.  Each Match Funding Conduit Investor
confirms that it is its intention prior to the date it ceases purchasing new
Investments or Reinvestments to allocate all or substantially all of the portion
of the Net Investment held on its behalf to one or more Rate Periods with
respect to which the Yield applicable thereto is calculated by reference to the
CP Rate; provided that each Match Funding Conduit Investor may determine, from
time to time, in its sole discretion, that funding such Net Investment by means
of one or more such Rate Periods is not possible or is not desirable for any
reason. Each Rate Period applicable to any Portion of Investment funded by a
Match Funding Conduit Investor pursuant to a Program Support Agreement shall be
a period, selected by the applicable Funding Agent (which for the initial Rate
Period shall not exceed five (5) Business Days, and Yield with respect thereto
shall be calculated by reference to the Alternate Rate.

 

Schedule I-1

--------------------------------------------------------------------------------


 

(i)                                     From time to time, for purposes of
determining the Rate Periods applicable to the different portions of the Net
Investment and of calculating Yield with respect thereto, the applicable Funding
Agent, in consultation with the SPV and the Administrative Agent as described in
Section 2.4(b)(i) above, shall allocate each Portion of Investment.  From time
to time the Administrative Agent shall notify the Master Servicer of the number
of Portions of Investment and the Rate Type of each Portion of Investment.

 

(c)                                                                                 
Asset Interest held on behalf of Alternate Investors.  Unless an Alternate
Investor specifies otherwise, the initial Rate Period applicable to any Portion
of Investment funded by the Alternate Investors (or any of them), shall be a
period of not greater than five (5) Business Days and Yield with respect thereto
shall be calculated by reference to the Alternate Rate.  Thereafter, unless an
Alternate Investor specifies otherwise, with respect to such Portion of
Investment, and with respect to any other Portion of Investment held on behalf
of the Alternate Investors (or any of them), the Rate Period applicable thereto
shall be determined by the SPV (or, if on or after the Termination Date, by the
Administrative Agent and applicable Funding Agent) and Yield with respect
thereto shall be calculated by reference to the Alternate Rate.  The SPV shall
give the Administrative Agent irrevocable notice by telephone of the new
requested Rate Period at least three (3) Business Days prior to the expiration
of any then existing Rate Period; and

 

(d)                                                                                
Rate Definitions.  As used in this Section 2.4, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).

 

“Alternate Rate” means, for any Rate Period for any Portion of Investment, an
interest rate per annum equal to the sum of the Offshore Rate and the Applicable
Margin for such Rate Period; provided, however, that, in the case of:

 

(i)                                                                                    
with respect to any Portion of the Investment funded by a Match Funding Conduit
Investor, any Rate Period of one to (and including) 14 days; or

 

(ii)                                                                                 
(A) with respect to any Portion of the Investment funded by a Match Funding
Conduit Investor, any Rate Period as to which the Administrative Agent does not
receive notice, by 2:00 p.m. (New York City time) on the third Business Day
preceding the first day of such Rate Period of the SPV’s desired duration of
such Rate Period as provided by Section 2.4(b)(i), and (B) with respect to any
portion of the Investment funded by a Pooled Funding Investor or an Alternate
Investor, any Rate Period which commences prior to the Administrative Agent
receiving at least three (3) Business Days notice thereof; or

 

(iii)                                                                              
the initial Rate Period applicable to any Portion of Investment funded by (a) an
Alternate Investor or (b) a Program Support Provider under a Program Support
Agreement; or

 

(iv)                                                                             
any Rate Period relating to a Portion of Investment which is less than
$1,000,000,

 

Schedule I-2

--------------------------------------------------------------------------------


 

the “Alternate Rate” for each such Rate Period shall be an interest rate per
annum equal to the Base Rate in effect on each day of such Rate Period plus the
Applicable Margin.  The “Alternate Rate” for any date on or after the
declaration or automatic occurrence of the Termination Date pursuant to
Section 8.2 or clause (e) of the definition of “Termination Date” shall be an
interest rate equal to 2.50% per annum above the Base Rate in effect on such
day.

 

“Applicable Margin” means, on any date, the rate per annum determined based upon
the Rating in effect on such date by both S&P and Moody’s set forth under the
relevant column heading below opposite such Rating:

 

Rating
(S&P/Moody’s)

 

Applicable Margin (in basis
points) to the extent that the
Alternate Rate is determined
by reference to the Base Rate

 

Applicable Margin (in basis
points) to the extent that the
Alternate Rate is determined by
reference to the Offshore Rate

 

Greater than or equal to BBB+/Baa1

 

0.0

 

97.5

 

Greater than or equal to BBB/Baa2

 

7.5

 

107.5

 

Greater than or equal to BBB-/Baa3

 

27.5

 

127.5

 

Greater than or equal to BB+/Ba1

 

70.0

 

170.0

 

Less than BB+/Ba1

 

87.5

 

187.5

 

 

; provided that, in the event that the Ratings of S&P and Moody’s do not
coincide, (i) the Applicable Margin set forth above opposite the lower of such
Ratings will apply if the Ratings differ by only one level, (ii) the Applicable
Margin consistent with the Rating one level above the lower Rating will apply if
the ratings differ by two or more levels, and (iii), if there is no Ratings in
effect, the Applicable Margin will be based on the Rating of less than BB+/Ba1.

 

“Base Rate” means, for any day, a rate per annum equal to the higher of (a) the
Federal Funds Rate for such day, plus 1.50% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate”.  The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate.  Any change in the prime rate announced by
the Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

“CP Rate” means, for any Rate Period for any Portion of Investment (a) funded by
a Pooled Funding Conduit Investor, the per annum rate equivalent to the weighted
average cost (as determined by the related Funding Agent and which shall include
commissions of dealers and placement agents (without duplication of any Fees for
such purposes pursuant to Section 2.5)), incremental carrying

 

Schedule I-3

--------------------------------------------------------------------------------


 

costs incurred with respect to Commercial Paper maturing on dates other than
those on which corresponding funds are received by the Conduit Investor (and not
otherwise allocable to other investments or assets of such Conduit Investor),
other borrowings by the Conduit Investor (other than under any Program Support
Agreement) and any other costs associated with the issuance of Commercial Paper)
of or related to the issuance of Commercial Paper that are allocated, in whole
or in part, by the Conduit Investor or its Funding Agent to fund or maintain
such Portion of Investment (and which may be also allocated in part to the
funding of other assets of the Conduit Investor), and (b) funded by a Match
Funding Conduit Investor for any Rate Period (which shall be a period selected
in accordance with Section 2.4(b)) for any Portion of Investment funded by the
Conduit Investor issuing Commercial Paper, the rate equivalent to the rate (or
if more than one rate, the weighted average of the rates) at which Commercial
Paper having a term equal to such Rate Period may be sold by any placement agent
or commercial paper dealer selected by the Conduit Investor (which rate shall
include commissions of dealers and placement agents and incremental carrying
costs incurred with respect to (i) Commercial Paper maturities and/or dealer
fees that may become due and payable on dates other than those on which
corresponding funds are received by such Conduit Investor, and (ii) other
borrowings by such Conduit Investor with respect to the issuance of Commercial
Paper), provided, however, that if the rate (or rates) as agreed between any
such placement agent or dealer and the Conduit Investor is a discount rate, then
the rate (or if more than one rate, the weighted average of the rates) resulting
from the Conduit Investor’s converting such discount rate (or rates) to an
interest-bearing equivalent rate per annum.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the weighted average rate charged to the
Administrative Agent on such day on federal fund transactions.

 

“Fluctuation Factor” means 1.5.

 

“Offshore Rate” means for any Rate Period (which shall be either one month or
three months as directed by the SPV or the Administrative Agent, as applicable),
a rate per annum determined by the Administrative Agent pursuant to the
following formula:

 

Offshore Rate =                                                         Offshore
Base Rate

1.00 - Eurodollar Reserve Percentage

 

Where,

 

“Offshore Base Rate” means, for such Rate Period:

 

Schedule I-4

--------------------------------------------------------------------------------


 

(a)                                 the rate per annum (carried out to the fifth
decimal place) equal to the rate determined by the Administrative Agent to be
the offered rate that appears on the page of the Telerate Screen that displays
an average British Bankers Association Interest Settlement Rate (such
page currently being page number 3750) for deposits in Dollars (for delivery on
the first day of such Rate Period) with a term comparable to such Rate Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Rate Period, or

 

(b)                                 in the event the rate referenced in the
preceding subsection (a) does not appear on such page or service or such page or
service shall cease to be available, the rate per annum (carried to the fifth
decimal place) equal to the rate determined by the Administrative Agent to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Rate Period) with a term comparable to
such Rate Period, determined as of approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Rate Period, or

 

(c)                                  in the event the rates referenced in the
preceding subsections (a) and (b) are not available, the rate per annum
determined by the Administrative Agent as the rate of interest at which Dollar
deposits (for delivery on the first day of such Rate Period) in same day funds
in the approximate amount of the applicable Portion of Investment to be funded
by reference to the Offshore Rate and with a term comparable to such Rate Period
would be offered by its London Branch to major banks in the offshore dollar
market at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Rate Period;

 

or such other comparable rate as any Alternate Investor is accustomed to using
in transactions of this type; provided, that, for Wells Fargo Bank, N.A.,
“Offshore Base Rate” shall be defined as, on any day, the three-month
Eurocurrency rate for Dollar deposits as reported on the Reuters Screen LIBOR01
Page (or on any successor or substitute page of such page); and

 

“Eurodollar Reserve Percentage” means, for any day during any Rate Period, the
reserve percentage (expressed as a decimal, rounded upward to the next 1/100th
of 1%) in effect on such day, whether or not applicable to any Investor, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as “eurocurrency liabilities”).  The
Offshore Rate shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage;

 

“Rate Period” means, unless otherwise mutually agreed by the applicable Funding
Agent and the SPV, with respect to any Portion of Investment at any time,
(a) funded by a Match Funding

 

Schedule I-5

--------------------------------------------------------------------------------


 

Conduit Investor or an Alternate Investor, the funding period then in effect
with respect to such Portion of Investment determined in accordance with this
Section 2.4; provided, that

 

(i)  any Rate Period with respect to any Portion of Investment which would
otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day; provided, however, if Yield in respect of such Rate
Period is computed by reference to the Offshore Rate, and such Rate Period would
otherwise end on a day which is not a Business Day, and there is no subsequent
Business Day in the same calendar month as such day, such Rate Period shall end
on the next preceding Business Day; and

 

(ii)  in the case of any Rate Period for any Portion of Investment which
commences before the Termination Date and would otherwise end on a date
occurring after the Termination Date, such Rate Period shall end on such
Termination Date and the duration of each Rate Period which commences on or
after the Termination Date shall be of such duration as shall be selected by the
applicable Funding Agent

 

and (b) funded by a Pooled Funding Conduit Investor, (i) with respect to any
Portion of Investment funded by the issuance of Commercial Paper, (A) initially
the period commencing on (and including) the date of the initial purchase or
funding of such Portion of Investment and ending on (and including) the second
Business Day immediately prior to the Remittance Date next succeeding such
purchase or funding, and (B) thereafter, each period commencing on (and
including) the first day after the last day of the immediately preceding Rate
Period for such Portion of Investment and ending on (and including) the second
Business Day immediately prior to the second Remittance Day occurring after the
end of the previous Rate Period; and (ii) with respect to any Portion of
Investment not funded by the issuance of Commercial Paper, (A) initially the
period commencing on (and including) the date of the initial purchase or funding
of such Portion of Investment and ending on (but excluding) the next following
Settlement Date, and (B) thereafter, each period commencing on (and including) a
Settlement Date and ending on (but excluding) the next following Settlement
Date; provided, that

 

(1)                                 any Rate Period with respect to any Portion
of Investment (other than any Portion of Investment accruing Yield at the CP
Rate, in the case of a Pooled Funding Conduit Investor) which would otherwise
end on a day which is not a Business Day shall be extended to the next
succeeding Business Day; provided, however, if Yield in respect of such Rate
Period is computed by reference to the Offshore Rate, and such Rate Period would
otherwise end on a day which is not a Business Day, and there is no subsequent
Business Day in the same calendar month as such day, such Rate Period shall end
on the next preceding Business Day;

 

(2)                                 in the case of any Rate Period for any
Portion of Investment which commences before the Termination Date and would
otherwise end on a date occurring after the Termination Date, such Rate Period
shall end on such Termination Date and the duration

 

Schedule I-6

--------------------------------------------------------------------------------


 

of each Rate Period which commences on or after the Termination Date shall be of
such duration as shall be selected by the Administrative Agent; and

 

(3)                                 any Rate Period in respect of which Yield is
computed by reference to the CP Rate may be terminated at the election of, and
upon notice thereof to the SPV by, the Administrative Agent any time, in which
case the Portion of Investment allocated to such terminated Rate Period shall be
allocated to a new Rate Period commencing on (and including) the date of such
termination and ending on (but excluding) the next following Settlement Date,
and shall accrue Yield at the Alternate Rate.

 

“Rate Type” means the Offshore Rate, the Base Rate or the CP Rate.

 

“Yield” means:

 

(i)  for any Portion of Investment during any Rate Period to the extent a
Conduit Investor funds such Portion of Investment through the issuance of
Commercial Paper,

 

CPR x I x         D

360

 

(ii)  for any Portion of Investment funded by an Alternate Investor and for any
Portion of Investment to the extent the related Conduit Investor will not be
funding such Portion of Investment through the issuance of Commercial Paper,

 

  D

AR x I x              360

 

where:

 

AR

=

the Alternate Rate for such Portion of Investment for such Rate Period,

 

 

 

CPR

=

the CP Rate for such Portion of Investment for such Rate Period,

 

 

 

D

=

the actual number of days during such Rate Period (including the first day and
excluding the last day thereof), and

 

 

 

I

=

such Portion of Investment during such Rate Period

 

; provided that no provision of the Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by applicable
law; and provided, further, that at all times after the declaration or automatic
occurrence of the Termination Date pursuant to Section 8.2, Yield for all
Portions of Investment shall be determined as provided in clause (ii) of this
definition.

 

Schedule I-7

--------------------------------------------------------------------------------


 

(f)                                   Offshore Rate Protection; Illegality. 
(i)  If the Administrative Agent is unable to obtain on a timely basis the
information necessary to determine the Offshore Rate for any proposed Rate
Period, then

 

(A)                               the Administrative Agent shall forthwith
notify the Funding Agents, which Funding Agents shall notify the Conduit
Investors or Alternate Investors, as applicable, and the SPV that the Offshore
Rate cannot be determined for such Rate Period, and

 

(B)                               while such circumstances exist, none of the
Conduit Investors, the Alternate Investors, the Funding Agents or the
Administrative Agent shall allocate any Portions of Investment with respect to
Investments made during such period or reallocate any Portions of Investment
allocated to any then existing Rate Period ending during such period, to a Rate
Period with respect to which Yield is calculated by reference to the Offshore
Rate.

 

(ii)                                  If, with respect to any outstanding Rate
Period, the Funding Agent on behalf of a Conduit Investor or any of the
Alternate Investors on behalf of which the Administrative Agent holds any
Portion of Investment notifies the Administrative Agent that it is unable to
obtain matching deposits in the London interbank market to fund its purchase or
maintenance of such Portion of Investment or that the Offshore Rate applicable
to such Portion of Investment will not adequately reflect the cost to the Person
of funding or maintaining such Portion of Investment for such Rate Period, then
(A) the Administrative Agent shall forthwith so notify the SPV and the Investors
and (B) upon such notice and thereafter while such circumstances exist none of
the Administrative Agent, such Funding Agent, such Conduit Investor or Alternate
Investors, as applicable, shall allocate any other Portions of Investment with
respect to Investments made during such period or reallocate any Portion of
Investment allocated to any Rate Period ending during such period, to a Rate
Period with respect to which Yield is calculated by reference to the Offshore
Rate.

 

(iii)                               Notwithstanding any other provision of this
Agreement, if the Funding Agent on behalf of the related Conduit Investor or
Related Alternate Investors, as applicable, shall notify the Administrative
Agent that such Person has determined (or has been notified by any Program
Support Provider) that the introduction of or any change in or in the
interpretation of any Law makes it unlawful (either for such Conduit Investor,
such Alternate Investor, or such Program Support Provider, as applicable), or
any central bank or other Official Body asserts that it is unlawful, for such
Conduit Investor, such Alternate Investor or such Program Support Provider, as
applicable, to fund the purchases or maintenance of any Portion of Investment
accruing Yield calculated by reference to the Offshore Rate, then (A) as of the
effective date of such notice from such Person to the Administrative Agent, the
obligation or ability of such Conduit Investor or such Alternate Investor, as
applicable, to fund the making or maintenance of any Portion of Investment
accruing Yield calculated by reference to the Offshore Rate shall be suspended
until such Person notifies the Administrative Agent that the

 

Schedule I-8

--------------------------------------------------------------------------------


 

circumstances causing such suspension no longer exist and (B) each Portion of
Investment made or maintained by such Person shall either (1) if such Person may
lawfully continue to maintain such Portion of Investment accruing Yield
calculated by reference to the Offshore Rate until the last day of the
applicable Rate Period, be reallocated on the last day of such Rate Period to
another Rate Period and shall accrue Yield calculated by reference to the Base
Rate or (2) if such Person shall determine that it may not lawfully continue to
maintain such Portion of Investment accruing Yield calculated by reference to
the Offshore Rate until the end of the applicable Rate Period, such Person’s
share of such Portion of Investment allocated to such Rate Period shall be
deemed to accrue Yield at the Base Rate from the effective date of such notice
until the end of such Rate Period.

 

Schedule I-9

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Calculation of Required Reserves

 

“Required Reserves” at any time means the sum of (a) the Yield Reserve, plus
(b) the Servicing Fee Reserve, plus (c) the Net Pool Balance multiplied by the
greater of (i) the sum of the Loss Reserve Ratio and the Dilution Reserve Ratio
and (ii) the Minimum Reserve Ratio, each as in effect at such time.

 

“Calculation Period” means each fiscal month of Arrow.

 

“Concentration Percentage” for any Obligor of any Receivable at any time means
the greater of (a) the Special Concentration Percentage, if any, for such
Obligor and (b) 3.00%.

 

“Daily Average Sales” for any three Calculation Periods means the quotient of
(a) total sales during such Calculation Periods divided by (b) 91.

 

“Days Sales Outstanding” for any Calculation Period means the quotient (rounded,
if necessary, to the nearest whole number) of (a) Net Receivables Outstanding as
of the most recent Month End Date divided by (b) the Daily Average Sales for the
three Calculation Periods ended on the most recent Month End Date.

 

“Default Ratio” for any Calculation Period means the quotient, expressed as a
percentage, of (a) the aggregate Unpaid Balance of (i) each Receivable, the
invoice date of which is 121-150 days prior to the Month End Date and (ii) each
Receivable evidenced by a promissory note issued after the origination of such
Receivable, the invoice date of which is less than 121 days prior to the Month
End Date, divided by (b) the aggregate initial Unpaid Balance of Receivables
which arose during the Calculation Period ending on the Month End Date four
months prior.

 

“Delinquency Ratio” for any Calculation Period means the quotient, expressed as
a percentage, of (a) the aggregate Unpaid Balance of (i) each Receivable, the
invoice date of which is 91-120 days prior to the Month End Date and (ii) each
Receivable evidenced by a promissory note issued after the origination of such
Receivable, the invoice date of which is less than 91 days prior to the Month
End Date, divided by (b) the aggregate initial Unpaid Balance of Receivables
which arose during the Calculation Period ending on the Month End Date three
months prior.

 

“Dilution” means on any date an amount equal to the sum, without duplication, of
the aggregate reduction effected on such day in the Unpaid Balances of the
Receivables attributable to any non-cash items including credits, rebates,
billing errors, sales or similar taxes, cash discounts, volume discounts,
allowances, disputes (it being understood that a Receivable is “subject to
dispute” only if and to the extent that, in the reasonable good faith judgment
of the related Originator (which shall be exercised in the ordinary course of
business) the Obligor’s obligation in respect of such Receivable is reduced on
account of any performance failure on the part of the related Originator),
set-offs, counterclaims, chargebacks, returned or repossessed goods, sales and
marketing discounts,

 

Schedule II-1

--------------------------------------------------------------------------------


 

warranties, any unapplied credit memos and other adjustments that are made in
respect of Obligors; provided, that writeoffs related to an Obligor’s bad credit
shall not constitute Dilution.

 

“Dilution Horizon Ratio” for any Calculation Period means the quotient of
(a) the aggregate amount of sales by the Originators giving rise to Receivables
in the most recently concluded period consisting of the greater of (i) one and
one half (1.5) Calculation Periods and (ii) the weighted average dilution
horizon calculated in accordance with the Agreed Upon Procedures as set forth in
Schedule V, divided by (b) the Net Pool Balance as of the Month End date for
such Calculation Period.

 

“Dilution Ratio” for any Calculation Period means the ratio (expressed as a
percentage) computed by dividing (a) the aggregate Dilution incurred during such
Calculation Period, by (b) the aggregate amount of sales by the Originators
giving rise to Receivables in the two month prior Calculation Period.”

 

“Dilution Reserve Ratio” for any Calculation Period means the product of (a) the
sum of (i) the product of the Dilution Stress Factor multiplied by the 12 month
average Dilution Ratio, plus (ii) the Dilution Volatility Ratio multiplied by
(b) the Dilution Horizon Ratio.

 

“Dilution Stress Factor” means 2.25.

 

“Dilution Volatility Ratio” for any Calculation Period means the product of
(a) the difference between (i) the highest three-month average Dilution Ratio
observed over the twelve consecutive Calculation Periods ending on the Month End
Date of such Calculation Period (the “Dilution Spike”) less (ii) the average of
the Dilution Ratios observed over the twelve consecutive Calculation Periods
ending on the Month End Date of such Calculation Period and (b) the quotient,
expressed as a percentage, of (x) the Dilution Spike, divided by (y) the average
of the Dilution Ratios observed over the twelve consecutive Calculation Periods
ending on the Month End Date of such Calculation Period.

 

“Loss Horizon Ratio” for any Calculation Period means the quotient, expressed as
a percentage, of (a) the aggregate initial Unpaid Balance of Receivables which
arose during the prior three Calculation Periods, divided by (b) the Net Pool
Balance at the most recent Month End Date.

 

“Loss Reserve Ratio” for any Calculation Period means the product of (a) 2.25,
multiplied by (b) the Peak Default Ratio for such Calculation Period, multiplied
by (c) the Loss Horizon Ratio for such Calculation Period.

 

“Minimum Reserve Ratio” for any Calculation Period means the sum of (a) 5.00,
multiplied by the percentage set forth in clause (b) of the definition of
“Concentration Percentage”, plus (b) the product of (i) the Dilution Ratio
multiplied by (ii) the Dilution Horizon Ratio.

 

“Month End Date” means the last day of each fiscal month of Arrow.

 

Schedule II-2

--------------------------------------------------------------------------------


 

“Net Receivables Outstanding” means, as of any Month End Date, the difference
between (a) the amount of accounts receivables as reflected in the SPV’s books
and records in accordance with GAAP as of such Month End Date minus (b) the
aggregate amount of the allowance for the collection of doubtful Receivables as
reflected in the SPV’s books and records in accordance with GAAP as of such
Month End Date.

 

“Peak Default Ratio” for any Calculation Period means the highest three-month
rolling average Default Ratio observed during the twelve consecutive Calculation
Periods ending on the Month End Date of such Calculation Period.

 

“Servicing Fee Reserve” at any time means an amount equal to the product of
(a) the aggregate Unpaid Balance of Receivables as of the most recent Month End
Date, (b) 0.50%, and (c) the quotient of (i) 2.0 multiplied by Days Sales
Outstanding, divided by (ii) 360.

 

“Special Concentration Percentage” for any Obligor of any Receivable at any time
means, in the case of any Obligor which has (or the parent company of which has)
a long-term debt rating from each of S&P and Moody’s not lower than the
applicable rating set forth in the left-hand column below, the percentage set
forth opposite the applicable ratings in the right-hand column below:

 

Long Term Ratings
S&P and Moody’s 

 

Special
Concentration Percentage

 

 

 

 

 

“A-” and “A3”

 

12.00

%

 

 

 

 

“BBB-” and “Baa3”

 

6.00

%

 

Any Obligor which does not have (and the parent company of which does not have)
the ratings described above shall not have a Special Concentration Limit,
provided, however that with the consent of each Investor, the Administrative
Agent may, in its reasonable discretion, determine a Special Concentration
Percentage for an Obligor.

 

“Yield Reserve” for any Calculation Period means an amount equal to the product
of (a) the Net Investment as of the most recent Month End Date, (b) 1.5, (c) the
Base Rate and (d) the quotient, expressed as a percentage, of (i) 2.00
multiplied by the Days Sales Outstanding divided by (ii) 360.

 

Schedule II-3

--------------------------------------------------------------------------------


 

SCHEDULE III

 

(Settlement Procedures)

 

Sections 2.12 through 2.15 of the Agreement shall be read in their entirety as
follows:

 

SECTION  2.12           Settlement Procedures.  (a)  Daily Procedure.  On each
Business Day, the Master Servicer shall, out of the Collections of Receivables
received or deemed received by the SPV or the Master Servicer since the
immediately preceding Business Day:

 

(i)                                     set aside and hold in trust for the
benefit of the Administrative Agent, on behalf of the Funding Agents for the
benefit of the Investors, an amount equal to the aggregate of the Yield (which,
in the case of Yield computed by reference to the CP Rate with respect to a
Portion of Investment funded by a Pooled Funding Conduit Investor, shall be
determined for such purpose using the CP Rate most recently determined by the
Related Funding Agent, multiplied by the Fluctuation Factor) and Servicing Fee
in each case accrued through such day for all Portions of Investment and any
other Aggregate Unpaids (other than Net Investment) accrued through such day and
in each case not previously set aside; and

 

(ii)                                  set aside and hold in trust for the
benefit of the Administrative Agent on behalf of the Funding Agents for the
benefit of the Investors an amount equal to the excess, if any, of

 

(A)                               the greatest of:

 

(1)                                 if the SPV shall have elected to reduce the
Net Investment under Section 2.13, the amount of the proposed reduction,

 

(2)                                 the amount, if any, by which the sum of the
Net Investment and Required Reserves shall exceed the Net Pool Balance, together
with the amount, if any, by which the Net Investment shall exceed the Maximum
Net Investment, and

 

(3)                                 if such day is on or after the Termination
Date (other than a Special Termination Date), the Net Investment, and

 

(4)                                 if such day is on or after a Special
Termination Date, the aggregate of the Net Investments held by such
Investor(s) with respect to which such Special Termination Date has occurred;
over

 

(B)                               the aggregate of the amounts theretofore set
aside and then so held for the benefit of the Administrative Agent pursuant to
this clause (ii); and

 

Schedule III-1

--------------------------------------------------------------------------------


 

(iii)                               pay the remainder, if any, of such
Collections to the SPV for application to Reinvestment, for the benefit of the
Administrative Agent, on behalf of the Funding Agents for the benefit of the
Investors, in the Receivables and other Affected Assets in accordance with
Section 2.2(b).  To the extent and for so long as such Collections may not be
reinvested pursuant to Section 2.2(b), the Master Servicer shall set aside and
hold such Collections in trust for the benefit of the Administrative Agent.

 

(b)                                 Yield Payment Date and Remittance Date
Procedure.

 

(i)                                     The Master Servicer shall deposit into
the Administrative Agent’s account on each Yield Payment Date, out of amounts
set aside pursuant to clause (i) of Section 2.12(a), an amount equal to the
accrued and unpaid Yield for the related Rate Period.

 

(ii)                                  The Master Servicer shall deposit into the
Administrative Agent’s account on each Remittance Date, out of amounts set aside
pursuant to clause (i) of Section 2.12(a), the Servicing Fee and any other Fees
due and payable pursuant to Section 2.5.

 

(iii)                               Notwithstanding clauses (i) and (ii) of
Section 2.12(b), amounts set aside pursuant to clause (i) of Section 2.12(a) in
respect of the Servicing Fee shall not be deposited by the Master Servicer into
the Administrative Agent’s account to the extent that the Master Servicer is
then entitled to retain such amounts pursuant to Section 2.12(c), from which
amounts the Master Servicer shall pay the Servicing Fee on the Remittance Date
for its own account.

 

(c)                                  Settlement Date Procedure.

 

(i)  The Master Servicer shall deposit into the Administrative Agent’s account,
on each Business Day selected by the SPV for a reduction of the Net Investment
under Section 2.13, the amount of Collections held for the Administrative Agent
pursuant to Section 2.12(a)(ii).

 

(ii)  On any date on or prior to the Termination Date, if the sum of the Net
Investment and Required Reserves exceeds the Net Pool Balance, the Master
Servicer shall immediately pay to the Administrative Agent’s account from
amounts set aside pursuant to clause (ii) or (to the extent not theretofore
reinvested) clause (iii) of Section 2.12(a) an amount equal to such excess.

 

(iii)  On each Settlement Date, the Master Servicer shall deposit to the
Administrative Agent’s account on behalf of Funding Agents for the benefit of
the Investors:

 

(A)                               out of the amounts set aside pursuant to
clause (i) of Section 2.12(a) and not theretofore deposited in accordance with
Section 2.12(b), (if none of Arrow and its Affiliates is then the Master
Servicer) the Servicing Fee, together with any other accrued Aggregate Unpaids
(other than Net Investment and other than Yield

 

Schedule III-2

--------------------------------------------------------------------------------


 

with respect to any Rate Period not ending on or to such Settlement Date), in
each case then due; and

 

(B)                               out of the amount, if any, set aside pursuant
to clause (ii) and (to the extent not theretofore reinvested) clause (iii) of
Section 2.12(a) and not theretofore deposited to the Administrative Agent’s
account pursuant to this Section 2.12(c), an amount equal to the lesser of such
amount and the Net Investment;

 

provided, however, that the Administrative Agent hereby gives its consent (which
consent may be revoked upon the occurrence of a Termination Event or Potential
Termination Event), for the Master Servicer to retain amounts which would
otherwise be deposited in respect of accrued and unpaid Servicing Fee, in which
case if such amounts are so retained, no distribution shall be made in respect
of such Servicing Fee under clause (d) below.  Any amounts set aside pursuant to
Section 2.12(a) in excess of the amount required to be deposited in the
Administrative Agent’s account pursuant to this subsection (c) or pursuant to
subsection (b) above shall, solely to the extent then required by
Section 2.12(a), continue to be set aside and held in trust by the Master
Servicer for application on the next succeeding Settlement Date(s).

 

(d)                                 Order of Application.  (i) Upon receipt by
the Administrative Agent of funds deposited pursuant to subsection (b), the
Administrative Agent shall distribute them to the Investors, pro rata based on
the amount of Yield owing to each of them (as so notified by the Related Funding
Agents to the Administrative Agent in accordance with Section 2.12(d)), in
payment of the accrued and unpaid Yield on the Portion of Investment for the
related Rate Period.  Upon receipt by the Administrative Agent of funds
deposited pursuant to subsection (c), the Administrative Agent shall distribute
them to the Persons, to the extent and for the purposes and in the order of
priority set forth below:

 

(1)                                 to the Investors, pro rata based on the
amount of accrued and unpaid Yield owing to each of them, in payment of the
accrued and unpaid Yield on all Portions of Investment;

 

(2)                                 if Arrow or any Affiliate of Arrow is not
then the Master Servicer, to the Master Servicer in payment of the accrued and
unpaid Servicing Fee payable on such Settlement Date;

 

(3)                                 provided no Termination Date has occurred
and is continuing, to the Investors with respect to which a Special Termination
Date has occurred, pro rata based on their respective interests in the Asset
Interest (as determined in accordance with Section 2.1(b)), in reduction of the
Net Investment held by such Investors;

 

(4)                                 to the Investors, pro rata based on their
respective interests in the Asset Interest (as determined in accordance with
Section 2.1(b)), in reduction of the Net Investment;

 

Schedule III-3

--------------------------------------------------------------------------------


 

(5)                                 to the Investors, pro rata in payment of any
Aggregate Unpaids in respect of breakage costs owed by the SPV hereunder to such
Investors;

 

(6)                                 to the Administrative Agent and the
applicable Funding Agents, and Investors, pro rata in payment of any other
Aggregate Unpaids owed by the SPV hereunder to such Person (other than Net
Investment, Yield and Servicing Fee); and

 

(7)                                 if Arrow or any Affiliate of Arrow is the
Master Servicer, to the Master Servicer in payment of the accrued Servicing Fee
payable on such Settlement Date, to the extent not retained pursuant to
subsection (c) above.

 

(ii)                                  In determining the amount of Yield owed to
each Investor, the Administrative Agent shall be entitled to rely on the
information provided by the Related Funding Agent, which information shall be
delivered no later than the Business Day prior to a Yield Payment Date to the
SPV, the Master Servicer and the Administrative Agent.  The SPV shall be
entitled to rely on such information for all purposes under the Transaction
Documents.

 

SECTION 2.13              Optional Reduction of Net Investment.  The SPV may at
any time elect to cause the reduction of the Net Investment as follows:

 

(a)                                 the SPV shall instruct the Master Servicer
to (and the Master Servicer shall) set aside Collections and hold them in trust
for the Administrative Agent under clause (ii) of Section 2.12(a) until the
amount so set aside shall equal the desired amount of reduction;

 

(b)                                 the SPV shall give the Administrative Agent
at least one Business Day’s prior written notice of the amount of such reduction
and the date on which such reduction will occur and the Administrative Agent
shall promptly forward such notice to each Funding Agent; and

 

(c)                                  on each Settlement Date occurring at least
the Required Notice Days (defined below) after the date of the SPV’s notice, the
Master Servicer shall pay to the Administrative Agent, in reduction of the Net
Investment, the amount of such Collections so held or, if less, the Net
Investment (it being understood that the Net Investment shall not be deemed
reduced by any amount set aside or held pursuant to this Section 2.13 unless and
until, and then only to the extent that, such amount is finally paid to the
Administrative Agent as aforesaid); provided that, the amount of any such
payment and reduction shall be not less than $1,000,000.  For purposes hereof
“Required Notice Days” means (i) no later than 3:00 p.m. (New York City time)
one (1) Business Day in the case of a reduction of Net Investment of up to
$50,000,000, in which case the Administrative Agent shall notify the Funding
Agent for each Conduit Investor and Alternate Investor, as applicable, of the
Administrative Agent’s receipt of the SPV’s notice no later than 4:00 p.m. on
such day, (ii) no later than 3:00 p.m. (New York City time) two (2) Business
Days in the case of a reduction of Net Investment of at least $50,000,001 and
less than $100,000,000, in which case the Administrative Agent shall notify the
Funding Agent for each Conduit Investor and Alternate Investor, as applicable,
of the Administrative Agent’s receipt of the SPV’s notice no later than
4:00 p.m. on such day and (iii) no later than 3:00 p.m. (New York City time)
three (3) Business Days in the case of a reduction

 

Schedule III-4

--------------------------------------------------------------------------------


 

of Net Investment of $100,000,000 or more, in which case the Administrative
Agent shall notify the Funding Agent for each Conduit Investor and Alternate
Investor, as applicable, of the Administrative Agent’s receipt of the SPV’s
notice no later than 4:00 p.m. on such day.

 

SECTION 2.14  Application of Collections Distributable to SPV.  Unless otherwise
instructed by the SPV, the Master Servicer shall allocate and apply, on behalf
of the SPV, Collections distributable to the SPV hereunder first, to the payment
or provision for payment of the SPV’s operating expenses, as instructed by the
SPV, second, to the payment or provision for payment when due of accrued
interest on any Subordinated Obligations payable by the SPV to Arrow under the
First Tier Agreement, third, to the payment to Arrow of the purchase price of
new Receivables in accordance with the First Tier Agreement, fourth, to the
payment to Arrow of any Subordinated Obligations payable by the SPV to Arrow
pursuant to the First Tier Agreement, and fifth, to the making of advances to
Arrow pursuant to Section 3.2 of the First Tier Agreement, subject to
Section 6.2(k).  Any amounts distributable to the SPV and not allocated pursuant
to this Section 2.14, may, at the option of the SPV, be invested in Eligible
Investments or in direct obligations of (including obligations issued or held in
book entry form on the books of) the Department of the Treasury of the United
States of America.

 

SECTION 2.15  Collections Held in Trust.  So long as the SPV or the Master
Servicer shall hold any Collections or Deemed Collections then or thereafter
required to be paid by the SPV to the Master Servicer or by the SPV or the
Master Servicer to the Administrative Agent, it shall hold such Collections in
trust, and, if requested by the Administrative Agent after the occurrence and
during the continuance of a Termination Event or Potential Termination Event (if
such Potential Termination Event is not capable of being cured), shall deposit
such Collections within one Business Day of receipt thereof into the Collection
Account.  The Net Investment shall not be deemed reduced by any amount held in
trust by the Master Servicer or in the Collection Account pursuant to
Section 2.12 unless and until, and then only to the extent that, such amount is
finally paid to the Administrative Agent in accordance with Section 2.12(c).

 

Schedule III-5

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

Calculation of Fees

 

“Facility Fee” means a fee, calculated on the basis of the actual number of days
elapsed divided by 360 and payable by the SPV to each Related Funding Agent on
each Remittance Date (to be allocated among such Related Funding Agent, the
Conduit Investor associated with such Related Funding Agent, and its Related
Alternate Investor, as appropriate), in an amount equal to the product of
(i) the daily average of such Related Alternate Investor’s Commitment during the
calendar month immediately prior to such Remittance Date, as applicable, and
(ii) forty (40) basis points per annum.

 

“Participation Fee” means a non-refundable fee payable by the SPV on the
Effective Date (as such term is defined in Amendment No. 24 to Transfer and
Administration Agreement) to each of the Funding Agents in the amount of the
product of (i) 0.125% times (ii) the Alternate Investor’s Allocable Portion of
Maximum Net Investment listed on Schedule A.

 

“Program Fee” means a fee, calculated on the basis of the actual number of days
elapsed divided by 360 and payable by the SPV to each Conduit Investor, on each
Remittance Date, in an amount equal to the product of (i) the daily average Net
Investment held by such Conduit Investor during the calendar month immediately
prior to such Remittance Date, and (ii) forty (40) basis points per annum.

 

Schedule IV-1

--------------------------------------------------------------------------------


 

SCHEDULE V

 

AGREED UPON PROCEDURES

 

1.                          Monthly Report — Originator Level

 

Verify the accuracy of the monthly reports for Month#1 and Month#2.

 

·                  Determine whether the items shown on the monthly report
complies with the terms of the TAA, such as proper reporting of the rollforward
and aging and proper calculation of ineligibles.

 

·                  Verify the accuracy of the large obligor (concentrations) and
payable and contra information provided to the corporate location for possible
inclusion in the consolidated monthly report.

 

·                  Trace line items to supporting documentation (and to the
general ledger, if applicable), including tracing cash back to the bank
statements.  Recalculate line items.

 

2.                          Monthly Report — Consolidated / Consolidating

 

Verify the accuracy of the monthly report for Month#1 and Month#2.

 

·                  Determine whether the rollforward, aging, and eligible
receivables are accurately stated by tracing line items for the various
originators to the consolidating schedule.

 

·                  Recalculate the consolidated ratios in accordance with the
definitions in the TAA.

 

·                  Review supporting documentation for determining the obligor
concentrations.  Ascertain that the concentration information was accurately
included in the consolidating and consolidated concentration information.

 

·                  Prepare a chart of the line items analyzed and a comparison
of the company prepared figures to those you recomputed. Briefly describe the
nature of the supporting documentation for each line item.

 

3.                          Obligor Concentration

 

Ask management to provide you with an aged listing of the 10 largest obligors
(aggregating exposure among affiliated obligors) at month end Month#2.  Verify
the accuracy of this information on a sample basis by tracing amounts to the
summary or detailed aged receivable trial balance.  Include the payment terms
granted to each obligor in your exhibit.  Attach this listing as an exhibit to
your report.

 

4.                          Aging

 

For Month#1 and Month#2, obtain the reconciliation of the aging per monthly
report to the aged trial balance & the general ledger.  Describe the nature of
any significant reconciling items.  Note the timeliness of completion. 
Summarize each of the reconciliations and include the details for each
significant reconciling item in the report.

 

Include a description of the aging methodology in your report (i.e. DPI). 
Describe how unapplied amounts and/or partial payments affect an account’s aging
status.

 

Select 10 invoices from among the various aging categories at month end Month#2,
and:

 

Schedule V-1

--------------------------------------------------------------------------------


 

·                  Determine if the accounts are being properly aged in
accordance with the terms and methodology.  Note any accounts that may be aged
in a non-conforming manner.

 

·                  Determine whether the terms of payment on the sale receipt
would make the sales receipt ineligible for purchase.  If so, determine if the
company is properly excluding such invoices from sale to the conduits.

 

·                  Obtain the related documentation pertaining to proof of
delivery.  Determine that the invoices were issued either coincident with or
subsequent to the purchase of goods.

 

·                  Prepare a listing of the accounts analyzed with an indication
of the aging accuracy, the payment terms as stated on the face of the invoice,
which entity the invoice relates to, and reason for delinquency, if any.

 

·                  Verify the originator name listed on each invoice and whether
the name matches the name of an Originator listed in the underlying transaction
documents and indicate whether the Originator is eligible.

 

Discuss with management the magnitude of accounts/invoices in the aging at the
end of Month#2 that have been extended, modified or restructured.

 

Ask management to provide an aging of debit balances only as of a recent month
end (i.e. no credits in the aging buckets).  Compare debit balance aging totals
to the aging on the monthly report.  Recalculate the delinquency ratio based on
debit balance aging and compare it to the ratio reported on the monthly report.

 

5.                          Dilution - Credit Memos & Rebills

 

Select 30 credit memos that were issued in the last 2-3 months (SPECIFIED
MONTHS).  Compute the weighted average dilution horizon (WADH).  Prepare a table
summarizing the WADH by entity and by type (returns, discounts, allowances,
rebates, etc.) of credit memo.  In addition, compare this year’s WADH with what
was calculated in the prior audit.

 

6.                          Invoice Resolution Test

 

Select a sample of 10 invoices dating from Month 200X (three months prior) and
trace these invoices through to resolution (i.e. collection, dilution,
write-off, or delinquent).  Prepare a listing of each invoice analyzed and
include this detailed information in an exhibit to your report.  Be sure to
include the payment terms on the face of invoice your exhibit.

 

7.                          Delinquent Obligors

 

Obtain from management a listing of the 10 obligors that comprise the largest
portion of the 61-90 DPI aging bucket at month end Month#2.  Note what actions
have been taken by management to expedite payment and the expected resolution. 
Inquire as to the reasons for material past due amounts.  In your report, note
whether or not these balances were paid as of the date of fieldwork.  Include
this analysis as an exhibit to your report.

 

8.                         Write-offs

 

Obtain an understanding of the method used to write off uncollectible accounts
(i.e.: write off to an accrued allowance account or write off directly to the
bad debt expense).  Review the appropriate general ledger account (e.g. bad debt
allowance account) for conformity with the write offs reported on the
Receivables Rollforward.  Provide an explanation for any variances noted.

 

Schedule V-2

--------------------------------------------------------------------------------


 

Obtain from management the 5 largest write-offs in the 6-12 months ended
Month#2.  Obtain an explanation for each write-off and determine which aging
bucket these receivable amounts were in at the time they were written-off.  Be
sure to include the date of the write-off in your analysis. Include this
analysis as an exhibit to your report.

 

9.                          Collection Methodology

 

Obtain a current listing of the lockbox/collection account(s) into which
collections on purchased receivables are deposited.  Compare this to the listing
presented in the TAA.

 

Examine the most recent bank statement/general ledger reconciliations for the
1-2 largest lockbox/collection account(s), noting the timeliness of completion
and materiality of any unreconciled variances.  Which entity’s name is on each
of these bank statements?

 

Ask management to prepare a schedule for Month#1 and Month#2 summarizing
collections by obligor remittance location.

 

SECTION 11.13
Location of Remittance:

 

SECTION 11.14
Bank Name
SECTION 11.15
Account Number
SECTION 11.16
Account Holder

 

Month#1
($000’s)

 

 

 

Month#2
($000’s)

 

%

 

Collection Account (via Lockbox, Wire Transfer or ACH)

 

 

 

$

 

 

 

 

$

 

 

 

 

Company’s office

 

 

 

 

 

 

 

 

 

 

 

Other (describe)

 

 

 

 

 

 

 

 

 

 

 

(a)                                 TOTAL Deposits per Bank Statements

 

 

 

$

 

 

 

 

$

 

 

 

 

(b)                                 Less: Non-AR related Deposits

 

 

 

 

 

 

 

 

 

 

 

(c)                                  SSubtotal

 

 

 

$

 

 

100

%

$

 

 

100

%

(d)                                 +/- Reconciling items

 

 

 

 

 

 

 

 

 

 

 

(e)                                  Total Collections per Monthly Report

 

 

 

$

 

 

 

 

$

 

 

 

 

 

Verify the accuracy of the information on the Excel spreadsheet by tracing the
data to the bank statements, accounting records, and the monthly report. 
Explain any large reconciling items.

 

Schedule V-3

--------------------------------------------------------------------------------


 

If any of the collections are remitted directly to the company’s offices, ask
management where (bank name & account number) these in-house receipts are
eventually deposited.  If the amount of monthly in-house collections cannot be
precisely quantified, ask for an estimate.  Also, describe how promptly such
collections are being deposited into the bank account (i.e. are the payments
deposited within 2 business days or do they wait until the end of the week
before making the deposit?).

 

10.                   Cash Applications Test

 

Select a sample of 5 cash receipts from a recent cash collections report and
determine if the cash was applied to the correct invoices and if the paid
invoices were promptly removed from the aging.  (In your sample, attempt to
select one receipt from each of the remittance locations noted in the preceding
step.)

 

11.                   Credit & Collection Policy / Credit File Review

 

Inquire as to any material changes/updates in the Credit and Collection Policy
since Month [20XX].  If so, obtain a copy of any revisions.  If not, inquire if
any changes are being planned.

 

Select [3-5] credit files for a sample active new receivable obligors (i.e.
recently granted credit for the first time) in the last 6-12 months.  Test
adherence to the company’s Credit Policy, including: proper credit approval,
recency/date of financial information (D&B, financial statements), credit
references, adherence to credit limit, etc.  Prepare a listing of the files
analyzed, noting your results and the adequacy of compliance with the required
terms.

 

12.                   Daily Balances

 

Obtain the daily receivable balances for Month#1 and Month#2 (OR use daily sales
and daily collections to create a pro-forma daily AR balance).  Graph this
information and include both the underlying data and the graph in your report.

 

13.                   Contras/Payables Concentration

 

Inquire of management regarding any known contra accounts.  For any known contra
accounts, obtain the receivable balance and the payable balance at month end
Month#2.  Confirm that any contra offset amounts are included in the ineligible
receivables calculation.  Attach your analysis as an exhibit to the report.

 

14.                     Accounting Entries Relating to the Transaction

 

Determine whether the receivables being transferred were done so in accordance
with the Sale Agreement and TAA by reviewing the most recent the journal entries
made on the books & records of the various entities involved.  In each case, be
sure to note the date the entries were recorded, trace the journal entries to
the respective general ledgers, and attach copies of the journal entries to your
report.

 

·                  Review the entries made on the books & records of Arrow
Electronics, Inc., Arrow Asia Distribution Limited, Arrow Enterprises Computing
Solutions, Inc. (“Originators”) to reflect the sale of the receivables to Arrow
Electronics Funding Corporation (“SPE”).  Note whether or not the funds received
by Originator from the

 

Schedule V-4

--------------------------------------------------------------------------------


 

SPE were commensurate with the value of the receivables transferred.  What
discount rate was used by the Originator?  Ask management to provide (ideally in
writing) the rationale behind the establishment of the discount rate.

 

·                  Review the entries made on the books & records of the SPE to
reflect the purchase of receivables from the Originator.

 

·                  Review the entries made on the books & records of SPE to
reflect the sale of an interest in the receivables to the conduit(s).  Note that
the initial funding date was [XX/XX/XX].

 

15.                     Computer Systems & Reporting

 

Determine whether the master data processing records are marked with a legend in
accordance with the terms of the TAA to indicate the ownership interest. 
Ascertain the coding used to identify the purchased receivables on the system. 
Briefly describe the legend and the coding in your report.  Is there a header or
note on the aging indicating that the receivables are no longer owned by the
Originators (Arrow Electronics, Inc., Arrow Asia Distribution Limited, Arrow
Enterprises Computing Solutions, Inc.)?

 

How is the fact that the receivables are securitized reflected on the
Originators’ (Arrow Electronics, Inc., Arrow Asia Distribution Limited, Arrow
Enterprises Computing Solutions, Inc.) general ledger?

 

Inquire of management if any significant changes have been made to the computer
systems used in servicing the receivables since [XX/XX/XX].  If so, document any
changes.  If not, inquire as to whether any changes are being planned.

 

Inquire of management when Arrow Electronics, Inc. (“Servicer or Originator”)
last tested its disaster recovery plan, what the results were, how any issues
were addressed, and when the next disaster recovery test will be conducted.

 

16.                   Audits - Internal & External

 

Inquire if Internal Auditors have performed any reviews of the credit procedures
and/or receivable system during [20XX/the last twelve months].  Review copies of
any internal audit reports.  Include in your report a list of any issues that
may pertain to the receivables being purchased and related areas (i.e. EDP,
collections, invoicing or general ledger systems) and how these issues have
been/will be addressed.  Discuss with the Internal Auditors their planned
schedule of coverage in [20XX/the next twelve months].

 

Discuss with the Public Accounting Firm (“External Auditors” or [AUDIT FIRM
NAME]) the results from the receivable confirmation procedures performed in
connection with the [XX/XX/XX] FYE financial audit of the Servicer or Originator
— Arrow Electronics, Inc.  If possible, quantify the extent of the coverage and
specify the type of procedures used (negative/positive confirmations, subsequent
cash receipts), noting any issues.

 

Obtain a copy of the Management Letter (if any) prepared in conjunction with the
[XX/XX/XX] FYE financial audit of the Servicer.  Note any weaknesses identified
in the Servicer’s receivable operations and/or related controls (i.e. EDP and
general ledger systems).  Discuss the current status of these issues with
management.

 

Schedule V-5

--------------------------------------------------------------------------------


 

Regarding the Sarbanes-Oxley Act requirements, review the 10K filing (Annual
report - SEC, EDGAR, or Company’s website).  State in your report the External
Auditor’s opinion on the effectiveness of the client’s internal controls.  If
any deficiencies are noted in their opinion, discuss with management steps taken
to resolve any deficiencies relating to receivables.

 

17.                   Seller/Originator

 

Ask management to provide details regarding any events that may impact the UCC
Financing Statement filings such as mergers, acquisitions, asset sales, or any
changes in corporate names, location of chief executive offices, location of
books and records relative to receivables. Provide a legal organizational chart
indicating where receivables are originated. Validate the listing matches the
Originators listed in the underlying documents.

 

Schedule V-6

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(g)

 

List of Actions and Suits

 

Arrow Electronics, Inc.

 

N/A

 

Arrow Electronics Funding Corporation

 

N/A

 

Schedule 4.1(g)-1

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(i)

 

Location of Certain Offices and Records

 

Arrow Electronics Funding Corporation

Location of Certain Offices and Records

 

Principal Place of Business:

 

7459 South Lima Street

 

 

Building 2

 

 

Englewood, Colorado 80112

 

 

 

Chief Executive Office:

 

7459 South Lima Street

 

 

Building 2

 

 

Englewood, Colorado 80112

 

 

 

Location of Records:

 

7459 South Lima Street

 

 

Building 2

 

 

Englewood, Colorado 80112

 

Arrow Electronics, Inc.

Location of Certain Offices and Records

 

Principal Place of Business:

 

7459 South Lima Street

 

 

Englewood, Colorado 80112

 

 

 

Chief Executive Office:

 

7459 South Lima Street

 

 

Englewood, Colorado 80112

 

 

 

Location of Records:

 

7459 South Lima Street

 

 

Englewood, Colorado 80112

 

Schedule 4.1(i)-1

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(k)

 

List of Subsidiaries, Divisions and Tradenames; FEIN

 

Subsidiaries:

 

None.

 

 

 

Divisions:

 

None.

 

 

 

Tradenames:

 

None.

 

 

 

Federal Employer

 

 

Identification Number:

 

22-3786784

 

Schedule 4.1(k)-1

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Assignment and Assumption Agreement

 

Reference is made to the Transfer and Administration Agreement dated as of
March     , 2001 as it may be amended or otherwise modified from time to time
(as so amended or modified, the “Agreement”) among ARROW ELECTRONICS FUNDING
CORPORATION, as transferor (in such capacity, the “SPV”), ARROW
ELECTRONICS, INC., individually (the “Arrow”) and as master servicer (in such
capacity, the “Master Servicer”), the parties thereto as “CONDUIT INVESTORS,”
“ALTERNATE INVESTORS” and “FUNDING AGENTS,” and BANK OF AMERICA, NATIONAL
ASSOCIATION, a national banking association.  Terms defined in the Agreement are
used herein with the same meaning.

 

[                                      ] (the “Assignor”) and
[                                          ] (the “Assignee”) agree as follows:

 

1.                                      The Assignor hereby sells and assigns to
the Assignee, without recourse and without representation and warranty, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
all of the Assignor’s rights and obligations under the Agreement and the other
Transaction Documents.  Such interest expressed as a percentage of all rights
and obligations of the Related Alternate Investors, shall be equal to the
percentage equivalent of a fraction the numerator of which is
$[                ] and the denominator of which is the Facility Limit.  After
giving effect to such sale and assignment, the Assignee’s Commitment will be as
set forth on the signature page hereto.

 

2.                                      In consideration of the payment of
$[                      ], being [      ]% of the existing Net Investment, and
of $[                      ], being [      ]% of the aggregate unpaid accrued
discount, receipt of which payment is hereby acknowledged, the Assignor hereby
assigns to the Agent for the account of the Assignee, and the Assignee hereby
purchases from the Assignor, a [      ]% interest in and to all of the
Assignor’s right, title and interest in and to the Net Investment purchased by
the undersigned on March     , 2001 under the Agreement.

 

3.                                      Assignor (i) represents and warrants
that it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any Adverse Claim;
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Agreement, any other Transaction Document or any other
instrument or document furnished pursuant thereto or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Agreement or
the Receivables, any other Transaction Document or any other instrument or
document furnished pursuant thereto; and (iii) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any of the SPV or the Master Servicer, Arrow or any Originator or the
performance or observance by any of the SPV or the Master Servicer, Arrow or any
Originator of any of its obligations under the Agreement, any other Transaction
Document, or any instrument or document furnished pursuant thereto.

 

Exhibit A-1-1

--------------------------------------------------------------------------------


 

4.                                      The Assignee (i) confirms that it has
received a copy of the Agreement, the First Tier Agreement and each Originator
Agreement together with copies of the financial statements referred to in
Section 6.1 of the Agreement, to the extent delivered through the date of this
Assignment and Assumption Agreement (the “Assignment”), and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, any Funding Agent, any of
their respective Affiliates, any Conduit Investor, the Assignor or any other
Alternate Investor and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Agreement and any other Transaction Document;
(iii) appoints and authorizes the Administrative Agent and the Related Funding
Agent to take such action as Administrative Agent or the Related Funding Agent
on its behalf and to exercise such powers and discretion under the Agreement and
the other Transaction Documents as are delegated to the Administrative Agent or
the Related Funding Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Agreement are required to be performed by it as an Alternate Investor;
(v) specifies as its address for notices and its account for payments the office
and account set forth beneath its name on the signature pages hereof;
(vi) attaches the forms prescribed by the Internal Revenue Service of the United
States of America certifying as to the Assignee’s status for purposes of
determining exemption from United States withholding taxes with respect to all
payments to be made to the Assignee under the Agreement or such other documents
as are necessary to indicate that all such payments are subject to such rates at
a rate reduced by an applicable tax treaty, and (vii) agrees to comply with
Section 9.3(f) of the Agreement.

 

5.                                      The effective date for this Assignment
shall be the later of (i) the date on which the Related Funding Agent and the
Administrative Agent, receive this Assignment executed by the parties hereto and
receives the consent of the Related Funding Agent, and to the extent required
under the Agreement, the SPV, and (ii) the date of this Assignment (the
“Effective Date”).  Following the execution of this Assignment and the consent
of the Related Funding Agent, and to the extent required under the Agreement,
the SPV, this Assignment will be delivered to the Administrative Agent for
acceptance and recording.

 

6.                                      Upon such acceptance and recording, as
of the Effective Date, (i) the Assignee shall be a party to the Agreement and,
to the extent provided in this Assignment, have the rights and obligations of an
Alternate Investor thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment, relinquish its rights and be released from its
obligations under the Agreement.

 

7.                                      Upon such acceptance and recording, from
and after the Effective Date, the Administrative Agent shall make all payments
under the Agreement in respect of the interest assigned hereby (including,
without limitation, all payments in respect of such interest in Net Investment,
Discount and fees) to the Assignee.  The Assignor and Assignee shall make all
appropriate adjustments in payments under the Agreement for periods prior to the
Effective Date directly between themselves.

 

Exhibit A-1-2

--------------------------------------------------------------------------------


 

8.                                      The Assignee shall not be required to
fund hereunder an aggregate amount at any time outstanding in excess of
$[                      ], minus the aggregate outstanding amount of any
interest funded by the Assignee in its capacity as a participant under any
Program Support Agreement.

 

9.                                      The Assignor agrees to pay the Assignee
its pro rata share of fees in an amount equal to the product of (a) [          ]
per annum and (b) the Assignor’s Commitment during the period after the
Effective Date for which such fees are owing and paid by the SPV pursuant to the
Agreement. Amounts paid under this section shall be credited against amounts
payable to the Assignee under any participation agreement entered into pursuant
to the Agreement.

 

10.                               THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

11.                               This agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire Agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

12.                               If any one or more of the covenants,
agreements, provisions or terms of this agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions, or
terms shall be deemed severable from the remaining covenants, agreements,
provisions, or terms of this agreement and shall in no way affect the validity
or enforceability of the other provisions of this agreement.

 

13.                               This agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. Delivery by
facsimile of an executed signature page of this agreement shall be effective as
delivery of an executed counterpart hereof.

 

14.                               This agreement shall be binding on the parties
hereto and their respective successors and assigns.

 

[Signatures commence upon the following page]

 

Exhibit A-1-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective officers thereunto duly
authorized as of the date first above written

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit A-1-4

--------------------------------------------------------------------------------


 

Address for notices and Account for payments:

 

For Credit Matters:              For Administrative Matters:

 

[NAME]

 

 

[NAME]

 

 

 

 

Attention:

 

 

Attention:

 

 

 

 

Telephone:

[(      )       -        ]

Telephone:

[(      )       -        ]

Telefax:

[(      )       -        ]

Telefax:

[(      )       -        ]

 

Account for Payments:

 

NAME

 

 

 

ABA Number:

[      -      -      ]

Account Number:

[                      ]

Attention:

[                            ]

Re:

[                                ]

 

Consented to this [          ] day of

[                                              ], 20     

 

BANK OF AMERICA, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ARROW ELECTRONICS FUNDING CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Exhibit A-1-5

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Contract

 

Exhibit B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

Credit and Collection Policies and Practices

 

The Credit and Collection Policy or Policies and practices of Arrow, Arrow ECS
and Arrow Asia, relating to Contracts and Receivables, existing on the date
hereof are as set forth in manuals that were delivered by the SPV on January 31,
2001 to the Administrative Agent, as modified from time to time, in compliance
with Sections 6.1(a)(vii) and 6.2(c).

 

Exhibit C-1

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Investment Request

 

ARROW ELECTRONICS FUNDING CORPORATION (the “SPV”), pursuant to Section 2.3(a) of
the Transfer and Administration Agreement, dated as of March     , 2001 (as
amended, modified, or supplemented from time to time, the “Agreement”), among
the SPV, ARROW ELECTRONICS, INC., individually (“Arrow”) and as master servicer
(in such capacity, the “Master Servicer”), the parties thereto as “CONDUIT
INVESTORS,” “ALTERNATE INVESTORS” and “FUNDING AGENTS,” and BANK OF AMERICA,
NATIONAL ASSOCIATION, a national banking association, effect an Investment from
it pursuant to the following instructions:

 

Investment Date:[                                ]

Investment request is made to:  [specify [Conduit Investor] [Alternate
Investors] of Related

Funding Agent]

Investment
Amount:[                                                                      ](2)/

Investment Amount per Funding Agent:

 

Funding Agent

 

Pro Rata Share 
(rounded)

 

Amount Requested

 

Rate Period 
Requested (Days)

 

Funding Agent A

 

 

%

$

 

 

 

 

Funding Agent B

 

 

%

$

 

 

 

 

Funding Agent C

 

 

%

$

 

 

 

 

Funding Agent D

 

 

%

$

 

 

 

 

Funding Agent E

 

 

 %

$

 

 

 

 

Funding Agent F

 

 

%

$

 

 

 

 

Total

 

100

%

$

 

 

 

 

 

Account to be credited:

 

[bank name]

ABA No.[
                                                                          ]

Account No. [                                                                  ]

Reference No.[                                                               ]

 

Please credit the above-mentioned account on the Investment Date.  Capitalized
terms used herein and not otherwise defined herein have the meaning assigned to
them in the Agreement.

 

The SPV hereby certifies as of the date hereof that the conditions precedent to
such Investment set forth in Section 4.2 of the Agreement have been satisfied,
and that all of the

 

--------------------------------------------------------------------------------

(2)   At least $5,000,000 and in integral multiples of $1,000,000.

 

Exhibit D-1

--------------------------------------------------------------------------------


 

representations and warranties made in Section 4.1 of the Agreement are true and
correct on and as of the Investment Date, both before and after giving effect to
the Investment.

 

 

ARROW ELECTRONICS FUNDING
CORPORATION

 

 

 

 

Dated:

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit D-2

--------------------------------------------------------------------------------


 

Exhibit F

 

Form of Servicer Report

 

Exhibit F-1

--------------------------------------------------------------------------------


 

Exhibit G

 

Form of SPV Secretary’s Certificate

 

SECRETARY’S CERTIFICATE

 

March     , 2001

 

I, [                                    ], the undersigned
[                                ] of Arrow Electronics Funding Corporation (the
“SPV”), a Delaware corporation, DO HEREBY CERTIFY that:

 

15.          Attached hereto as Annex A is a true and complete copy of the
Certificate of Incorporation of the SPV as in effect on the date hereof.

 

16.          Attached hereto as Annex B is a true and complete copy of the
By-laws of the SPV as in effect on the date hereof.

 

17.          Attached hereto as Annex C is a true and complete copy of the
resolutions duly adopted by the Board of Directors of the SPV [adopted by
unanimous written consent] as of March     , 2001, authorizing the execution,
delivery and performance of each of the documents mentioned therein, which
resolutions have not been revoked, modified, amended or rescinded and are still
in full force and effect.

 

18.          The below-named persons have been duly qualified as and at all
times since March     , 2001, to and including the date hereof have been
officers or representatives of the SPV holding the respective offices or
positions below set opposite their names and are authorized to execute on behalf
of the SPV the below-mentioned Transfer and Administration Agreement and all
other Transaction Documents (as defined in such Transfer and Administration
Agreement) to which the SPV is a party and the signatures below set opposite
their names are their genuine signatures:

 

Name

 

Signatures

 

Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19.          The representations and warranties of the SPV contained in
Section 4.1 of the Transfer and Administration Agreement dated as of March     ,
2001 among the SPV, ARROW ELECTRONICS, INC., individually (the “Arrow”) and as
master servicer (in such capacity, the “Master Servicer”), the parties thereto
as “CONDUIT INVESTORS,” “ALTERNATE INVESTORS” and “FUNDING AGENTS,” and BANK OF
AMERICA, NATIONAL ASSOCIATION, a national banking association are true and
correct as if made on the date hereof.

 

Exhibit G-1

--------------------------------------------------------------------------------


 

WITNESS my hand and seal of the SPV as of the day first above written.

 

 

 

 

Secretary

 

I, [                                ] the undersigned,
[                                ] of the SPV, DO HEREBY CERTIFY that
[                                          ] is the duly elected and qualified
Secretary of the SPV and the signature above is his/her genuine signature.

 

WITNESS my hand as of the day first above written.

 

 

 

 

[                                ]

 

Exhibit G-2

--------------------------------------------------------------------------------


 

Exhibit H

 

Form of [Originators/Master Servicer] Secretary’s Certificate

 

SECRETARY’S CERTIFICATE

 

March     , 2001

 

I, [                                    ], the undersigned
[                                ] of [Originator/Master Servicer] (the
“[Originator/Master Servicer]”), a [                ] corporation, DO HEREBY
CERTIFY that:

 

20.          Attached hereto as Annex A is a true and complete copy of the
Certificate of Incorporation of the [Originator/Master Servicer] as in effect on
the date hereof.

 

21.          Attached hereto as Annex B is a true and complete copy of the
By-laws of the [Originator/Master Servicer] as in effect on the date hereof.

 

22.          Attached hereto as Annex C is a true and complete copy of the
resolutions duly adopted by the Board of Directors of the [Originator/Master
Servicer] [adopted by unanimous written consent] as of March     , 2001,
authorizing the execution, delivery and performance of each of the documents
mentioned therein, which resolutions have not been revoked, modified, amended or
rescinded and are still in full force and effect.

 

23.          The below-named persons have been duly qualified as and at all
times since March     , 2001, to and including the date hereof have been
officers or representatives of the [Originator/Master Servicer] holding the
respective offices or positions below set opposite their names and are
authorized to execute on behalf of the [Originator/Master Servicer] the
below-mentioned the Transfer and Administration Agreement dated as of
February     , 2001 among Arrow Electronics Funding Corporation, ARROW
ELECTRONICS, INC., individually (the “Arrow”) and as master servicer (in such
capacity, the “Master Servicer”), the parties thereto as “CONDUIT INVESTORS,”
“ALTERNATE INVESTORS” and “FUNDING AGENTS,” and BANK OF AMERICA, NATIONAL
ASSOCIATION, a national banking association (the “Agreement”) Originator Sale
Agreement and all other Transaction Documents to which the [Originator/Master
Servicer] is a party and the signatures below set opposite their names are their
genuine signatures:

 

Name

 

Signatures

 

Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24.          The representations and warranties of the [Originator/Master
Servicer] contained in the Originator Sale Agreement [and First Tier Agreement,
each] dated as of March     , 2001, between the [Originator/Master Servicer] and
Arrow Electronics Funding Corporation [and the

 

Exhibit H-1

--------------------------------------------------------------------------------


 

representations and warranties of Arrow Originator, in its capacity as Servicer,
contained in Section 4.2 of the Agreement,] are true and correct as if made on
the date hereof.

 

WITNESS my hand and seal of the [Originator/Master Servicer] as of the date
first above written.

 

 

 

 

Secretary

 

I, the undersigned, [                              ] of the [Originator/Master
Servicer], DO HEREBY CERTIFY that [                                          ]
is the duly elected and qualified Secretary of the [Originator/Servicer] and the
signature above is his/her genuine signature.

 

WITNESS my hand as of the date first above written.

 

 

 

 

[                                ]

 

Exhibit H-2

--------------------------------------------------------------------------------


 

Exhibit I-1

 

Form of Opinion of Robert E. Klatell, Counsel to SPV, Originators and Master
Servicer

 

March     , 2001

 

To the parties listed on Schedule A

annexed hereto

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to Section 5.1(m) of the Transfer and
Administration Agreement dated as of March 21, 2001 (the “Agreement”) among
Arrow Electronics Funding Corporation, as transferor (in such capacity, the
“SPV”), Arrow Electronics, Inc., individually (“Arrow”) and as master servicer
(in such capacity, the “Master Servicer”), the parties thereto as “Conduit
Investors,” “Alternate Investors” and “Funding Agents,” and Bank of America,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”).  Capitalized terms used herein and not otherwise
defined herein shall have the meanings given such terms in the Agreement.

 

I have acted as counsel to Arrow, Gates/Arrow Distributing, Inc. (together with
Arrow, the Applicable Originators) (in connection with the preparation of the
Agreement, the Originator Sale Agreement, the First Tier Agreement, the other
Transaction Documents and the transactions contemplated thereby.

 

I have examined, on the date hereof, the Agreement and all exhibits thereto, the
First Tier Agreement and all exhibits thereto, each Originator Sale Agreement,
certificates of public officials and of officers of the SPV, Arrow and the other
Originators and certified copies of Arrow’s, the others Originator’s and the
SPV’s certificate of incorporation, by-laws, the Board of Directors’ resolutions
authorizing Arrow’s, the other Originator’s and the SPV’s participation in the
transactions contemplated by the Agreement, the Originator Sale Agreement, the
First Tier Agreement, the other Transaction Documents, copies of each of the
above having been delivered to you.  I have also examined the closing documents
delivered pursuant to the Agreement, the Originator Sale Agreement and the First
Tier Agreement and copies of all such documents and records, and have made such
investigations of law, as we have deemed necessary and relevant as a basis for
our opinion.  With respect to the accuracy of material factual matters which
were not independently established, we have relied on certificates and
statements of officers of Arrow, the other Originators and the SPV.

 

On the basis of the foregoing, I am of the opinion that:

 

Exhibit I-1-1

--------------------------------------------------------------------------------


 

25.                               Each of the Applicable Originators is a
corporation duly incorporated, validly existing and in good standing under the
laws of its respective state or jurisdiction of formation, has the corporate
power and authority to own its properties and to carry on its business as now
being conducted, and had at all relevant times, and now has, all necessary
power, authority, and legal right to acquire and own the Receivables and other
Affected Assets, and is duly qualified and in good standing as a foreign
corporation and is authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization.

 

26.                               Each of the Applicable Originators has the
power, corporate and other, and has taken all necessary corporate action to
execute, deliver and perform the Agreement, the First Tier Agreement, the
Originator Sale Agreement and the other Transaction Documents to which it is a
party, each in accordance with its respective terms, and to consummate the
transactions contemplated thereby.  The Transaction Documents to which each of
Arrow and the other Originators is a party have been duly executed and delivered
by Arrow and the other Originators, as applicable, and constitute the legal,
valid and binding obligations of each such party, enforceable against such party
in accordance with their terms, except as enforcement thereof may be limited by
bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

 

27.                               The execution, delivery and performance in
accordance with their terms by each of Arrow and the other Originators of the
First Tier Agreement, Originator Sale Agreement and the other Transaction
Documents to which it is a party and the consummation of the transactions
contemplated thereby, do not and will not (i) require (a) any governmental
approval or (b) any consent or approval of any stockholder of Arrow or any of
the other Originators that has not been obtained, (ii) violate or conflict with,
result in a breach of, or constitute a default under (a) the certificate of
incorporation or the by-laws of Arrow or any of the other Originators, or
(b) any other agreement to which Arrow or any of the other Originators is a
party or by which Arrow or any of the other Originators or any of their
respective properties may be bound, or (iii) result in or require the creation
or imposition of any Adverse Claim upon any of the assets, property or revenue
of Arrow or any of the other Originators other than as contemplated by the First
Tier Agreement or the Originator Sale Agreement, as applicable.

 

28.                               Except as set forth in the schedules attached
hereto, there are not, in any court or before any arbitrator of any kind or
before or by any governmental or non-governmental body, any actions, suits,
proceedings, litigation or investigations, pending or to the best of our
knowledge, after due inquiry, threatened, (i) against the Arrow or any of the
other Originators or the business or any property of such parties except
actions, suits or proceedings that, if adversely determined, would not, singly
or in the aggregate, have a Material Adverse Effect or (ii) relating to the
First Tier Agreement, the Originator Sale Agreement or any other Transaction
Document.

 

29.                               None of Arrow or any other Originator is, or
is controlled by, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

Exhibit I-1-2

--------------------------------------------------------------------------------


 

The foregoing opinions and conclusions were given only in respect of the laws of
[insert state or other jurisdiction], the State of New York and, to the extent
specifically referred to herein, the Federal laws of the United States of
America.

 

This opinion has been delivered at your request for the purposes contemplated by
the Agreement.  Without our prior written consent, this opinion is not to be
utilized or quoted for any other purpose and no one other than you is entitled
to rely thereon; provided, that any Alternate Investor, any Program Support
Provider and any placement Agent or dealer of the Conduit Investor’s commercial
paper may rely on this opinion as of it were addressed to them.

 

 

Very truly yours,

 

Exhibit I-1-3

--------------------------------------------------------------------------------


 

Exhibit I-2

 

Form of Opinion of Milbank, Tweed, Hadley & McCloy LLP, Counsel to the SPV,
Originators and Master Servicer

 

March     , 2001

 

To the parties listed on Schedule A

annexed hereto

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to Section 5.1(m) of the Transfer and
Administration Agreement dated as of March     , 2001 (the “Agreement”) among
Arrow Electronics Funding Corporation, as transferor (in such capacity, the
“SPV”), Arrow Electronics, Inc., individually (the “Arrow”) and as master
servicer (in such capacity, the “Master Servicer”), the parties thereto as
“Conduit Investors,” “Alternate Investors” and “Funding Agents,” and Bank of
America, National Association, as administrative agent (in such capacity, the
“Administrative Agent”).  Capitalized terms used herein and not otherwise
defined herein shall have the meanings given such terms in the Agreement.

 

We have acted as counsel to Arrow, the other Originators and the SPV in
connection with the preparation of the Agreement, the Originator Sale Agreement,
the First Tier Agreement, the other Transaction Documents and the transactions
contemplated thereby.

 

We have examined, on the date hereof, the Agreement and all exhibits thereto,
the First Tier Agreement and all exhibits thereto, the Originator Sale
Agreement, certificates of public officials and of officers of the SPV, Arrow
and the other Originators and certified copies of Arrow’s, the others
Originator’s and the SPV’s certificate of incorporation, by-laws, the Board of
Directors’ resolutions authorizing Arrow’s, the other Originator’s and the SPV’s
participation in the transactions contemplated by the Agreement, the Originator
Sale Agreement, the First Tier Agreement, the other Transaction Documents,
copies of each of the above having been delivered to you, copies of the
financing statements on Form UCC-1 filed in the filing offices listed in
Schedule I hereto executed by each Originator (other than Arrow), as debtor, in
favor of Arrow, as secured party and showing the Administrative Agent, on behalf
of the Funding Agents (on behalf of the Conduit Investors and the Alternate
Investor), as the assignee of the secured party substantially in the form
attached hereto as Exhibit A (the “Originator Financing Statements”), copies of
the financing statements filed on Form UCC-1 filed in the filing offices listed
in Schedule II hereto executed by Arrow, as debtor, in favor of the SPV, as
secured party and showing the Administrative Agent, on behalf of the Funding
Agents (on behalf of the Conduit Investors and the Alternate Investors), as the
assignee of the secured party, substantially in the form attached hereto as
Exhibit B (the “Arrow Financing Statements”) and copies of the financing
statements on Form UCC-1 filed in the filing offices listed

 

Exhibit I-2-1

--------------------------------------------------------------------------------


 

in Schedule III hereto executed by SPV, as debtor, in favor of the
Administrative Agent, on behalf of the Funding Agents (on behalf of the Conduit
Investors and the Alternate Investors), as secured party, substantially in the
form attached hereto as Exhibit C (the “SPV Financing Statements”).  We have
also examined the closing documents delivered pursuant to the Agreement, the
Originator Sale Agreement and the First Tier Agreement and copies of all such
documents and records, and have made such investigations of law, as we have
deemed necessary and relevant as a basis for our opinion.  With respect to the
accuracy of material factual matters which were not independently established,
we have relied on certificates and statements of officers of Arrow, the other
Originators and the SPV.

 

On the basis of the foregoing, we are of the opinion that:

 

30.                               The SPV is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware,
has the corporate power and authority to own its properties and to carry on its
business as now being conducted, and had at all relevant times, and now has, all
necessary power, authority, and legal right to acquire and own the Receivables
and other Affected Assets, and is duly qualified and in good standing as a
foreign corporation and is authorized to do business in each jurisdiction in
which the character of its properties or the nature of its business requires
such qualification or authorization.

 

31.                               The SPV has the power, corporate and other,
and has taken all necessary corporate action to execute, deliver and perform the
Agreement and the other Transaction Documents to which it is a party, each in
accordance with its respective terms, and to consummate the transactions
contemplated thereby.  The Transaction Documents to which the SPV is a party
have been duly executed and delivered by the SPV and constitute the legal, valid
and binding obligations of the SPV enforceable against the SPV in accordance
with their terms, except as enforcement thereof may be limited by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles.

 

32.                               The execution, delivery and performance in
accordance with their terms by the SPV of the Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
thereby, do not and will not (i) require (a) any governmental approval or
(b) any consent or approval of any stockholder of the SPV that has not been
obtained, (ii) violate or conflict with, result in a breach of, or constitute a
default under (a) the certificate of incorporation or the by-laws of the SPV,
(b) any other agreement to which the SPV is a party or by which the SPV or any
of its properties may be bound, or (c) any Law applicable to the SPV of any
court or of any Official Body having jurisdiction over the SPV or any of its
properties, or (iii) result in or require the creation or imposition of any
Adverse Claim upon any of the assets, property or revenue of the SPV other than
as contemplated by the Agreement.

 

33.                               The execution, delivery and performance in
accordance with their terms by each of Arrow and the other Originators of the
First Tier Agreement, Originator Sale Agreement and the other Transaction
Documents to which it is a party and the consummation of the transactions

 

Exhibit I-2-2

--------------------------------------------------------------------------------


 

contemplated thereby, do not and will not (i) require (a) any governmental
approval or (b) any consent or approval of any stockholder of Arrow or any of
the other Originators that has not been obtained, (ii) violate or conflict with,
result in a breach of, or constitute a default under (a) the certificate of
incorporation or the by-laws of Arrow or any of the other Originators, (b) any
other agreement to which Arrow or any of the other Originators is a party or by
which Arrow or any of the other Originators or any of their respective
properties may be bound, or (c) any Law applicable to Arrow or any of the other
Originators of any Official Body having jurisdiction over Arrow or any of the
other Originators or any of its properties, or (iii) result in or require the
creation or imposition of any Adverse Claim upon any of the assets, property or
revenue of Arrow or any of the other Originators other than as contemplated by
the First Tier Agreement or the Originator Sale Agreement, as applicable.

 

34.                               Except as set forth in the schedules attached
hereto, there are not, in any court or before any arbitrator of any kind or
before or by any governmental or non-governmental body, any actions, suits,
proceedings, litigation or investigations, pending or to the best of our
knowledge, after due inquiry, threatened, (i) against the SPV or the business or
any property of the SPV except actions, suits or proceedings that, if adversely
determined, would not, singly or in the aggregate, have a Material Adverse
Effect or (ii) relating to the Agreement or any other Transaction Document.

 

35.                               Except as set forth in the schedules attached
hereto, there are not, in any court or before any arbitrator of any kind or
before or by any governmental or non-governmental body, any actions, suits,
proceedings, litigation or investigations, pending or to the best of our
knowledge, after due inquiry, threatened, (i) against the Arrow or any of the
other Originators or the business or any property of such parties except
actions, suits or proceedings that, if adversely determined, would not, singly
or in the aggregate, have a Material Adverse Effect or (ii) relating to the
First Tier Agreement, the Originator Sale Agreement or any other Transaction
Document.

 

36.                               The Receivables constitute “accounts” or
“general intangibles” as that term is defined in the Uniform Commercial Code as
in effect in the State of New York.

 

37.                               The Originator Sale Agreement creates a valid
and enforceable security interest (as that term is defined in Section 1-201(37)
of the Uniform Commercial Code (including the conflict of laws rules thereof)
(the “UCC”) as in effect in New York (the “New York UCC”) and [insert reference
to applicable jurisdiction], under Article 9 of the New York UCC [and under
similar provisions of applicable jurisdiction] (“Originator Sale Security
Interest”) in favor of the SPV in the Receivables and other Affected Assets and
the proceeds thereof (except that the First Tier Security Interest will attach
to any Receivable created after the date hereof only when the Originator
possesses rights in such Receivable).  The internal laws of [insert state or
other jurisdiction] govern the perfection by the filing of financing statements
of the Originator Sale Security Interest in the Receivables and the proceeds
thereof.  The Originator Financing Statement(s) have been filed in the filing
office(s) located in [insert state or other jurisdiction] listed in Schedule I
hereto, which [is] [are] the only office(s) in which filings are required under
the [insert state or other jurisdiction] UCC to perfect the Originator Sale
Security Interest in the Receivables and the proceeds thereof, and

 

Exhibit I-2-3

--------------------------------------------------------------------------------


 

accordingly the Originator Sale Security Interest in each Receivable and the
proceeds thereof will, on the date of the initial transfer under the First Tier
Agreement, be perfected under Article 9 of the [insert state or other
jurisdiction] UCC.  All filing fees and all taxes required to be paid as a
condition to or upon the filing of the Originator Financing Statement(s) in
[insert state or other jurisdiction] have been paid in full.  As of the date
hereof, there were no (i) UCC financing statements naming the Originators as
debtor, originator or assignor and covering any Receivables or other Affected
Assets or any interest therein or (ii) notices of the filing of any federal tax
lien (filed pursuant to Section 6323 of the Internal Revenue Code) or lien of
the Pension Benefit Guaranty Corporation (filed pursuant to Section 4068 of the
Employment Retirement Income Security Act) covering any Receivable or other
Affected Asset or any interest therein.  The filing of the Originator Financing
Statements in the filing offices listed in Schedule I will create a first
priority security interest in each Receivable.  Such perfection and priority
will continue, provided that appropriate continuation statements are timely
filed where and when required under the UCC.

 

38.                               The First Tier Agreement creates a valid and
enforceable security interest (as that term is defined in Section 1-201(37) of
the Uniform Commercial Code (including the conflict of laws rules thereof) (the
“UCC”) as in effect in New York (the “New York UCC”) under Article 9 of the New
York UCC (“First Tier Security Interest”) in favor of the SPV in the Receivables
and other Affected Assets and the proceeds thereof (except that the First Tier
Security Interest will attach to any Receivable created after the date hereof
only when Arrow possesses rights in such Receivable).  The internal laws of New
York govern the perfection by the filing of financing statements of the First
Tier Security Interest in the Receivables and the proceeds thereof.  The Arrow
Financing Statement(s) have been filed in the filing office(s) located in
[insert jurisdictions] listed in Schedule II hereto, which are the only
office(s) in which filings are required under the New York UCC to perfect the
First Tier Security Interest in the Receivables and the proceeds thereof, and
accordingly the First Tier Security Interest in each Receivable and the proceeds
thereof will, on the date of the initial transfer under the First Tier
Agreement, be perfected under Article 9 of the New York UCC.  All filing fees
and all taxes required to be paid as a condition to or upon the filing of the
Arrow Financing Statement(s) in New York have been paid in full.  As of the date
hereof, there were no (i) UCC financing statements naming Arrow as debtor,
originator or assignor and covering any Receivables or other Affected Assets or
any interest therein or (ii) notices of the filing of any federal tax lien
(filed pursuant to Section 6323 of the Internal Revenue Code) or lien of the
Pension Benefit Guaranty Corporation (filed pursuant to Section 4068 of the
Employment Retirement Income Security Act) covering any Receivable or other
Affected Asset or any interest therein.  The filing of the Originator Financing
Statement(s) in the filing offices listed in Schedule II will create a first
priority security interest in each Receivable.  Such perfection and priority
will continue, provided that appropriate continuation statements are timely
filed where and when required under the UCC.

 

39.                               The Agreement creates a valid and enforceable
security interest (as that term is defined in Section 1-201(37) of the New York
UCC, under Article 9 of the New York UCC (“Second Tier Security Interest”) in
favor of the Agent in each Receivable and other Affected Assets (except that the
Second Tier Security Interest will attach only when the SPV possesses rights in
such Receivable).  The internal laws of New York govern the perfection by the
filing of financing

 

Exhibit I-2-4

--------------------------------------------------------------------------------


 

statements of the Second Tier Security Interest in the Receivables and the
proceeds thereof.  The SPV Financing Statement(s) have been filed in the filing
office(s) located in [insert state or other jurisdiction] listed in Schedule II
hereto, which are the only office(s) in which filings are required under the UCC
to perfect the Second Tier Security Interest in the Receivables and the proceeds
thereof, and accordingly the Second Tier Security Interest in each Receivable
and the proceeds thereof will, on the date of the initial transfer under the
Agreement, be perfected under Article 9 of the New York UCC.  All filing fees
and all taxes required to be paid as a condition to or upon the filing of the
SPV Financing Statement(s) in New York have been paid in full.  As of the date
hereof, there were no (i) UCC financing statements naming SPV as debtor,
originator or assignor and covering any Receivables or other Affected Assets or
any interest therein or (ii) notices of the filing of any federal tax lien
(filed pursuant to Section 6323 of the Internal Revenue Code) or lien of the
Pension Benefit Guaranty Corporation (filed pursuant to Section 4068 of the
Employment Retirement Income Security Act) covering any Receivable or other
Affected Assets or any interest therein.  The filing of the SPV Financing
Statement(s) in the filing offices listed in Schedule III will create a first
priority security interest in each Receivable.  Such perfection and priority
will continue, provided that appropriate continuation statements are timely
filed where and when required under the UCC.

 

40.                               The SPV is not, and is not controlled by, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

In giving the opinions in paragraphs 8, 9 and 10, we have assumed that Arrow’s,
each of the Originator’s and the SPV’s chief executive office will continue to
be located in [insert state or other jurisdiction].  The conclusions expressed
in paragraphs 8, 9 and 10 are subject to the accuracy of the personnel in the
filing offices referred to above with regard to the filing, indexing and
recording of financing statements and notices of Adverse Claim, and to the
correctness of reports to us by [                        ], who performed the
searches of such records and who made the filings on behalf of Arrow, the
Originators and the SPV in [insert state or other jurisdiction].

 

In giving the opinions set forth in paragraphs 8, 9 and 10, we have assumed that
all filings as appropriate in the event of a change in the name, identity or
corporate structure of the debtor (or the Originator or assignor) named in any
financing statements and all continuation statements necessary under the UCC to
maintain the perfection of the Originator Sale Agreement, First Tier Security
Interest and the Second Tier Security Interest in the Receivables and the
proceeds thereof will be duly and timely filed.  In giving such opinions, we
also do not express any opinion as to (a) transactions excluded from Article 9
of the UCC by virtue of Section 9-104 of the UCC, (b) any security interest in
proceeds except to the extent that the validity and perfection of any interest
in proceeds (as such term is defined under the UCC) thereof that is covered by
the Originator Financing Statements or the SPV Financing Statements or any duly
filed financing statement referred to above may be permitted by Section 9-306 of
the UCC, and (c) any security interest that is terminated or released.

 

Exhibit I-2-5

--------------------------------------------------------------------------------


 

The foregoing opinions and conclusions were given only in respect of the laws of
[insert state or other jurisdiction], the State of New York and, to the extent
specifically referred to herein, the Federal laws of the United States of
America.

 

This opinion has been delivered at your request for the purposes contemplated by
the Agreement.  Without our prior written consent, this opinion is not to be
utilized or quoted for any other purpose and no one other than you is entitled
to rely thereon; provided, that any Alternate Investor, any Program Support
Provider and any placement Agent or dealer of the Conduit Investor’s commercial
paper may rely on this opinion as of it were addressed to them.

 

 

Very truly yours,

 

Exhibit I-2-6

--------------------------------------------------------------------------------


 

Exhibit I-3

 

Form of Opinion of Davies, Ward, Phillips & Vineberg LLP, Canadian Counsel to
Arrow Electronics Canada Ltd.

 

March     , 2001

 

To:                            
                                                                                                                                                                                                                                               
Arrow Electronics, Inc.;

Arrow Electronics Funding Corporation;

 

Each of the Investors and Funding Agents (listed in Schedule 1 annexed hereto)
party to the Transfer and Administration Agreement dated as of March 20, 2001
among Arrow Electronics Funding Corporation, Arrow Electronics, Inc., the
parties thereto as “Conduit Investors,” “Alternate Investors” and “Funding
Agents,” and Bank of America, National Association, as administrative agent;

 

Bank of America, National Association, as Administrative Agent for such
Investors and Funding Agents;

 

Moody’s Investors Service, Inc.; and

 

Standard & Poor’s Ratings Services (a division of The McGraw-Hill
Companies, Inc.).

 

Ladies and Gentlemen:

 

We have acted as Quebec and Ontario counsel to Arrow Electronics Canada Ltd.
(“Arrow Canada”) in connection with the transactions contemplated by the
Originator Sale Agreement dated as of March 20, 2001 (the “Originator Sale
Agreement”), between Arrow Canada, as Seller, and Arrow Electronics, Inc.
(“Arrow”), as Buyer.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings given such terms in the Originator Sale
Agreement.

 

We have examined the following documents:

 

a)                                     the Originator Sale Agreement;

 

Exhibit I-3-1

--------------------------------------------------------------------------------


 

b)                                     the certificate of an officer of Arrow
Canada (the “Officer’s Certificate”), a copy of which is attached hereto as
Schedule 2;

 

c)                                      certified copies of Arrow Canada’s
certificate of amalgamation and by-laws; and

 

d)                                     directors’ resolutions authorizing Arrow
Canada’s participation in the transactions contemplated by the Originator Sale
Agreement.

 

We have made such investigations of law as we have deemed necessary and relevant
as a basis for our opinion.  With respect to the accuracy of factual matters
upon which the opinions expressed herein are based, we have relied solely on the
Officer’s Certificate.

 

For the purposes of the opinion expressed herein, we have assumed the
genuineness of the signatures of all parties and that the Originator Sale
Agreement has been duly authorized, executed and delivered by Arrow and
constitutes legal, valid and binding obligations of the parties thereto,
enforceable against them according to its terms. We have also assumed that under
the laws of the State of New York (“New York”) on the date hereof, to the extent
applicable, the provisions of the Originator Sale Agreement are sufficient to
effect and do effect a valid sale, assignment and transfer to Arrow of the
Seller Affected Assets and we have assumed that the terms of the Originator Sale
Agreement will be interpreted and understood under the laws of New York to have
the same meaning, content and effect as they would have under the laws of the
Province of Ontario. We express no opinion as to the effect of provisions which
may be implied by New York law.  We have also assumed the authenticity of all
documents submitted to us as originals, the conformity to originals of all
documents submitted to us as certified or photostatic copies or facsimiles
thereof and the authenticity of the originals of such certified or photostatic
copies or facsimiles.

 

The opinions expressed herein are given only in respect of the laws of the
Province of Ontario (“Ontario”) and the laws of Canada applicable therein
(“Ontario Law”) and, with respect to the opinion expressed in paragraphs 4 and
5, the laws of the Province of Quebec (“Quebec”) and the laws of Canada
applicable therein (“Quebec Law”).  Accordingly, we express no opinions as to
the laws of any other jurisdiction.

 

On the basis of and subject to the foregoing, and the further assumptions and
qualifications set forth below, we are of the opinion that:

 

I:                                       GENERAL OPINIONS

 

41.                               Arrow Canada is a corporation duly amalgamated
and validly existing under the laws of Canada, and has the corporate power and
authority to own its properties and to carry on its business as now being
conducted.  Arrow Canada has all necessary power, authority, and capacity to
acquire and own the Seller Affected Assets.

 

42.                               Arrow Canada has all necessary corporate power
and authority to execute, deliver and perform its obligations under the
Originator Sale Agreement.

 

43.                               The execution, delivery, and performance in
accordance with its terms by Arrow Canada of the Originator Sale Agreement and
the consummation of the transactions contemplated thereby, do not and will not
(i) require any governmental approval under Ontario Law or (ii) violate or
conflict with, result in a breach of, or constitute a default under the articles
of amalgamation or the by-laws of Arrow Canada or Ontario Law;

 

Exhibit I-3-2

--------------------------------------------------------------------------------


 

44.                               Under Ontario Law and Quebec Law, no
registration, recording or filing is required in any public office of record in
Ontario or Quebec, in connection with the Originator Sale Agreement, other than
the filing of a financing statement pursuant to the Personal Property Security
Act (Ontario) (“PPSA”) and the filing of a registration pursuant to the Civil
Code of Quebec (“CCQ”).  A financing statement with respect to the Originator
Sale Agreement was filed under the PPSA for a registration period of 10 years on
March 15, 2001 as registration no. 20010135 1651 9065 8595 and file number
870652206.  Provided that the rights of Arrow under the Originator Sale
Agreement are duly registered in the Register of Personal and Movable Real
Rights (the “RPMRR”) pursuant to article 1642 of the CCQ, such rights will have
been duly registered in such places in Quebec as are currently necessary to
render such rights under the Obligator Sale Agreement enforceable as against
Obligors and Creditors (as defined below).  No opinion is expressed herein with
respect to the need to amend or renew such filings in the future.

 

45.                               We have conducted or caused to be conducted
searches against Arrow Canada and against the names of its predecessors in title
listed in Schedule 3, under the statutes and at the offices of public record set
out in Schedule 3, the results of which searches were current in each case only
to the respective times on the respective dates set out in Schedule 3.  Such
statutes and public offices are the only statutes and public offices where,
under Ontario Law and Quebec Law, transfers of interests in accounts receivable
would ordinarily or customarily be the subject of a recording, filing or
registration in order to create, validate, preserve, perfect or protect such
transfers with respect to each of the corporations named in Schedule 3.  Such
searches disclosed no security interests registered or recorded which might
affect the Seller Affected Assets, except as set out in Schedule 3.

 

In giving the opinions in paragraphs 44 and 45 above, we have assumed that Arrow
Canada’s chief executive office is located in Ontario.  The conclusions
expressed in paragraphs 44 and 45 are subject to the accuracy of the personnel
in the filing offices referred to above with regard to the filing, indexing and
recording of registrations, financing statements and notices of Adverse Claim.

 

46.                               In any proceeding brought before a court of
competent jurisdiction in the Province of Ontario for the enforcement of the
Originator Sale Agreement, the laws of New York would, to the extent
specifically pleaded and proven as a fact by expert evidence, be applied by such
court, in accordance with the choice of the laws of New York as the governing
law of the Originator Sale Agreement, to all issues which under the conflict of
laws rules of the Province of Ontario are to be determined in accordance with
the proper or governing law of a contract, except that in any such proceeding
such court:

 

a)             will apply those laws of the Province of Ontario which such court
would characterize as procedural and will not apply those laws of New York which
such court would characterize as procedural;

b)             will not apply those laws of New York which such court would
characterize as revenue, expropriatory, penal or similar laws; and

c)              will not apply those laws of New York the application of which
would be inconsistent with public policy, as such term is interpreted under
Ontario Law.

 

47.                               The courts of the Province of Ontario would
give a judgment in Canadian dollars based upon a final and conclusive in
personam judgment for a sum certain, obtained in a New York court against Arrow
Canada with respect to a claim pursuant to the Originator Sale Agreement in
accordance with

 

Exhibit I-3-3

--------------------------------------------------------------------------------


 

the submission by Arrow Canada to the jurisdiction of the court of New York
without reconsideration of the merits, if:

 

a)             such judgment was:

 

i)                 not obtained by fraud, or in any manner contrary to the
principles of natural justice;

ii)              not for a claim in respect of any laws of New York or of any
other jurisdiction other than the Province of Ontario which a court of the
Province of Ontario would characterize as revenue, expropriatory, penal or
similar laws;

iii)           not contrary to public policy, as such term is interpreted under
Ontario Law, or contrary to any order made by the Attorney General of Canada
under the Foreign Extraterritorial Measures Act (Canada) or by the Competition
Tribunal under the Competition Act (Canada) in respect of certain judgments
referred to therein; and

iv)          not impeachable as void or voidable under New York law;

 

b)             there has been compliance with the Limitations Act (Ontario)
which has the effect that any action to enforce a foreign judgment must be
commenced within six years of the date of the foreign judgment; and

c)              no new admissible evidence relevant to the action is discovered
prior to the rendering of judgment by an Ontario court.

 

II:                                  TAX OPINIONS

 

We have also been asked to consider whether, under the Income Tax Act (Canada)
(the “Tax Act”), any amounts paid by an Obligor of any Unpaid Balance on the
Seller Receivables to Arrow would be subject to Canadian non-resident
withholding tax.

 

Our opinions expressed in this section are based, in part, upon our opinions
expressed above and are subject to the foregoing assumptions.  In addition, for
the purposes of our opinions expressed in this section, we have assumed that, as
at the date of the initial purchase and as of the date of each subsequent
purchase under the Originator Sale Agreement,

 

(a)                                 the Seller Receivables do not bear any
stated interest;

(b)                                 the Unpaid Balance of the Seller Receivables
is not in excess of the fair market value of the products or services provided
by Arrow Canada to the Obligor (at the time the Seller Receivables arose) to
which the Unpaid Balance of the Seller Receivables relates;

(c)                                  Arrow Canada and the relevant Obligors are
resident in Canada, and Arrow is not resident in Canada, each for the purposes
of the Tax Act;

(d)                                 Arrow Canada and Arrow are related persons
for the purposes of the Tax Act; and

(e)                                  each of the terms of the Originator Sale
Agreement (including the calculation of the Discount Percentage) are the same
terms (and calculation) as would be the case if Arrow Canada and Arrow dealt
with each other at arm’s length for the purposes of the Tax Act.

 

In our opinion, no amount will be required to be deducted or withheld under
Part XIII of the Income Tax Act (Canada) from the payment of any Unpaid Balance
on the Seller Receivables by the Obligor to, or for the benefit of, Arrow or any
other beneficial owner of the

 

Exhibit I-3-4

--------------------------------------------------------------------------------


 

Seller Receivables that is not resident in Canada for the purposes of the Tax
Act and who subsequently acquires such interest from Arrow.

 

Furthermore, in our opinion, neither Arrow, the SPV, nor any of the Investors
will, by virtue only of the transactions effected by the Originator Sale
Agreement, be deemed to be a resident of Canada or carrying on business in
Canada for the purposes of the Tax Act.

 

III.  QUALIFICATIONS

 

The foregoing opinions are subject to the following further qualifications:

 

(a)                                 the enforceability of any provision of the
Originator Sale Agreement may be limited by insolvency, reorganization,
arrangement, fraudulent preferences and conveyances, assignments and
preferences, and other similar laws affecting the rights of creditors generally;

(b)                                 equitable remedies, including, without
limitation, specific performance and injunction, may be granted only in the
discretion of a court of competent jurisdiction; in addition, a court might not
allow a creditor to exercise rights to accelerate the performance of obligations
or otherwise seek enforcement of the Originator Sale Agreement based upon the
occurrence of a default deemed immaterial, may require that discretionary powers
afforded to a party be exercised reasonably and in good faith or may decline to
accept the factual or legal determinations of a party notwithstanding that a
contract or instrument provides that the determination of that party shall be
conclusive;

(c)                                  the enforceability of any provision of the
Originator Sale Agreement exculpating a party from a liability or duty otherwise
owed by it to another or waiving legal and equitable defences may be limited by
law;

(d)                                 the costs of or incidental to proceedings
authorized to be taken in court or before a judge are in the discretion of the
court or judge and the court or judge has the full power to determine by whom
and to what extent such costs shall be paid;

(e)                                  the enforceability of rights of indemnity
or contribution provided in the Originator Sale Agreement may be limited by law;

(f)                                   the enforceability of the Originator Sale
Agreement with respect to property forming part of the Seller Affected Assets to
which the laws of Ontario apply, as against subsequent purchasers from Arrow
Canada, is subject to the qualification that:

 

(i)                                     a subsequent purchaser of chattel paper
(as defined in the PPSA) which forms part of the Seller Affected Assets who
takes possession of the chattel paper in the ordinary course of business, gives
value and who does not know of Arrow’s ownership interest therein at the time of
taking possession;

(ii)                                  a subsequent purchaser of an instrument
(as defined in the PPSA) which forms part of the Seller Affected Assets who
takes possession of such collateral, gives value and who does not know of
Arrow’s ownership interest therein at the time of taking possession;

 

Exhibit I-3-5

--------------------------------------------------------------------------------


 

(iii)                               a subsequent purchaser of a security (as
defined in the PPSA) which forms part of the Seller Affected Assets who
purchases in good faith and takes possession of such collateral, or a subsequent
purchaser of such collateral who purchases in the ordinary course of business,
takes possession of such collateral and does not know that the purchase
constitutes a breach of the Originator Sale Agreement;

(iv)                              a holder in due course of a bill, note or
cheque which forms part of the Seller Affected Assets;

(v)                                 a loss payee or additional insured party
under any policy of insurance which forms part of the Seller Affected Assets;
and

(vi)                              a transferee from Arrow Canada of money which
forms part of the Seller Affected Assets may acquire an interest therein in
priority to Arrow’s interest therein;

 

(g)                                  under the laws of Ontario, an Obligor may
pay Arrow Canada until such Obligor receives notice, reasonably identifying the
relevant rights, that the account or chattel paper has been assigned to Arrow,
and, if requested by such Obligor, Arrow has furnished proof within a reasonable
time that the assignment has been made, and, if Arrow does not do so, such
Obligor may pay Arrow Canada;

(h)                                 under the laws of Quebec, an Obligor or the
surety or guarantor of an Obligor (each also being, for the purposes of this
paragraph only, an “Obligor”) may pay Arrow Canada until either (i) such Obligor
has acquiesced in the assignment; (ii) such Obligor has received a copy or a
pertinent extract of the Originator Sale Agreement or any other evidence of the
assignment which may be set up against Arrow Canada; or (iii) if the relevant
Obligor cannot be found in Quebec, a notice of assignment has been published in
a newspaper distributed in the locality of the last known address of such
Obligor or, if he carries on an enterprise, in the locality where its principal
establishment is situated;

(i)                                     in the event that any part of the Seller
Affected Assets in Quebec constitutes a claim attested by a bearer instrument,
as defined at article 1647 of the CCQ, the Obligor who issued it is bound to pay
the debt attested thereby to any bearer who hands over the instrument to him,
except where he has received notice of a judgment ordering him to withhold
payment thereof; a person who has been unlawfully dispossessed of a bearer
instrument forming part of the Seller Affected Assets may not prevent the
Obligor who issued it from paying the claim to the person who presents the
instrument except on notification of an order of a court;

(j)                                    to the extent that any part of the Seller
Affected Assets constitutes corporeal movable property in Quebec, a subsequent
purchaser thereof in good faith who is first given possession of the property is
vested with the ownership thereof, even though his title may be later in time
than that of Arrow;

(k)                                 to the extent that any part of the Seller
Affected Assets constitutes corporeal movable property in Quebec, a possessor in
good faith thereof acquires the ownership thereof after three years running from
the dispossession of the owner.

 

Exhibit I-3-6

--------------------------------------------------------------------------------


 

(l)                                     under the laws of Quebec, the assignment
of a right resulting from a contract of insurance may not be set up against the
insurer, the beneficiary, or third persons until the insurer receives notice
thereof;

(m)                             under the laws of Quebec, an Obligor may set up
against Arrow Canada or Arrow any payment made in good faith by himself or his
surety to an apparent creditor, even if the Obligor or his surety has received
evidence of the assignment;

(n)                                 no opinion is expressed regarding the
existence of, or the right, title or interest of Arrow Canada to, any of the
Seller Affected Assets;

(o)                                 to the extent, if any, that the Originator
Sale Agreement purports to assign any Crown debts (as defined in the Financial
Administration Act (Canada), no steps have been taken to provide the notices or
obtain the acknowledgements provided for in Part VII of that Act.  An assignment
of Crown debts not complying with that Act is ineffective as between the
assignor and the assignee and as against the Crown and, therefore, there will
not be a valid assignment of any such Crown debts unless that Act is complied
with;

(p)                                 Arrow’s interest may not be enforceable in
respect of proceeds of the Seller Affected Assets which are not identifiable or
traceable as assets of Arrow; and

(q)                                 to the extent that the interest of Arrow in
and to the Seller Affected Assets constitutes security interests in chattel
paper, accounts, claims or the proceeds thereof, such security interest may be
subordinate to (i) the interest of a person who is the beneficiary of a deemed
trust arising under the Employment Standards Act (Ontario) or under the Pension
Benefits Act (Ontario) and (ii) the interest of a claimant under non-consensual,
unregistered liens, hypothecs, trusts and claims created or imposed by statute
or rule of law.

 

IV:                              BANKRUPTCY OPINIONS

 

You have also asked us to consider whether under Ontario Law, creditors of Arrow
Canada, subsequent purchasers of the Seller Affected Assets, or a trustee in
bankruptcy, receiver, receiver-manager or liquidator of Arrow Canada
(collectively, “Creditors”) could look successfully to the Seller Affected
Assets to satisfy a claim against Arrow Canada after the sale, assignment and
transfer of the Seller Affected Assets by Arrow Canada to Arrow pursuant to the
Originator Sale Agreement.

 

For the purposes hereof, “Insolvency Statutes” means the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the
Assignments and Preferences Act (Ontario) and the Fraudulent Conveyances Act
(Ontario).

 

For the purposes of the opinions expressed in this Section IV, we have assumed
that, on the Closing Date and on the date of each sale of Seller Affected Assets
pursuant to the Originator Sale Agreement:

 

(i)                                     Arrow Canada is not insolvent, in
insolvent circumstances or on the eve of or in contemplation of insolvency or
unable to meet its debts, as applicable, within the meaning of any of the
Insolvency Statutes;

(ii)                                  Arrow Canada will not become insolvent or
be put in insolvent circumstances or become unable to meet its debts, as
applicable, within the

 

Exhibit I-3-7

--------------------------------------------------------------------------------


 

meaning of any of the Insolvency Statutes by the entering into of, or
immediately after completion of the transactions contemplated by, the Originator
Sale Agreement;

(iii)                               Arrow Canada has not received a notice that
the Seller Affected Assets are the subject of a seizure by a sheriff or
otherwise or the subject of a garnishment, charging or equitable execution order
or notice that a trustee in bankruptcy has an interest therein;

(iv)                              Arrow Canada has entered into the Originator
Sale Agreement in good faith for the purpose of selling the Seller Affected
Assets to, and assigning and transferring all of its right, title and interest
in, to and under the Seller Affected Assets to Arrow and receiving from Arrow
the consideration therefor specified in the Originator Sale Agreement, and not
for the purpose of injuring, obstructing, impeding, defeating, hindering,
delaying, defrauding or oppressing the rights and claims of Creditors or others
against Arrow Canada, providing payment or security for payment to Arrow or for
any other purpose relating in any way to the claims of Creditors or others
against Arrow Canada;

(v)                                 the consideration paid and to be paid by
Arrow for the Seller Affected Assets pursuant to the Originator Sale Agreement
represents approximately the present fair market value of the Seller Affected
Assets;

(vi)                              Arrow Canada is not a party to any agreement
with Arrow whereby Arrow would be legally responsible for the obligations of
Arrow Canada; and

(vii)                           Arrow Canada has not granted any security
interests in the Seller Affected Assets and the Seller Affected Assets are not
subject to any non-consensual unregistered liens, trusts or claims created or
imposed by statute or rule of law.

 

Creditors may assert their rights only against assets in which Arrow Canada has
a beneficial ownership interest, subject to the provisions of the Insolvency
Statutes discussed below which, in our opinion, are not applicable.  In our
opinion, to the extent that Ontario Law applies to the sale of the Seller
Affected Assets, the Originator Sale Agreement is effective to validly transfer
to Arrow all of Arrow Canada’s right, title and interest in, to and under the
Seller Affected Assets on the date of the initial sale thereunder and
thereafter, the form and content of the Originator Sale Agreement is sufficient
to transfer to Arrow all of Arrow Canada’s right, title and interest in, to and
under the Seller Affected Assets (other than those subject to the initial sale)
when such assets are created or acquired by Arrow Canada.  Arrow Canada has not
and will not, pursuant to the Originator Sale Agreement, retain any beneficial
interest in the Seller Affected Assets.  Accordingly, in a bankruptcy,
insolvency or liquidation of Arrow Canada, the Seller Affected Assets would not
form part of the property of Arrow Canada within the meaning of any applicable
Insolvency Statute.  Arrow is a separate legal entity from Arrow Canada which,
absent any agreement to the contrary, would not be legally responsible for the
obligations of Arrow Canada.  As such, Creditors could not look successfully to
the Seller Affected Assets to satisfy a claim which they may have against

 

Exhibit I-3-8

--------------------------------------------------------------------------------


 

Arrow Canada, whether before or after a bankruptcy or insolvency of Arrow
Canada, or in any other proceeding instituted by or against Arrow Canada under
the Insolvency Statutes, in that the sale by Arrow Canada to Arrow of the Seller
Affected Assets will be recognized as a sale in any such proceeding, subject to
the provisions of the Insolvency Statutes discussed below which, based on the
assumption noted above, are not applicable; provided, however, that if the
Collections become commingled with the assets of Arrow Canada, such that they
are not identifiable as property of Arrow, Arrow may not be successful in
reclaiming its property by way of a trust claim or a proprietary claim under the
applicable Insolvency Statute.

 

However, in the case of amounts payable under the Seller Affected Assets which
have not been collected, (i) the enforcement of Arrow’s rights to such payments
may be affected by a stay in respect of Arrow Canada under the applicable
Insolvency Statute until a court of competent jurisdiction has determined the
issue of whether the transactions contemplated by the Originator Sale Agreement
constitute an effective sale of the Seller Affected Assets by Arrow Canada to
Arrow, (ii) the costs associated with collecting the Seller Affected Assets
during such stay could be charged against such Seller Affected Assets in
priority to Arrow’s interest therein, (iii) the terms of such stay may preclude
the termination of Arrow Canada as Sub-Servicer under the Originator Sale
Agreement or the notification of the relevant Obligors of such sale by the terms
of such stay, and (iv) Arrow may be required to notify the relevant Obligors of
such sale and take proceedings against Arrow Canada or others who obtain payment
or possession of such Seller Affected Assets or who are alleging a right to such
payment or possession.

 

You have also asked us to consider whether the sale of the Seller Affected
Assets pursuant to the Originator Sale Agreement could be overridden or set
aside by a court upon the application of Creditors pursuant to the Insolvency
Statutes.  Pursuant to the provisions of the Insolvency Statutes, to the extent
relevant, certain transactions may be overridden or set aside in circumstances
therein specified, as follows:

 

(i)                                     a transaction entered into by an
insolvent debtor with the intention of giving any of its creditors a preference
over its other creditors;

(ii)                                  a transfer of property made with the
intention of defeating, hindering, delaying or defrauding creditors or others of
their claims against the transferor; and

(iii)                               a settlement of property where the settlor
subsequently becomes bankrupt.

 

Based upon and subject to the foregoing and the assumptions expressed herein, we
are of the opinion that the sale of the Seller Affected Assets pursuant to the
Originator Sale Agreement would not be overridden or set aside by a court upon
the application of a Creditor pursuant to any of the Insolvency Statutes.

 

This opinion has been delivered at your request for the purposes contemplated by
the Agreement.  Without our prior written consent, this opinion is not to be
utilized or quoted for any other purpose and no one other than you is entitled
to rely thereon; provided, that any Alternate Investor, any Program Support
Provider and any placement Agent or dealer of the Conduit Investor’s commercial
paper may rely on this opinion as of it were addressed to them.

 

Very truly yours,

 

Exhibit I-3-9

--------------------------------------------------------------------------------


 

Exhibit J

 

Form of Extension Request

 

[DATE]

 

Bank of America, National Association,

as Administrative Agent

NC1-027-21-04

214 North Tryon Street, 21st Floor

Charlotte, North Carolina 28255

Attention:  Global Asset Backed Securitization Group

 

Re:                                   Transfer and Administration Agreement
dated as of March 21, 2001 (as amended, restated, supplemented or otherwise
modified from time to time, the “TAA”) among Arrow Electronics Funding
Corporation, Arrow Electronics, Inc., the several Conduit Investors, Alternate
Investors and Funding Agents from time to time party thereto, and Bank of
America, National Association, as Administrative Agent.  Capitalized terms used
herein but not defined herein shall have the meanings assigned to such terms in
the TAA.

 

Ladies and Gentlemen:

 

The undersigned, Arrow Electronics Funding Corporation, hereby kindly requests,
pursuant to Section 3.3(a) of the TAA, that the Commitment Termination Date be
extended from [                ], the current Commitment Termination Date, to
[                                        ], which is 364 days after the current
Commitment Termination Date (the “Requested CTD Extension”).  This notice
constitutes an Extension Request for purposes of Section 3.3 of the TAA.  The
Response Deadline in respect of the Requested CTD Extension is
[              ].(3)

 

The Requested CTD Extension shall not become effective in respect of any
Alternate Investor unless this Extension Request is executed and delivered by
such Alternate Investor, the undersigned, the Master Servicer and the
Administrative Agent, and then the Requested CTD Extension shall be effective
only in respect of such Alternate Investor.  The failure of any Alternate
Investor to respond to this Extension Request by the Response Deadline shall be
deemed to be a rejection of the Extension Request by such Alternate Investor.

 

--------------------------------------------------------------------------------

(3)  A date no later than the fifteenth day prior to the then effective
Commitment Termination Date.

 

Exhibit J-1

--------------------------------------------------------------------------------


 

Acceptance of this Extension Request may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Extension
Request by telefacsimile shall be effective as delivery of a manually executed
counterpart of this Waiver.

 

Sincerely,

 

 

 

ARROW ELECTRONICS FUNDING CORPORATION,

 

as SPV

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Acknowledged, accepted and agreed to as of the

 

date hereof:

 

 

 

ARROW ELECTRONICS, INC.,

 

as Master Servicer

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to
Extension Request dated [              ]

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED

 

 

BANK OF AMERICA, NATIONAL ASSOCIATION,

 

as Administrative Agent and Alternate Investor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

THE BANK OF NOVA SCOTIA,

 

as an Alternate Investor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

 

as an Alternate Investor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WELLS FARGO BANK, N.A.,

 

as an Alternate Investor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

HSBC BANK USA N.A.,

 

as Alternate Investor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit J-1

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD.,

 

as Alternate Investor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LIST OF CLOSING DOCUMENTS

 

PART I.                                                  AMENDMENT NO. 24
CLOSING DOCUMENTS

 

A.                                    PRINCIPAL DOCUMENTS

 

1.                                      Amendment No. 24 dated as of March 24,
2014 to Transfer and Administration Agreement (as amended, the “TAA”) dated as
of March 21, 2001 by and among Arrow Electronics Funding Corporation, a Delaware
corporation (the “SPV”), Arrow Electronics, Inc., a New York corporation,
individually (“Arrow”) and as the initial Master Servicer, certain “Conduit
Investors”, “Funding Agents” and “Alternate Investors” and Bank of America,
National Association, a national banking association, as the administrative
agent (the “Administrative Agent”).

 

Exhibit A - Conformed Copy of Transfer and Administration Agreement

 

Exhibit B - List of Closing Documents

 

B.                                    CORPORATE DOCUMENTS

 

2.                                      Secretary’s Certificate of Arrow
certifying the following documents:

 

a.                                      Certificate of Incorporation

b.                                      By-laws

c.                                       Resolutions of the Board of Directors

d.                                      Incumbency

 

3.                                      Secretary’s Certificate of SPV
certifying the following documents:

 

a.                                      Certificate of Incorporation

b.                                      By-laws

c.                                       Resolutions of the Board of Directors

d.                                      Incumbency

 

4.                                      Good Standing Certificate for Arrow
certified by the Secretary of State of New York.

 

5.                                      Good Standing Certificate for SPV
certified by the Secretary of State of Delaware.

 

6.                                      Officer’s Certificate of Arrow
certifying compliance with Sections 4.1 and 4.2 of the TAA.

 

7.                                      Officer’s Certificate of SPV certifying
compliance with Sections 4.1 and 4.2 of the TAA.

 

C.                                    UCC DOCUMENTS

 

8.  UCC amendment statements filed for the UCC statements listed on Schedule I

 

--------------------------------------------------------------------------------


 

D.                                    OPINIONS

 

9.                                      Opinion of Milbank, Tweed, Hadley &
McCloy LLP, special New York counsel to Arrow and SPV, with respect to certain
corporate matters

 

10.                               Opinion of the Senior Vice President and
General Counsel of Arrow.

 

E.                                    MISCELLANEOUS

 

11.                               Partial Release of Receivables

 

12.                               Amendments to Liquidity Agreements

 

PART II.                                             A.E. PETSCHE CLOSING
DOCUMENTS

 

A.                                    PRINCIPAL DOCUMENTS

 

1.                                      Originator Sale Agreement between A.E.
Petsche Company, Inc., as Seller (“Petsche”) and Arrow, as Buyer.

 

2.                                      Promissory Note between Arrow, as
borrower and Petsche, as lender

 

B.                                    CORPORATE DOCUMENTS

 

3.                                      Secretary’s Certificate of Petsche
certifying the following documents:

 

a.                                      Certificate of Incorporation

b.                                      By-laws

c.                                       Resolutions of the Board of Directors

d.                                      Incumbency

 

4.                                      Secretary’s Certificate of Arrow
certifying the following documents:

 

a.                                      Certificate of Incorporation

b.                                      By-laws

c.                                       Resolutions of the Board of Directors

d.                                      Incumbency

 

5.                                      Good Standing Certificate for Petsche
certified by the Secretary of State of Texas.

 

6.                                      Good Standing Certificate for Arrow
certified by the Secretary of State of New York.

 

7.                                      Officer’s Certificate of Petsche
certifying compliance with Sections 5.1 and 5.2 of the Originator Sale
Agreement.

 

8.                                      Evidence of appointment by Petsche of
Arrow as agent for service of process in accordance with Section 11.4(c) of the
TAA.

 

--------------------------------------------------------------------------------


 

C.                                    UCC DOCUMENTS

 

9.                                      Pre-Closing UCC lien search reports
against Petsche with the Secretary of State of Texas.

 

10.                               Tax lien and judgment search reports against
Petsche with the:

 

a.  Secretary of State of Texas

b.  County Clerk of Tarrant County, Texas

 

11.                               UCC-1 financing statement filed against
Petsche with the Secretary of State of Texas.

 

12.                               Post-filing UCC lien search reports against
Petsche showing the UCC statement in item 11 to be of record.

 

D.                                    OPINIONS

 

13.                               Opinion of Milbank, Tweed, Hadley & McCloy
LLP, special New York counsel to Arrow and Petsche, with respect to certain
corporate and UCC matters

 

14.                               Opinion of Milbank, Tweed, Hadley & McCloy
LLP, special New York counsel to Arrow, SPV and Petsche, with respect to certain
bankruptcy matters

 

15.                               Opinion of Jackson Walker L.L.P., special
Texas counsel to Petsche, covering corresponding matters given in the in-house
opinion referred to in item 10 of Part I to the extent such matters are not
covered by the opinion of the Senior Vice President and General Counsel of Arrow
and covering UCC matters

 

16.                               Opinion of the Senior Vice President and
General Counsel of Arrow covering corresponding matters given in the in-house
opinion referred to in item 10 of Part I to the extent such matters are not
covered by the opinion of Jackson Walker L.L.P

 

E.                                    MISCELLANEOUS

 

18.                               [Deposit Account Control Agreements with
respect to Petsche- TBD]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

DEBTOR

 

JURISDICTION

 

DATE
FILED

 

FILE NUMBER

ARROW ELECTRONICS, INC.

 

Department of State of New York

 

3/27/01

 

059547

ARROW ENTERPRISE COMPUTING SOLUTIONS, INC. (F/K/A GATES/ARROW DISTRIBUTING INC.

 

S/S Delaware

 

3/26/2001

 

10254172

ARROW ENTERPRISE COMPUTING SOLUTIONS, INC. (F/K/A GATES/ARROW DISTRIBUTING INC.

 

S/S Delaware

 

12/13/2005

 

53849099

ARROW ENTERPRISE COMPUTING SOLUTIONS, INC.

 

S/S Delaware

 

10/26/10

 

2010 3750571

ARROW ASIA DISTRIBUTION LIMITED

 

District of Columbia

 

10/29/10

 

2010096005

 

--------------------------------------------------------------------------------